      Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 1 of 33



UN
 ITEDSTATESDISTR
               ICTCOURT
SOUTHERNDISTR
            ICTOFNEWYORK

I
nr eApp
      lica
         tionofBen
                 jaminSte
                        inmet
                            zf o
                               r
a
nO rd
    ertoT akeDis
               coveryfr
                      omV a
                          leS.A.
V
aleAm e
      ric
        asI n
            c.
             ,RioT in
                    to plc
                         ,andRio       C
                                       aseN
                                          o.1
                                            :20
                                              -mc-
                                                 00212
                                                     -AJN
T
intoL
    imitedPursua
               ntto28U .S
                        .C.§1782



            MEMORANDUMOFLAWIN OPPOSITIONTO
           THEAPPL
                 ICATIONOFBENJAMINSTEINMETZ
     FORANORDERTOTAKEDISCOVERYPURSUANTTO28U.S
                                            .C.§1782




CLEARYGOTTL
          IEBSTEEN&HAM
                     ILTONLLP

J
eff
  reyA .Ro sen
             thal
L
isaM .Sc hwe
           itze
              r
L
isaV i
     cens
O
neL iber
       tyP l
           aza
N
ewY  ork
       ,N ewY  o
               rk10006
T
elephone:(212)2252000

A
tto
  rne
    ysfo
       rVa
         leS
           .A.andV
                 aleAm
                     eri
                       casI
                          nc.
      Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 2 of 33



                          TABLE OFCONTENTS

                                                                       PAGE

PREL
   IMINARYSTATEMENT.
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..1
BACKGROUND.
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..4
     I
     .     T
           heBSGR
                /St
                  einm
                     etzB
                        rib
                          erya
                             ndCo
                                rrup
                                   tionS
                                       chem
                                          e..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                .4
     I
     I.    T
           heE
             ngl
               ishP
                  roc
                    eed
                      ing
                        s..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..6
ARGUMENT.
        ..
         ..
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..8
     I
     .     TheApp
                lic
                  at
                   ionF a
                        il
                         sto Mee
                               t§1782’
                                     sSta
                                        tutoryP
                                              rerequ
                                                   is
                                                    itesandA l
                                                             terna
                                                                 tive
                                                                    ly
           Shou
              ldBeR e
                    jec
                      tedU nd
                            erth
                               eCour
                                   t’
                                    sD i
                                       scr
                                         etion.
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .8
     I
     I.    S
           teinm
               etzF
                  ai
                   lstoS
                       ati
                         sfyth
                             eSt
                               atu
                                 toryR
                                     equ
                                       irem
                                          ent
                                            sfo
                                              r§1782D
                                                    isc
                                                      ove
                                                        ry.
                                                          ..
                                                           ..
                                                            ..
                                                             ..9
           A
           .    V
                aleN
                   ei
                    the
                      rRe
                        sid
                          esN
                            orI
                              sFoundinth
                                       eSou
                                          the
                                            rnD
                                              is
                                               tr
                                                ic
                                                 tofN
                                                    ewY
                                                      ork
                                                        .9
                 i
                 .    V
                      aleIsN
                           otSub
                               jec
                                 ttoG enera
                                          lJuri
                                              sdic
                                                 tionintheSouthernDist
                                                                     rict
                      o
                      fN ewYor
                             k..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..10
                 i
                 i.   V
                      aleDoe
                           sN o
                              tH a
                                 veSuf
                                     fic
                                       ien
                                         tCon
                                            tac
                                              tswiththeSouthe
                                                            rnD is
                                                                 tr
                                                                  i c
                                                                    t
                      o
                      fN ewYor
                             kforPur
                                   pos
                                     esofth
                                          isApp
                                              lic
                                                at
                                                 ion..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..10
                 i
                 ii
                  .   Con
                        side
                           rat
                             ion
                               sofFa
                                   irPl
                                      ay,Subst
                                             anti
                                                alJust
                                                     ice
                                                       ,a ndInt
                                                              ernat
                                                                  ion
                                                                    al
                      Comi
                         tySuppor
                                tDi
                                  smis
                                     sal..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  .
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..13
                 iv
                  .   Va
                       le’
                         sInd
                            ep e
                               ndent§1782A pp
                                            lic
                                              at
                                               ionH asN oBear
                                                            ingonth e
                      Cou
                        rt
                         ’sJu
                            risd
                               ict
                                 iona
                                    lA na
                                        lys
                                          is..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..14
           B
           .    T
                heR e
                    qu e
                       stedDi
                            scoveryIsN o
                                       t“F orUse”intheU nder
                                                           lyingFore
                                                                   ign
                P
                roc
                  eeding..
                         ..
                          .
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        .15
     I
     II
      .    D
           isc
             ret
               ion
                 aryF
                    acto
                       rsW
                         eig
                           hinF
                              avo
                                rofD
                                   eny
                                     ingS
                                        teinm
                                            etz
                                              ’sA
                                                ppl
                                                  ica
                                                    tion.
                                                        ..
                                                         ..
                                                          ..
                                                           .17
           A
           .    St
                 einm
                    etzS
                       eek
                         sDo
                           cum
                             ent
                               sfr
                                 omaP
                                    artytoth
                                           eEng
                                              li
                                               shP
                                                 roc
                                                   eed
                                                     ing
                                                       s..
                                                         ..
                                                          .17
           B
           .    I
                nte
                  l’sS
                     econdD
                          isc
                            ret
                              ion
                                aryF
                                   acto
                                      rFa
                                        vor
                                          sVa
                                            leByth
                                                 eSam
                                                    eLog
                                                       ic.
                                                         ..
                                                          ..
                                                           .20
           C
           .    T
                heR eque
                       stsAreDesignedtoCircumventFore
                                                    ignP roo
                                                           f-Gathe
                                                                 ring
                R
                est
                  ric
                    tion
                       s...
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    .
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..20
           D
           .    S
                teinm
                    etz
                      ’sP
                        eti
                          tionI
                              sUndu
                                  lyI
                                    ntr
                                      usiv
                                         eandB
                                             urd
                                               ensom
                                                   e..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           .
                                                           ..
                                                            ..
                                                             ..
                                                              ..21
           E
           .    S
                teinme
                     tz’
                       sA pp
                           lic
                             at
                              ionShou
                                    ldBeDen
                                          iedBe
                                              cau
                                                seItL
                                                    ack
                                                      sA ny
                E
                viden
                    tia
                      ryBa
                         sisAndIsBase
                                    donBl
                                        ackCub
                                             e’sUnl
                                                  awf
                                                    ulAct
                                                        ivi
                                                          ty.
                                                            ..
                                                             ..
                                                              ..25
CONCLUS
      ION.
         ..
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       .28
      Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 3 of 33



                         TABLE OFAUTHOR
                                      ITIES

                                                                        P
                                                                        age
                                                                          (s)

Ru
 lesandS
       tatu
          tes

28U
  .S.C
     .§1782
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  . p
                                                                    ass
                                                                      im

C
ase
  s

A
dva
  nce
    dM ic
        roDev
            ices
               ,Inc
                  .v.I n
                       te
                        lCorp
                            .,
N
o.C01
    -7033
        ,2004 WL2282320(N.D
                          .Cal
                             .Oc
                               t.4
                                 ,2004
                                     ).
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..             18

Asa
  hiMeta
       lIndus
            .Co.,Ltd
                   .v.Sup er
                           .Ct.ofC a
                                   l.
                                    ,
480U.S
     .102(1987)
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..      14

Ay
 yashv.CroweHorwa
                thLLP,
17
 -mc-482(AJN)
            ,2018 WL1871087(S
                            .D.N
                               .Y.A
                                  pr.17
                                      ,2018
                                          ).
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..16
                                                              ,17
                                                                ,24

Br
 is
  tol-Mye
        rsSquibbCo.v.Super
                         .C t
                            .ofC al
                                  .,
137S.Ct
      .1773(2017
               ).
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   .       9

Brow
   nv .Lockhe
            edM a
                rtinCor
                      p.
                       ,
814F.3d619(2dCi
              r.2016)
                    .
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   .       10

Da
 iml
   erAGv .Bauman,
571U
   .S.117(2014
             ).
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   . 10
                                                                      ,14

D
eni
  zbank
      ,A.S.v
           .ATAFre
                 igh
                   tLine
                       ,Ltd
                          .,
N
o.7-c
    v -
      5060(NGG
             )(SMG)
                  ,2008 WL11438316(E
                                   .D.N
                                      .Y.M
                                         ar.26
                                             ,2008
                                                 ).
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         .. 17
                                                             ,20

Eu
 rom ep
      aS.A.v.R
             .Esm e
                  ria
                    n,Inc
                        .,
51F.3d1095(
          2dCi
             r.1995)
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..       25

F
rig
  eriov.Un
         itedSt
              ate
                s,
N
o.10C iv
       .9086(SAS)
                ,2011 WL3477135(S
                                .D.N
                                   .Y.A
                                      ug.5
                                         ,2011
                                             )..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            .             16

InreA pp
       lic
         ationforanOr
                    derPursuan
                             tto28U .S.C.1782toCondu ctDiscove
                                                             ryf o
                                                                 rU se
inFore
     ignPro ce
             eding
                 s,
773F.3d456( 2dCir
                .2014
                    ).
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    . 23
                                                                       -24

I
nreAppl
      ica
        tiono
            fG emein
                   shca
                      ft
                       sprax
                           isDr.Med
                                  .Sc
                                    hottdo
                                         rf
                                          ,
N
o.CIV
    .M19-88BSJ,2006 WL3844464(S
                              .D.N
                                 .Y.D
                                    ec.29,2006
                                             )..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             .            24

                                     i
                                     i
      Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 4 of 33



InreAsi
      aM ar
          .Pac
             .Ltd
                .,
253F.Supp
        .3d701(S
               .D.N.Y
                    .2015
                        ).
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..     24

I
nreBer
     lamont
          ,
N
o.14
   -MC- 00190JSR
               ,2014 WL3893953(S
                               .D.N
                                  .Y.A
                                     ug.4
                                        ,2014
                                            ).
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..          23

I
nreCathodeRayTube(CRT
                    )A nt
                        itr
                          ustL
                             it
                              iga
                                tion,
N
o.C-
   07-5944-SC
            ,2013 WL183944(N.D
                             .Cal
                                .J a
                                   n.17
                                      ,2013
                                          ).
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..        21

InreDelVal
         le,
342F.Supp
        .3d448(S
               .D.N
                  .Y.2018
                        ).
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..     13

InreDelVa
        lleRui
             z,
939F.3d520(2dCi
              r.2019
                   ).
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   . p
                                                                     ass
                                                                       im

I
nreElv
     isP
       res
         leyEn
             ter
               s.LLC,
N
o.15
   -MC-386(DLC)
              ,2016 WL843380(S
                             .D.N
                                .Y.M
                                   ar.1
                                      ,2016
                                          )..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          .. 17
                                                              ,25

I
nreGor
     soa
       nLtd.
           ,
N
o.18
   -MC-431(RA)
             ,2020 WL409729(S
                            .D.N
                               .Y.J
                                  an.24
                                      ,2020
                                          )..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..          24

I
nreHar
     bou
       rVic
          tor
            iaInv
                .H o
                   lding
                       sLtd
                          .Sec
                             tion1782Pe
                                      ti
                                       tions
                                           ,
N
o.15
   -MC-127
         ,2015 WL4040420(S
                         .D.N
                            .Y.June29
                                    ,2015).
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             .. 17
                                                                 ,21

InreKle
      imarN.V
            .,
220F.Supp
        .3d517(S
               .D.N
                  .Y.2016
                        ).
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                .. 12
                                                                    ,13

I
nreM a
     reShipp
           ingI
              nc.
                ,
N
o.13 M
     ISC.238
           ,2013 WL5761104(S
                           .D.N
                              .Y.O
                                 ct
                                  .23
                                    ,2013
                                        )..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           .           21

InreMi
     cro
       sof
         t,
428F
   .Supp
       .2d188(S
              .D.N
                 .Y.2006
                       ).
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..      21

I
nre MTBALTICSOULPr
                 oduk
                    tentank
                          schi
                             ff
                              -Ah
                                rtsg
                                   ese
                                     ll
                                      scha
                                         ft mgH &Co.KG,
N
o.15 M
     ISC
       .319LTS
             ,2015 WL5824505(S
                             .D.N.Y.Oc
                                     t.6,2015)
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            .          24

InrePe
     trob
        rasS
           ec.L
              it
               ig.,
393F.Supp
        .3d376(S
               .D.N.Y
                    .2019
                        ).
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..8
                                                                  ,12
                                                                    ,16

I
nrePos
     ta
      li
       s,
N
o.18
   -mc-497(
          JGK
            ),2018 WL6725406(S
                             .D.N
                                .Y.D
                                   ec.20
                                       ,2018
                                           ).
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          .. 15
                                                              ,16

I
nreXPOLog
        is
         tic
           s,I
             nc.
               ,
N
o.15
   -MC-
      205(LGS)(SN)
                 ,2017 WL2226593(S
                                 .D.N
                                    .Y.M
                                       ay22
                                          ,2017
                                              ).
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..             24
                                    i
                                    ii
      Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 5 of 33



Int
  ’lEqu
      ityInvs
            .,I
              nc.v.Oppor
                       tuni
                          tyE qu
                               ityPar
                                    tners
                                        ,Ltd.,
475F.Supp.2d456(S.D
                  .N.Y.2007)
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   . 14
                                                                      -15

Int
  elCo
     rp.v
        .A dvan
              cedM icr
                     oD evice
                            s,Inc
                                .,
542U.S
     .241(2004
             ).
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   . p
                                                                     ass
                                                                       im

Inv
  .V ehi
       cle
         sv.KPMG,L.L
                   .P.
                     ,
798F.3d113(2dC
             ir
              .2015
                  ).
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  .      15

Kiob
   elbySamkald
             env.C r
                   avath
                       ,Sw aine & MooreLLP,
895F.3d238(
          2dC i
              r.2018)
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 .8-
                                                                   9,26
                                                                      ,28

Li
 cciexre
       l.Li
          c c
            iv.Leban
                   eseC anad
                           ianB ank
                                  ,SAL,
732F.3d161(2dCi
              r.2013)
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..    14

Mar
  eShipp
       ingIn
           c.v.Squ
                 ireSande
                        rs(US)LLP ,
574F.App’x6(2dCi
               r.2014
                    )..
                      ..
                       ..
                        ..
                         ..
                          .
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  .      21

Mee
  sv.B u
       ite
         r,
793F.3d291(2dC
             ir
              .2015
                  ).
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  . 23
                                                                     ,25

Na
 t’
  lBroad
       .Co.v
           .B e
              arSt
                 earns&Co .
                          ,
165F
   .3d184(
         2dCi
            r.1999
                 ).
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 .       16

NewYo
    rkv. Moun
            ta
             inToba
                  ccoCo.
                       ,
55F
  .Supp
      .3d301(E.D
               .N.Y.2014
                       )..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..       15

Rushv
    .Savchuk,
444U.S
     .320( 1980
              ).
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    .    9

Schm
   itzv
      .Bern
          ste
            inLiebha
                   rd&L ifsh
                           itz
                             ,LLP ,
376F
   .3d79(
        2dC i
            r.2004)
                  .
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  .     8
                                                                        ,17

Sone
   raH o
       ldingB.V
              .v.CukurovaH o
                           ldingA.Ş,
750F.3d221(2dCi
              r.2014
                   ).
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   .     10

Wa
 lde
   nv.Fior
         e,
571U.S
     .277(2014
             ).
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   . 10
                                                                      ,11




                                    iv
       Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 6 of 33




                             PREL
                                IMINARYSTATEMENT

      T
      heA
        ppl
          ica
            tion1i
                 sat
                   ran
                     spa
                       ren
                         tpub
                            lic
                              itys
                                 tun
                                   tbyS
                                      teinm
                                          etztou
                                               seth
                                                  isCo
                                                     urt
                                                       ’sr
                                                         esou
                                                            rce
                                                              s

tod
  efl
    ecta
       tte
         ntionf
              romth
                  enum
                     erou
                        sde
                          fea
                            tsh
                              eandh
                                  isc
                                    omp
                                      any
                                        , BSG R
                                              esou
                                                 rce
                                                   sLim
                                                      ite
                                                        d

(
“BSGR”
     ),h
       avesu
           sta
             ine
               ddu
                 ringth
                      epa
                        sty
                          earb
                             efo
                               read
                                  is
                                   ting
                                      uish
                                         eda
                                           rbi
                                             tra
                                               ltr
                                                 ibun
                                                    al(
                                                      the

“T
 ribun
     al”
       )ofth
           eLondon Cou
                     rto
                       fIn
                         ter
                           nat
                             ion
                               alA
                                 rbi
                                   tra
                                     tion(
                                         “LC
                                           IA”
                                             ),a
                                               ndinth
                                                    ecou
                                                       rt
                                                        sof

E
ngl
  anda
     ndth
        eUn
          ite
            dSt
              ate
                s. BSGRw
                       asf
                         oundl
                             iab
                               leinf
                                   raudf
                                       or$2b
                                           il
                                            lion
                                               .St
                                                 einm
                                                    etza
                                                       ndh
                                                         is

a
sso
  cia
    tesa
       reth
          ems
            elv
              esth
                 esub
                    jec
                      tofp
                         erson
                             alf
                               raudc
                                   la
                                    imsf
                                       or$1
                                          .85b
                                             il
                                              lion
                                                 ,andth
                                                      eyh
                                                        aveh
                                                           ad

a
llth
   eirg
      lob
        ala
          sse
            tsf
              roz
                enbyth
                     eEng
                        li
                         shc
                           our
                             ts
                              .Th
                                atth
                                   eApp
                                      lic
                                        at
                                         ioni
                                            sag
                                              imm
                                                icki
                                                   sre
                                                     adi
                                                       ly

a
ppa
  ren
    tfr
      omS
        teinm
            etz
              ’se
                xtr
                  aor
                    din
                      ary d
                          eci
                            siontosubm
                                     ita
                                       nut
                                         ter
                                           lyi
                                             rre
                                               lev
                                                 ant 38
                                                      -pag
                                                         e

d
ecl
  ara
    tionf
        romth
            eno
              tor
                iou
                  sBl
                    ack Cub
                          e pu
                             rpo
                               rt
                                ingto d
                                      esc
                                        rib
                                          eil
                                            leg
                                              al
                                               ly-
                                                 obt
                                                   ain
                                                     eds
                                                       ecr
                                                         et

r
eco
  rding
      sinb
         rea
           thl
             ess
               ,se
                 nsa
                   tion
                      al
                       is
                        tands
                            ele
                              ct
                               ive
                                 term
                                    s,w
                                      hen
                                        itw
                                          ouldh
                                              avesu
                                                  ff
                                                   ice
                                                     dfo
                                                       r§1782

pu
 rpo
   sesf
      orS
        teinm
            etzto h
                  aves
                     imp
                       lya
                         nne
                           xedh
                              isd
                                efe
                                  nse(
                                     the“
                                        Def
                                          enc
                                            e”)inth
                                                  efr
                                                    aud

p
roc
  eed
    ing
      sbr
        oug
          htbyV
              aleS
                 .A.(
                    “Va
                      le”
                        )in
                          the
                            Eng
                              li
                               shH
                                 ighCou
                                      rto
                                        fJu
                                          st
                                           ice(
                                              the“
                                                 Hig
                                                   hCou
                                                      rt”
                                                        )

a
gain
   stS
     teinm
         etza
            ndo
              the
                rs(
                  the“E
                      ngl
                        ishP
                           roc
                             eed
                               ing
                                 s”
                                  ).

      T
      hat De
           fen
             cer
               eha
                 she
                   sat
                     ire
                       dandhop
                             ele
                               ssS
                                 teinm
                                     etzd
                                        efe
                                          nse(
                                             “Va
                                               led
                                                 ese
                                                   rve
                                                     dtob
                                                        e

d
efr
  aud
    edb
      eca
        usei
           tkn
             ewS
               teinm
                   etzw
                      asc
                        orr
                          upt
                            ”)th
                               atth
                                  eTr
                                    ibun
                                       alemph
                                            at
                                             ica
                                               llyr
                                                  eje
                                                    cte
                                                      din

2019
   . Whyd
        idS
          teinm
              etzg
                 o toth
                      ele
                        ngth
                           sofh
                              ir
                               ingB
                                  lac
                                    kCub
                                       e,h
                                         avingi
                                              tde
                                                ceiv
                                                   efo
                                                     rme
                                                       rVa
                                                         le

emp
  loy
    eesa
       ndac
          onsu
             lta
               nta
                 nds
                   ecr
                     et
                      lya
                        ndi
                          lleg
                             al
                              lyr
                                eco
                                  rdth
                                     eirc
                                        onv
                                          ers
                                            at
                                             ion
                                               s(in w
                                                    hic
                                                      hth
                                                        ey

to
 ld B
    lac
      k Cub
          e’sag
              ent
                swi
                  thth
                     eglo
                        sso
                          fconv
                              ers
                                at
                                 ion
                                   alid
                                      iom p
                                          rec
                                            ise
                                              ly w
                                                 hatV
                                                    aleto
                                                        ldth
                                                           e

T
ribun
    alw
      heni
         tre
           jec
             tedth
                 isv
                   eryd
                      efe
                        nse
                          )oni
                             ssu
                               esth
                                  ata
                                    ree
                                      nti
                                        relyimm
                                              ate
                                                ria
                                                  ltoth
                                                      is

A
ppl
  ica
    tion
       ,andf
           urth
              erb
                rea
                  kth
                    elawbysubm
                             it
                              tingth
                                   etr
                                     ans
                                       crip
                                          tstoth
                                               isCou
                                                   rt?I
                                                      tisb
                                                         eca
                                                           use



1
     The“A ppli
              cat
                ion”re
                     fer
                       stotheApp
                               lic
                                 ati
                                   onofBen
                                         jaminSte
                                                inm e
                                                    tzfo
                                                       ranOrderunder28U.S
                                                                        .C.§1782to
T
akeDis
     coveryf rom Va
                  leS.A.
                       ,V a
                          le Amer
                                icasIn
                                     c.
                                      ,RioTintoplc,an dRioTi
                                                           ntoLimitedfo
                                                                      rU sei
                                                                           nF o
                                                                              rei
                                                                                gn
P
roc
  eed
    ings
       . Th e“MOL”r e
                    fer
                      stotheMemo
                               randumofLawfi
                                           ledinsuppor
                                                     tofth
                                                         eA pp
                                                             lic
                                                               ati
                                                                 on,ECFNo.3.


                                       1
     Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 7 of 33



S
teinm
    etzw
       ant
         stou
            set
              hisCou
                   rttog
                       arn
                         erp
                           res
                             sat
                               ten
                                 tiontoh
                                       is“
                                         new
                                           ”al
                                             leg
                                               at
                                                ion
                                                  sinth
                                                      ehop
                                                         eof

c
hang
   ingth
       epub
          licn
             arr
               ativ
                  eabou
                      thi
                        sro
                          leind
                              efr
                                aud
                                  ing V
                                      alea
                                         ndth
                                            ehund
                                                red
                                                  sofm
                                                     il
                                                      lion
                                                         sof

do
 lla
   rsh
     epo
       cke
         teda
            sar
              esu
                lt
                 .Indo
                     ingso
                         hed
                           emon
                              str
                                ate
                                  sar
                                    ema
                                      rka
                                        blel
                                           acko
                                              fca
                                                ndo
                                                  rwi
                                                    thth
                                                       is

Cou
  rtinf
      ai
       ling
          tor
            eve
              alth
                 ath
                   eal
                     read
                        yha
                          sac
                            ces
                              sinE
                                 ngl
                                   andton
                                        ear
                                          lya
                                            llth
                                               edo
                                                 cum
                                                   ent
                                                     sth
                                                       ata
                                                         re

th
 epu
   rpo
     rte
       dob
         jec
           tofh
              isA
                ppl
                  ica
                    tion(mo
                          reth
                             anaqu
                                 art
                                   erm
                                     il
                                      lionp
                                          age
                                            s)
                                             .

    U
    nsu
      rpr
        is
         ing
           ly, S
               teinm
                   etz do
                        es no
                            tcom
                               eclo
                                  seto s
                                       at
                                        isfy
                                           ing e
                                               ith
                                                 erth
                                                    est
                                                      atu
                                                        tory

r
equ
  irem
     ent
       sund
          er§1782o
                 rth
                   edi
                     scr
                       et
                        ion
                          aryI
                             nte
                               lfa
                                 cto
                                   rs
                                    .

    S
    teinm
        etzf
           ai
            lsto m
                 eettw
                     oofth
                         eth
                           rees
                              ta
                               tuto
                                  ryr
                                    equ
                                      irem
                                         ent
                                           sund
                                              er§1782
                                                    .Fi
                                                      rst,V
                                                          ale

i
sa B
   raz
     il
      ianc
         orpo
            rat
              ionth
                  atdo
                     esno
                        tre
                          sid
                            eandi
                                sno
                                  tfoundinth
                                           isd
                                             is
                                              tr
                                               ic
                                                t. U
                                                   nde
                                                     rSe
                                                       cond

C
irc
  uitp
     rec
       ede
         nt,w
            hic
              happ
                 lie
                   sth
                     esam
                        efam
                           il
                            iart
                               est
                                 sfo
                                   rge
                                     ner
                                       ala
                                         ndsp
                                            eci
                                              ficju
                                                  ri
                                                   sdi
                                                     ctioninth
                                                             e

c
ont
  exto
     f§1782
          ,Va
            lei
              spl
                ain
                  lyno
                     tsub
                        jec
                          ttoth
                              eCou
                                 rt
                                  ’sju
                                     ri
                                      sdi
                                        ctionw
                                             ithr
                                                ega
                                                  rdt
                                                    oit
                                                      scondu
                                                           ct

a
ndin
   ter
     act
       ion
         swi
           thS
             teinm
                 etza
                    ndh
                      isc
                        omp
                          anyth
                              attookp
                                    lac
                                      eex
                                        clu
                                          siv
                                            elyov
                                                ers
                                                  eas
                                                    .Se
                                                      eInr
                                                         e

De
 lVa
   lleRu
       iz,939F
             .3d520
                  ,528
                     -531(
                         2dC
                           ir
                            .2019
                                ).S
                                  econd,f
                                        arf
                                          roms
                                             eek
                                               ingd
                                                  isc
                                                    ove
                                                      ry“
                                                        for

u
se”inth
      eEng
         li
          shPr
             oce
               eding
                   s,S
                     teinm
                         etz
                           ’sA
                             ppl
                               ica
                                 tiona
                                     ndpub
                                         licc
                                            omm
                                              ent
                                                sre
                                                  vea
                                                    lanu
                                                       lte
                                                         rio
                                                           r,

non
  -cog
     niz
       abl
         e mo
            tiv
              efo
                rth
                  edi
                    scov
                       eryh
                          ese
                            eks
                              :pu
                                rpo
                                  rte
                                    dlyc
                                       hal
                                         leng
                                            ingV
                                               ale
                                                 ’sf
                                                   ina
                                                     land

e
nfo
  rce
    abl
      e$2b
         il
          liona
              rbi
                tra
                  tionaw
                       ardr
                          end
                            ere
                              dinV
                                 ale’
                                    sLC
                                      IAa
                                        rbi
                                          tra
                                            tioninE
                                                  ngl
                                                    anda
                                                       gain
                                                          st

S
teinm
    etz
      ’sc
        omp
          anyBSGR(
                 the“
                    LCIAa
                        rbi
                          tra
                            tion”
                                ).S
                                  eeE
                                    x.3V
                                       aleS
                                          .A.v
                                             .BSGR
                                                 esou
                                                    rce
                                                      s

L
td.,LC
     IAA
       rb.N
          o.142683
                 ,¶¶1004
                       -1005(A
                             pr.4
                                ,2019
                                    )(th
                                       e“Aw
                                          ard
                                            ”).

    L
    ikew
       ise,a
           llf
             ouro
                f§1782
                     ’sd
                       isc
                         ret
                           ion
                             aryf
                                acto
                                   rsf
                                     avo
                                       rre
                                         jec
                                           tingth
                                                eApp
                                                   lic
                                                     at
                                                      ion
                                                        ,and

a
ddi
  tion
     ald
       isc
         ret
           ion
             aryc
                ons
                  ide
                    rat
                      ion
                        smi
                          li
                           tat
                             eth
                               esam
                                  ere
                                    sul
                                      t.F
                                        irs
                                          t,un
                                             lik
                                               etr
                                                 adi
                                                   tion
                                                      al§1782

a
ppl
  ica
    tion
       sdi
         rec
           ted tow
                 ardd
                    isc
                      ove
                        ryf
                          rom non-
                                 par
                                   tie
                                     s,V
                                       alea
                                          nd S
                                             teinm
                                                 etza
                                                    rea
                                                      lre
                                                        ady

a
dve
  rsa
    rie
      sinth
          eEng
             li
              shP
                roc
                  eed
                    ing
                      s. Ac
                          asem
                             anag
                                eme
                                  ntc
                                    onf
                                      ere
                                        nceh
                                           asb
                                             eens
                                                che
                                                  dul
                                                    edf
                                                      or

O
ctob
   er2020,d
          isc
            ove
              ry w
                 il
                  lsoonc
                       omm
                         enc
                           eund
                              erth
                                 esup
                                    erv
                                      is
                                       iono
                                          fth
                                            eHig
                                               h Cou
                                                   rt,a
                                                      nd




                                   2
     Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 8 of 33



S
teinm
    etzw
       il
        lha
          veh
            isoppo
                 rtun
                    ity
                      tos
                        eekd
                           isc
                             ove
                               ryf
                                 romV
                                    aleth
                                        ere
                                          .Se
                                            cond,
                                                thi
                                                  ssam
                                                     ean
                                                       aly
                                                         sis

d
ic
 ta
  testh
      atth
         ese
           condd
               isc
                 ret
                   ion
                     aryf
                        acto
                           r–th
                              ena
                                tu
                                 reo
                                   fth
                                     efo
                                       reig
                                          ntr
                                            ibun
                                               al–f
                                                  avo
                                                    rsr
                                                      eje
                                                        ct
                                                         ing

S
teinm
    etz
      ’sa
        ppl
          ica
            tion
               . Th
                  ird, S
                       teinm
                           etzi
                              sat
                                temp
                                   tingtou
                                         sea mo
                                              ref
                                                avo
                                                  rab
                                                    lef
                                                      orumto

c
irc
  umv
    entth
        eru
          leso
             fth
               eHig
                  hCou
                     rt
                      .

    F
    our
      th,S
         teinm
             etza
                lre
                  adyh
                     asth
                        eve
                          rydo
                             cum
                               ent
                                 shec
                                    la
                                     imston
                                          eedsou
                                               rge
                                                 ntlyth
                                                      ath
                                                        e

c
anno
   twa
     itf
       orE
         ngl
           ishd
              isc
                ove
                  ry.S
                     teinm
                         etza
                            ndBSGRh
                                  aver
                                     equ
                                       est
                                         eda
                                           ndob
                                              ta
                                               ine
                                                 dsub
                                                    sta
                                                      nti
                                                        al

d
isc
  ove
    ryonth
         esubpo
              enatop
                   icsinth
                         eLC
                           IAa
                             rbi
                               tra
                                 tiona
                                     ndth
                                        eciv
                                           ilR
                                             ICOsu
                                                 itf
                                                   ile
                                                     din2014in

th
 eSou
    the
      rnD
        is
         tr
          ic
           tofN
              ewY
                orkbyR
                     ioT
                       intop
                           lc
                            .(“R
                               ioT
                                 into”
                                     )ag
                                       ain
                                         stV
                                           ale
                                             ,St
                                               einm
                                                  etz
                                                    ,and

o
the
  rs(
    the“
       RioT
          into L
               it
                iga
                  tion
                     ”).I
                        nth
                          eEng
                             li
                              shP
                                roc
                                  eed
                                    ing
                                      s,S
                                        teinm
                                            etz
                                              ’sc
                                                oun
                                                  selr
                                                     equ
                                                       est
                                                         ed–

a
ndV
  alec
     ons
       ent
         edto–a
              cce
                sstoa
                    llo
                      fth
                        esedo
                            cum
                              ent
                                s.

    I
    nanye
        ven
          t,S
            teinm
                etz
                  ’ssubpo
                        enai
                           sgr
                             oss
                               lyov
                                  erb
                                    roa
                                      d:h
                                        ese
                                          ekse
                                             verydo
                                                  cum
                                                    entV
                                                       ale

h
asini
    tspo
       sse
         ssion
             ,cu
               stodyo
                    rcon
                       tro
                         lov
                           era14-
                                yea
                                  rpe
                                    rioda
                                        bou
                                          tBSGR
                                              ,Gu
                                                ine
                                                  a,S
                                                    teinm
                                                        etz
                                                          ,

R
ioT
  into
     ,anda
         llc
           ommun
               ica
                 tion
                    sofc
                       ert
                         ainV
                            alee
                               xec
                                 utiv
                                    es.S
                                       ee,e
                                          .g
                                           .,Subpo
                                                 enatoT
                                                      est
                                                        ifyA
                                                           t

AD
 epo
   si
    tioninAC
           ivi
             lAc
               tionT
                   oVa
                     leS
                       .A.
                         ,May21
                              ,2020
                                  ,ECFN
                                      o.5-
                                         2,6-
                                            9(th
                                               e“R
                                                 equ
                                                   est
                                                     s”).

T
hesugg
     est
       ionth
           ath
             isp
               ropo
                  sedsubpo
                         enai
                            sna
                              rrow
                                 lyt
                                   ailo
                                      redi
                                         sri
                                           sib
                                             le
                                              .

    F
    if
     th,e
        venw
           ereth
               eBl
                 ackCub
                      eta
                        pesr
                           ele
                             van
                               ttoth
                                   isCou
                                       rt
                                        ’sc
                                          ons
                                            ide
                                              rat
                                                ion(
                                                   asS
                                                     teinm
                                                         etz

c
la
 ims
   ),th
      eyshou
           ldno
              tse
                rvea
                   sth
                     eba
                       sisf
                          ora U
                              .S.c
                                 our
                                   ttog
                                      ran
                                        t§1782d
                                              isc
                                                ove
                                                  ry.Q
                                                     uit
                                                       eth
                                                         e

r
eve
  rse
    :pu
      tt
       inga
          sid
            eth
              atth
                 eBl
                   ackCub
                        ede
                          cla
                            ran
                              t,D
                                r.A
                                  viY
                                    anu
                                      s,h
                                        asnop
                                            erson
                                                alknow
                                                     ledg
                                                        e

r
ega
  rdingv
       ir
        tua
          llya
             nya
               spe
                 cto
                   fhi
                     sde
                       cla
                         rat
                           ion
                             ,Ya
                               nusd
                                  esc
                                    rib
                                      esc
                                        ondu
                                           ctbyB
                                               lac
                                                 kCub
                                                    e’sag
                                                        ent
                                                          s

th
 ati
   sno
     ton
       lyun
          eth
            ica
              l,bu
                 tal
                   soi
                     lle
                       galund
                            era
                              tle
                                astE
                                   ngl
                                     ish
                                       ,Fr
                                         enc
                                           handB
                                               raz
                                                 il
                                                  ianl
                                                     aw.

    F
    ina
      lly,
         ass
           etf
             orth
                inV
                  ale
                    ’sa
                      ccomp
                          any
                            ingCond
                                  it
                                   ion
                                     alC
                                       ros
                                         s-A
                                           ppl
                                             ica
                                               tionf
                                                   orR
                                                     ecip
                                                        roc
                                                          al

D
isc
  ove
    ry,w
       hil
         eth
           isCou
               rtshou
                    ldd
                      enyth
                          eApp
                             lic
                               at
                                ionini
                                     tse
                                       nti
                                         rety
                                            ,ifi
                                               tgr
                                                 ant
                                                   sanyd
                                                       isc
                                                         ove
                                                           ry

o
fVa
  leinf
      avo
        rofS
           teinm
               etz
                 ,Va
                   leshou
                        ldb
                          epe
                            rmi
                              tte
                                dtot
                                   aker
                                      ecip
                                         roc
                                           ald
                                             isc
                                               ove
                                                 ryo
                                                   fSt
                                                     einm
                                                        etz




                                   3
     Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 9 of 33



in
 clud
    ingd
       epo
         singS
             teinm
                 etza
                    ndh
                      isB
                        lac
                          kCub
                             ede
                               cla
                                 ran
                                   tYa
                                     nusinth
                                           isp
                                             roc
                                               eed
                                                 ing
                                                   .

                               BACKGROUND

    I
    .    Th
          eBSGR
              /St
                einm
                   etzB
                      rib
                        eryandC
                              orrup
                                  tionS
                                      chem
                                         e

    I
    n2008
        ,BSGRob
              ta
               ine
                 drig
                    htsf
                       romth
                           eGu
                             ine
                               ang
                                 ove
                                   rnm
                                     enttod
                                          eve
                                            lopi
                                               rono
                                                  rem
                                                    ining

c
onc
  ess
    ion
      sin G
          uin
            ea’
              sSim
                 andour
                      egion
                          .Ex
                            .3,Aw
                                ard¶
                                   ¶239
                                      -42
                                        . BSGRt
                                              hena
                                                 ppr
                                                   oac
                                                     hedV
                                                        ale

tos
  el
   lita
      nin
        ter
          estinth
                esec
                   onc
                     ess
                       ion
                         sasBSGRn
                                eed
                                  edap
                                     artn
                                        erth
                                           atc
                                             ouldbo
                                                  thinv
                                                      estc
                                                         api
                                                           tal

a
ndo
  ffe
    rte
      chn
        ica
          lexp
             ert
               isef
                  orth
                     eird
                        eve
                          lopm
                             ent
                               .Id
                                 .¶6
                                   . V
                                     alec
                                        ondu
                                           cte
                                             dsub
                                                sta
                                                  nti
                                                    aldu
                                                       e

d
il
 ige
   nce
     ,le
       dby
         int
           ern
             ation
                 all
                   awf
                     irm
                       Cli
                         ffo
                           rdCh
                              anc
                                eand
                                   itssp
                                       eci
                                         ali
                                           stF
                                             ore
                                               ignCo
                                                   rrup
                                                      tPr
                                                        act
                                                          ice
                                                            s

A
ct(
  “FCPA”
       )te
         am,tound
                ers
                  tandhowBSGRob
                              tain
                                 edi
                                   tsm
                                     iningc
                                          onc
                                            ess
                                              ion
                                                sanda
                                                    ssu
                                                      rei
                                                        tse
                                                          lf

th
 atBSGRh
       adno
          teng
             age
               dina
                  nyc
                    orr
                      upta
                         ct
                          ivi
                            tie
                              s.I
                                d.¶
                                  ¶267
                                     -70
                                       .Du
                                         ringdu
                                              edi
                                                lig
                                                  enc
                                                    e,BSGR

a
ndS
  teinm
      etzr
         epe
           ate
             dlyr
                epr
                  ese
                    nte
                      dandw
                          arr
                            ant
                              edtoV
                                  aleth
                                      atBSGRh
                                            adl
                                              awf
                                                ullyob
                                                     ta
                                                      ine
                                                        dit
                                                          s

m
iningr
     igh
       tsinG
           uin
             ea and
                  hadno
                      teng
                         age
                           dinb
                              rib
                                eryo
                                   rco
                                     rrup
                                        tion
                                           .Id
                                             .¶¶268
                                                  ,676
                                                     .As
                                                       ittu
                                                          rne
                                                            d

ou
 t,e
   venw
      hil
        eVa
          lew
            asc
              ondu
                 ct
                  ingi
                     tsdu
                        edi
                          lig
                            enc
                              e,S
                                teinm
                                    etz
                                      ’sc
                                        omp
                                          any w
                                              ase
                                                ngag
                                                   edina

s
ecr
  etin
     ter
       nalr
          eorg
             ani
               zat
                 ion
                   toc
                     onc
                       eal
                         the
                           aff
                             il
                              iat
                                eth
                                  atw
                                    asin
                                       str
                                         ume
                                           nta
                                             lin
                                               thep
                                                  aym
                                                    ento
                                                       fbr
                                                         ibe
                                                           s.

I
d.¶
  ¶252
     -56
       ,682
          .4.

    O
    nlya
       fte
         rdu
           edi
             lig
               enc
                 ewa
                   scomp
                       le
                        teda
                           nd w
                              ri
                               tte
                                 nce
                                   rt
                                    if
                                     ica
                                       tion
                                          sastot
                                               hea
                                                 bse
                                                   nceo
                                                      f

b
rib
  erya
     ndc
       orr
         upt
           ion w
               ereob
                   ta
                    ine
                      dfr
                        omS
                          teinm
                              etzp
                                 erson
                                     al
                                      lya
                                        ndh
                                          isc
                                            omp
                                              any
                                                ,onA
                                                   pri
                                                     l30
                                                       ,

2010
   ,Va
     lee
       nte
         redin
             toajo
                 intv
                    entu
                       reag
                          reem
                             enta
                                ndsh
                                   are
                                     hold
                                        ers
                                          ’ag
                                            reem
                                               entw
                                                  ith BSGR

w
her
  ebyV
     aleob
         tain
            ed51%o
                 fBSGR
                     ’sin
                        ter
                          est
                            inth
                               een
                                 ti
                                  tyth
                                     ath
                                       eld
                                         theGu
                                             ine
                                               anm
                                                 ining
                                                     lic
                                                       ens
                                                         es

ine
  xch
    ang
      efo
        r$500 m
              il
               lionupf
                     ron
                       tandf
                           utu
                             rem
                               ile
                                 ston
                                    epaym
                                        ent
                                          s(th
                                             e“VBGJo
                                                   intV
                                                      entu
                                                         re”
                                                           ).

E
x.4
  ,Va
    leS
      .A. &O
           rsv
             .St
               einm
                  etz &O
                       rs
                        ,No
                          .CL-
                             2019
                                -000723
                                      ,Pa
                                        rt
                                         icu
                                           lar
                                             sofC
                                                laim¶
                                                    ¶2-
                                                      4

(
Jan
  .15
    ,2020
        )(th
           e“P
             art
               icu
                 lar
                   sofC
                      laim”
                          ).V
                            alesub
                                 sequ
                                    ent
                                      lyinv
                                          est
                                            ed mo
                                                reth
                                                   ana
                                                     nadd
                                                        it
                                                         ion
                                                           al

$746m
    il
     lioninc
           onn
             ect
               ionw
                  ithth
                      eVBGJo
                           intV
                              entu
                                 re.I
                                    d.¶4
                                       .



                                   4
    Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 10 of 33



    I
    nla
      te2012
           ,th
             eGu
               ine
                 anT
                   echn
                      ica
                        l Comm
                             it
                              teef
                                 orth
                                    eRe
                                      viewo
                                          fMin
                                             ing T
                                                 it
                                                  lesa
                                                     nd

A
gre
  eme
    nts(
       the“T
           echn
              ica
                l Comm
                     it
                      tee
                        ”)in
                           it
                            iat
                              eda
                                ninv
                                   est
                                     igat
                                        ionin
                                            toth
                                               eme
                                                 ansby w
                                                       hic
                                                         h

BSGRa
    cqu
      ire
        dit
          smin
             ingl
                ice
                  nse
                    s,id
                       .¶104
                           ,ba
                             sedonc
                                  red
                                    ibl
                                      eal
                                        leg
                                          at
                                           ion
                                             sth
                                               at BSGRh
                                                      ad

a
cqu
  ire
    dit
      srig
         htstoS
              ima
                ndouB
                    loc
                      ks1a
                         nd2th
                             roug
                                hbr
                                  ibe
                                    ryo
                                      fGu
                                        ine
                                          ang
                                            ove
                                              rnm
                                                ento
                                                   ff
                                                    ic
                                                     ia
                                                      ls
                                                       ,

bo
 thd
   ire
     ct
      lya
        ndth
           roug
              hin
                term
                   edi
                     ari
                       es,E
                          x. 3, Aw
                                 ard¶
                                    ¶286
                                       -87
                                         . Fo
                                            llow
                                               ingah
                                                   ear
                                                     ingin

D
ecemb
    er2013
         ,th
           eTe
             chn
               ica
                 lComm
                     it
                      teepub
                           li
                            she
                              dar
                                epo
                                  rtf
                                    ind
                                      ingth
                                          atth
                                             eli
                                               cen
                                                 sesh
                                                    adb
                                                      een

p
roc
  ure
    dbyb
       rib
         ery
           ,andth
                eGov
                   ernm
                      ento
                         fGu
                           ine
                             awi
                               thd
                                 rewBSGR
                                       ’sm
                                         iningl
                                              ice
                                                nse
                                                  sinA
                                                     pri
                                                       l

2014
   .Ex
     .4,P
        art
          icu
            lar
              sofC
                 laim¶104
                        .Va
                          lew
                            asc
                              lea
                                redo
                                   fany
                                      invo
                                         lvem
                                            entinBSGR
                                                    ’sc
                                                      orr
                                                        upt

a
ct
 ivi
   tie
     s.E
       x.5
         ,Re
           comm
              end
                at
                 ion Con
                       cer
                         ningth
                              eTi
                                tle
                                  sand M
                                       ining A
                                             gre
                                               eme
                                                 ntH
                                                   eldbyth
                                                         e

Comp
   anyVBG
        ,Re
          pub
            lico
               fGuin
                   eaT
                     echn
                        ica
                          lComm
                              it
                               teeR
                                  epo
                                    rt¶139
                                         .

    F
    ollow
        ingth
            isw
              ithd
                 raw
                   al
                    ,on A
                        pri
                          l28
                            ,2014
                                ,Va
                                  lec
                                    omm
                                      enc
                                        edth
                                           eLC
                                             IAa
                                               rbi
                                                 tra
                                                   tion
                                                      ,

c
la
 imingd
      amag
         esf
           orf
             raudu
                 len
                   tmi
                     sre
                       pre
                         sen
                           ta
                            tion
                               ,br
                                 eac
                                   hofw
                                      arr
                                        anty
                                           ,andf
                                               rus
                                                 tra
                                                   tion
                                                      .Ex
                                                        .3,

Aw
 ard¶
    ¶1-
      15.I
         nth
           eLC
             IAa
               rbi
                 tra
                   tion
                      ,BSGRr
                           equ
                             est
                               eda
                                 ndr
                                   ece
                                     ive
                                       dVa
                                         le’
                                           sdu
                                             edi
                                               lig
                                                 enc
                                                   efi
                                                     les

a
ndmu
   lt
    ipl
      eVa
        lew
          itn
            ess
              esw
                hop
                  art
                    icip
                       ate
                         dinth
                             edu
                               edi
                                 lig
                                   enc
                                     e–in
                                        clud
                                           ingA
                                              lexMon
                                                   te
                                                    iro,on
                                                         e

o
fth
  efo
    rme
      rVa
        leemp
            loy
              eesd
                 ece
                   ive
                     dands
                         ecr
                           et
                            lyr
                              eco
                                rde
                                  dbyB
                                     lac
                                       kCub
                                          e,a
                                            ndC
                                              li
                                               ffo
                                                 rdCh
                                                    anc
                                                      e

FCPAp
    artn
       erG
         eorg
            eKl
              ein
                feld–t
                     est
                       if
                        ieda
                           tth
                             eme
                               ri
                                tsh
                                  ear
                                    ing
                                      .InA
                                         pri
                                           l 2019
                                                ,th
                                                  eTr
                                                    ibun
                                                       al

un
 animou
      slyf
         oundBSGRl
                 iab
                   lef
                     orth
                        efr
                          audu
                             len
                               tmi
                                 sre
                                   pre
                                     sen
                                       ta
                                        tion
                                           sth
                                             ath
                                               adb
                                                 eenm
                                                    adedu
                                                        ring

th
 ejo
   intv
      entu
         ren
           ego
             tia
               tionp
                   roc
                     essa
                        ndaw
                           ard
                             edV
                               ale mo
                                    reth
                                       an$2b
                                           il
                                            lionind
                                                  ama
                                                    ges
                                                      ,in
                                                        ter
                                                          est
                                                            ,

a
ndc
  ost
    s.I
      d.¶
        ¶1004
            -05
              .Af
                terc
                   ons
                     ide
                       ringa
                           llo
                             fth
                               eev
                                 ide
                                   nce
                                     ,th
                                       eTr
                                         ibun
                                            alr
                                              esound
                                                   ing
                                                     lyr
                                                       eje
                                                         cte
                                                           d

BSGR
   ’s“V
      alekn
          ewS
            teinm
                etzw
                   asc
                     orr
                       upt
                         ”de
                           fen
                             se–th
                                 esam
                                    ede
                                      fen
                                        seS
                                          teinm
                                              etznowa
                                                    sse
                                                      rt
                                                       s–

onth
   eba
     sisth
         at“V
            alem
               adesub
                    sta
                      nti
                        ale
                          ffo
                            rtsinth
                                  edu
                                    edi
                                      lig
                                        enc
                                          eandth
                                               eJo
                                                 intV
                                                    entu
                                                       re

A
gre
  eme
    nts
      toe
        nsu
          reth
             ati
               tsinv
                   estm
                      entin
                          the
                            joi
                              ntv
                                entu
                                   rew
                                     asc
                                       omp
                                         lia
                                           ntw
                                             ith
                                               theFCPAa
                                                      swe
                                                        ll

a
soth
   era
     nti
       -br
         ibe
           ryl
             aws
               .”I
                 d.¶978
                      .2.I
                         npa
                           rt
                            icu
                              lar
                                ,th
                                  eTr
                                    ibun
                                       alf
                                         oundth
                                              at“V
                                                 aler
                                                    el
                                                     iedonth
                                                           e




                                   5
     Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 11 of 33



r
epr
  ese
    nta
      tion
         sma
           dedu
              ringth
                   eFCPAdu
                         edi
                           lig
                             enc
                               epr
                                 oce
                                   ssa
                                     ndw
                                       ouldno
                                            tha
                                              vee
                                                nte
                                                  redin
                                                      toth
                                                         e

VBGJo
    intVe
        ntu
          reh
            adi
              tno
                tbe
                  ens
                    at
                     isf
                       ieda
                          stoth
                              eou
                                tcom
                                   eofth
                                       isp
                                         roc
                                           ess
                                             ,”id
                                                .¶739
                                                    ,st
                                                      ating
                                                          :

    TheT r
         ibuna
             lissat
                  isfie
                      dth a
                          tV  a
                              leunder
                                    tookathorougha ndcomple
                                                          teFCPAdu e
    di
     lig
       e nc
          ee xerc
                ise
                  .V  a
                      lee ngaged FCPAsp ecia
                                           li
                                            stsf r
                                                 om C l
                                                      iffo
                                                         rd Chanceto
    unde
       rtaketheduediligence
                          .I trequ
                                 iredapersona
                                            la n
                                               ti-cor
                                                    rup
                                                      tionaf
                                                           fid
                                                             avi
                                                               tfrom
    St
     einm e
          tza nd Cl
                  ark on b eha
                             lfo f BSGR.I ta ske
                                               df  o
                                                   llow
                                                      -up duedil
                                                               igenc
                                                                   e
    ques
       tionsandinve
                  stiga
                      t edfu
                           rtherin
                                 toissu
                                      esthathad–a ttime
                                                      s–b eennar
                                                               rowed
    byBSGR .

I
d.¶738
     .

    V
    alep
       romp
          tlya
             ppl
               iedinth
                     eHig
                        hCou
                           rtund
                               erth
                                  eUKA
                                     rbi
                                       tra
                                         tionA
                                             ctf
                                               orr
                                                 ecog
                                                    nit
                                                      ion

a
nde
  nfo
    rcem
       ento
          fth
            eAw
              ard
                ,andf
                    ile
                      dsim
                         ila
                           rpro
                              cee
                                ding
                                   sinth
                                       eUn
                                         ite
                                           dSt
                                             ate
                                               sund
                                                  erth
                                                     e

F
ede
  ralA
     rbi
       tra
         tionA
             ct
              .Af
                terth
                    eHig
                       hCou
                          rtc
                            all
                              edBSGR
                                   ’sc
                                     hal
                                       leng
                                          e“hop
                                              ele
                                                ss”a
                                                   nda
                                                     sse
                                                       sse
                                                         d

ind
  emn
    ityc
       ost
         sag
           ain
             sti
               t,th
                  eAw
                    ardw
                       asr
                         ecog
                            niz
                              edinbo
                                   thju
                                      ri
                                       sdi
                                         ction
                                             sinjudgm
                                                    ent
                                                      sth
                                                        ata
                                                          re

f
ina
  landno
       tsub
          jec
            ttoapp
                 eal
                   .Se
                     eEx
                       .6,H
                          ighCou
                               rtJudgm
                                     ent
                                       ,Va
                                         leS
                                           .A.v
                                              .BSGRe
                                                   sou
                                                     rce
                                                       s

L
td.,C
    laimN
        o.CL
           -2019
               -00269(M
                      ay9
                        ,2019
                            );Ex
                               .7,Judgm
                                      ent
                                        ,Va
                                          leS
                                            .A.v
                                               .BSGR
                                                   esou
                                                      rce
                                                        s

L
td.,N
    o.19
       -cv
         -3619
             -VSB(S
                  .D.N
                     .Y.M
                        ar.5
                           ,2020
                               ),ECFN
                                    o.51
                                       .Va
                                         lei
                                           spr
                                             ese
                                               ntlys
                                                   eek
                                                     ingto

e
nfo
  rcei
     tsjudgm
           ent
             s.

    I
    I.    Th
           eEng
              li
               shP
                 roc
                   eed
                     ing
                       s

    O
    nNov
       emb
         er22
            ,2019
                ,ina
                   nti
                     cip
                       at
                        iono
                           fth
                             efo
                               rma
                                 lcomm
                                     enc
                                       eme
                                         nto
                                           fth
                                             eEng
                                                li
                                                 sh

P
roc
  eed
    ing
      sth
        ata
          reth
             esub
                jec
                  tofS
                     teinm
                         etz
                           ’s §1782p
                                   et
                                    it
                                     ion
                                       ,Va
                                         lef
                                           ile
                                             dana
                                                ppl
                                                  ica
                                                    tioninth
                                                           e

H
ighCou
     rtf
       oraw
          orldw
              idef
                 ree
                   zingo
                       rde
                         rag
                           ain
                             stS
                               teinm
                                   etza
                                      ndo
                                        the
                                          rde
                                            fend
                                               ant
                                                 s(th
                                                    e“WFO”
                                                         ).

O
nDe
  cemb
     er3
       ,2019
           ,th
             eHig
                hCou
                   rtg
                     ran
                       tedth
                           e WFO,f
                                 ind
                                   ingth
                                       atth
                                          erew
                                             asar
                                                ealr
                                                   iskth
                                                       at

S
teinm
    etza
       ndo
         the
           rsw
             ouldd
                 iss
                   ipa
                     te th
                         eira
                            sse
                              tssoth
                                   atajudgm
                                          entag
                                              ain
                                                stth
                                                   emw
                                                     ouldg
                                                         o

un
 sat
   isf
     ied
       .Ex
         .8,V
            aleS
               .A. &O
                    rsv
                      .St
                        einm
                           etz &O
                                rs
                                 ,No
                                   .CL-
                                      2019
                                         -00
                                           0723
                                              ,Fr
                                                eez
                                                  ing O
                                                      rde
                                                        r

(D
 ec.3
    ,2019
        ).N
          oton
             ede
               fend
                  ant
                    ,in
                      clud
                         ingS
                            teinm
                                etzh
                                   ims
                                     elfd
                                        esp
                                          iteh
                                             isn
                                               ewly
                                                  -m
                                                   int
                                                     edc
                                                       la
                                                        im

o
f“sub
    sta
      nti
        alh
          arm
            ”be
              ingc
                 aus
                   edbyth
                        e WFO
                            ,fi
                              leda
                                 napp
                                    lic
                                      at
                                       iontoc
                                            hal
                                              leng
                                                 eth
                                                   eju
                                                     risd
                                                        ic
                                                         tion



                                    6
     Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 12 of 33



o
fth
  eHig
     hCou
        rto
          rdi
            sch
              arg
                eth
                  eWFO byth
                          eFe
                            bru
                              ary7
                                 ,2020d
                                      ead
                                        lin
                                          e.E
                                            x.9
                                              ,Va
                                                leS
                                                  .A.&

O
rsv
  .St
    einm
       etz &O
            rs,N
               o.CL
                  -2019
                      -000723
                            ,Fr
                              eez
                                ingO
                                   rde
                                     r(D
                                       ec.16
                                           ,2019
                                               ).

    Amongo
         the
           rcl
             aim
               s,inth
                    eEng
                       li
                        sh P
                           roc
                             eed
                               ing
                                 s,V
                                   alea
                                      lleg
                                         esth
                                            atS
                                              te
                                               inm
                                                 etzm
                                                    ade

f
raudu
    len
      tmi
        sre
          pre
            sen
              ta
               tion
                  sandc
                      onsp
                         ire
                           dtoindu
                                 ceV
                                   aletoe
                                        nte
                                          rin
                                            toth
                                               eVBGJo
                                                    intVe
                                                        ntu
                                                          re.

S
teinm
    etz,th
         efound
              er,p
                 rin
                   cip
                     al
                      ,ul
                        tim
                          ateb
                             ene
                               fic
                                 ia
                                  low
                                    ner
                                      ,andn
                                          ame
                                            sak
                                              eof BSGR
                                                     ,wa
                                                       sth
                                                         e

p
rin
  cip
    alb
      ene
        fic
          iary o
               fVa
                 le’
                   sin
                     it
                      ial $500 m
                               il
                                lion p
                                     aym
                                       ent to BSGR
                                                 ,wh
                                                   ich BSGR w
                                                            as

a
djud
   ica
     tedtoh
          aveob
              ta
               ine
                 dba
                   sedoni
                        tsf
                          raudu
                              len
                                tmi
                                  sre
                                    pre
                                      sen
                                        ta
                                         tion
                                            s,in
                                               clud
                                                  inga
                                                     nan
                                                       ti-
                                                         brib
                                                            ery

c
ert
  if
   ica
     tes
       ign
         edp
           erson
               allybyS
                     teinm
                         etz
                           .Ex
                             .4,P
                                art
                                  icu
                                    lar
                                      sofC
                                         laim¶
                                             ¶7,15-
                                                  25,108. V
                                                          ale

a
lle
  gesth
      atS
        teinm
            etzp
               erson
                   al
                    lym
                      adef
                         raudu
                             len
                               tmi
                                 sre
                                   pre
                                     sen
                                       ta
                                        tion
                                           sinc
                                              onn
                                                ectionw
                                                      ithBSGR
                                                            ’s

p
roc
  urem
     ento
        fth
          emin
             ingc
                onc
                  ess
                    ion
                      sov
                        eri
                          rono
                             rer
                               ese
                                 rve
                                   sinth
                                       eSim
                                          andour
                                               egiono
                                                    fth
                                                      e

R
epub
   lico
      fGu
        ine
          a;c
            onsp
               ire
                 dtoc
                    onc
                      ealf
                         romV
                            aleth
                                efa
                                  ctth
                                     atBSGRa
                                           ndi
                                             tsa
                                               gen
                                                 tsh
                                                   adp
                                                     aido
                                                        r

p
rom
  ise
    dtop
       ayb
         rib
           esino
               rde
                 rtop
                    roc
                      ureV
                         aletoe
                              nte
                                rin
                                  toth
                                     e VBGJo
                                           intV
                                              entu
                                                 re;m
                                                    ade

f
raudu
    len
      tmi
        sre
          pre
            sen
              ta
               tion
                  sinf
                     urth
                        era
                          nceo
                             fth
                               econ
                                  spi
                                    racy
                                       ;indu
                                           cedV
                                              ale
                                                toe
                                                  nte
                                                    rin
                                                      toth
                                                         eVBG

Jo
 intV
    entu
       re,a
          nda
            sar
              esu
                lt
                 ,ca
                   use
                     dVa
                       letoin
                            cursub
                                 sta
                                   nti
                                     allo
                                        sse
                                          sinth
                                              efo
                                                rmo
                                                  f$500 m
                                                        il
                                                         lion

p
aidto BSGRund
            erth
               eJo
                 intV
                    entu
                       reA
                         gre
                           emen
                              ton A
                                  pri
                                    l30
                                      ,2010a
                                           nda
                                             ppr
                                               oxim
                                                  ate
                                                    ly$746

m
il
 lionp
     aid
       intoo
           rfo
             rth
               ebe
                 nef
                   ito
                     fth
                       eVBGJo
                            intVe
                                ntu
                                  reth
                                     ere
                                       aft
                                         er.I
                                            d.¶
                                              ¶105
                                                 -24
                                                   .Asar
                                                       esu
                                                         lt
                                                          ,

V
alei
   sse
     eking$1
           .264b
               il
                lionind
                      ama
                        gesp
                           lusin
                               ter
                                 estf
                                    ord
                                      ece
                                        ita
                                          ndun
                                             law
                                               fulm
                                                  ean
                                                    scon
                                                       spi
                                                         racy
                                                            ,

a
ndi
  sal
    sopu
       rsu
         ingap
             rop
               rie
                 taryc
                     la
                      imf
                        orth
                           ere
                             tur
                               nofth
                                   e$500 m
                                         il
                                          lio
                                            npa
                                              idtoBSGRo
                                                      rit
                                                        s

t
rac
  eab
    lep
      roc
        eed
          s.I
            d.¶
              ¶121
                 -24
                   .

    O
    nMay1
        ,2020
            ,St
              einm
                 etzf
                    ile
                      dhi
                        sDe
                          fen
                            cetoV
                                ale
                                  ’sP
                                    art
                                      icu
                                        lar
                                          sofC
                                             laiminth
                                                    eEng
                                                       li
                                                        sh

P
roc
  eed
    ing
      s.S
        eeE
          x.1
            0,V
              aleS
                 .A. & O
                       rsv
                         .St
                           einm
                              etz &O
                                   rs
                                    ,CL
                                      -2019
                                          -000723
                                                ,De
                                                  fen
                                                    ceo
                                                      f

S
teinm
    etz(M
        ay1
          ,2020
              ).T
                heH
                  ighCou
                       rth
                         ass
                           inc
                             esc
                               hedu
                                  ledaC
                                      aseM
                                         anag
                                            eme
                                              ntCon
                                                  fer
                                                    enc
                                                      e

f
orO
  ctob
     er22
        ,2020
            ,onw
               hic
                 hda
                   tei
                     twi
                       lli
                         ssu
                           eor
                             der
                               sgr
                                 ant
                                   ingo
                                      rde
                                        nyingth
                                              epa
                                                rt
                                                 ies
                                                   ’di
                                                     scov
                                                        ery




                                    7
     Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 13 of 33



r
equ
  est
    s.T
      hep
        art
          iesa
             retoc
                 omm
                   enc
                     eth
                       edi
                         scov
                            eryp
                               roc
                                 essin A
                                       ugu
                                         st2020
                                              ,ar
                                                oundth
                                                     esam
                                                        e

t
imeS
   teinm
       etz
         ’sA
           ppl
             ica
               tionh
                   erew
                      il
                       lbef
                          ullyb
                              rie
                                fed
                                  .

    F
    our mon
          thsa
             fte
               rde
                 clin
                    ingtoc
                         hal
                           leng
                              eth
                                e WFO,a
                                      ndt
                                        hre
                                          ewe
                                            eksa
                                               fte
                                                 rfi
                                                   lingh
                                                       is

D
efe
  nce
    ,St
      einm
         etzf
            ile
              dth
                epr
                  ese
                    nt§1782A
                           ppl
                             ica
                               tions
                                   eek
                                     ingd
                                        isc
                                          ove
                                            ryf
                                              romV
                                                 aleS
                                                    .A.
                                                      ,Va
                                                        le

Am
 eri
   casI
      nc.
        ,RioT
            into
               ,andR
                   ioT
                     intoL
                         imi
                           tedfo
                               rus
                                 einth
                                     eEng
                                        li
                                         shP
                                           roc
                                             eed
                                               ing
                                                 s. ECFN
                                                       o.3
                                                         .

S
teinm
    etz
      ’sA
        ppl
          ica
            tionw
                assuppo
                      rte
                        dbya38-
                              pag
                                eDe
                                  cla
                                    rat
                                      iono
                                         fAv
                                           iYa
                                             nuso
                                                fBl
                                                  ackCub
                                                       e(th
                                                          e

“
Yanu
   sDe
     cla
       rat
         ion”
            ),in
               clud
                  ing
                    che
                      rry
                        -pi
                          cke
                            dex
                              cer
                                pts–th
                                     atm
                                       ate
                                         ria
                                           llym
                                              iss
                                                ta
                                                 teth
                                                    esub
                                                       sta
                                                         nce–

o
fse
  cre
    tlyr
       eco
         rde
           dconv
               ers
                 at
                  ion
                    swi
                      thB
                        lac
                          kCub
                             eop
                               era
                                 tiv
                                   esop
                                      era
                                        tingund
                                              erf
                                                als
                                                  epr
                                                    ete
                                                      nse
                                                        s.

ECFN
   o.4
     .

                                 ARGUMENT

    I
    .     TheAppli
                 cationFa
                        il
                         stoM e
                              et§1782
                                    ’sSta
                                        tut
                                          oryPrer
                                                equis
                                                    ite
                                                      sand
          A
          lterna
               tive
                  lyShou
                       ldB eR
                            ejec
                               tedUnderth
                                        eC ou
                                            rt’
                                              sDisc
                                                  ret
                                                    ion

    S
    ect
      ion1782
            (a)“
               autho
                   riz
                     es,bu
                         tdo
                           esno
                              tre
                                qui
                                  re,
                                    ”af
                                      ede
                                        rald
                                           is
                                            tr
                                             ic
                                              tcou
                                                 rttoe
                                                     xer
                                                       cis
                                                         eit
                                                           s

d
isc
  ret
    iontoo
         rde
           rdi
             scov
                ery“
                   foru
                      seinap
                           roc
                             eed
                               inginaf
                                     ore
                                       igno
                                          rin
                                            ter
                                              nat
                                                ion
                                                  alt
                                                    ribun
                                                        al
                                                         .”I
                                                           nte
                                                             l

Co
 rp.v
    .Adv
       anc
         edM
           icroD
               evi
                 ces
                   ,In
                     c.
                      ,542U
                          .S.241
                               ,247(
                                   2004
                                      );28U
                                          .S.C
                                             .§1782
                                                  (a)
                                                    .Ac
                                                      our
                                                        t

m
ayo
  rde
    rdi
      scov
         eryi
            fth
              rees
                 tatu
                    toryr
                        equ
                          irem
                             ent
                               sar
                                 eme
                                   t:“
                                     (1)th
                                         atth
                                            epe
                                              rsonf
                                                  rom w
                                                      hom

d
isc
  ove
    ryi
      ssoug
          htr
            esid
               e(o
                 rbef
                    ound
                       )inth
                           edi
                             str
                               ic
                                tofth
                                    edi
                                      str
                                        ic
                                         tcou
                                            rttow
                                                hic
                                                  hth
                                                    eapp
                                                       lic
                                                         at
                                                          ion

i
sma
  de,(
     2)th
        atth
           edi
             scov
                eryb
                   efo
                     rus
                       einap
                           roc
                             eed
                               ingb
                                  efo
                                    reaf
                                       ore
                                         ignt
                                            ribun
                                                al
                                                 ,and(
                                                     3)th
                                                        atth
                                                           e

a
ppl
  ica
    tionb
        ema
          debyaf
               ore
                 igno
                    rin
                      ter
                        nat
                          ion
                            alt
                              ribun
                                  alo
                                    ranyin
                                         ter
                                           est
                                             edp
                                               erson
                                                   .”S
                                                     chm
                                                       itzv
                                                          .

B
ern
  ste
    inL
      iebh
         ard&L
             if
              shi
                tz
                 ,LLP,376F
                         .3d79
                             ,83
                               (2dC
                                  ir
                                   .2004
                                       )(c
                                         ita
                                           tionom
                                                it
                                                 ted
                                                   ).“O
                                                      nlya
                                                         fte
                                                           r

f
ind
  ingth
      atth
         e mo
            tions
                at
                 isf
                   iesth
                       e[]th
                           ree[
                              sta
                                tut
                                  ory
                                    ]re
                                      qui
                                        rem
                                          ent
                                            smayth
                                                 ecou
                                                    rtp
                                                      roc
                                                        eedtoi
                                                             ts

d
isc
  ret
    ion
      arya
         naly
            sis
              ,”I
                nreP
                   etr
                     obr
                       asS
                         ec.
                           Lit
                             ig.,393F
                                    .Supp
                                        .3d376
                                             ,380(S
                                                  .D.N
                                                     .Y.2019
                                                           ),a
                                                             nd

e
venw
   her
     eth
       epe
         ti
          tion
             erm
               eet
                 sth
                   est
                     atu
                       toryr
                           equ
                             irem
                                ent
                                  sfo
                                    rre
                                      lie
                                        f,th
                                           eCou
                                              rth
                                                asc
                                                  ons
                                                    ide
                                                      rab
                                                        le

d
isc
  ret
    iontod
         enyth
             epe
               ti
                tion
                   ,andn
                       eedno
                           tgr
                             antd
                                isc
                                  ove
                                    ry.K
                                       iob
                                         elbyS
                                             amk
                                               ald
                                                 env
                                                   .Cr
                                                     ava
                                                       th,


                                    8
     Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 14 of 33



Sw
 ain
   e & Moo
         reLLP,895F
                  .3d238
                       ,242(
                           2dC
                             ir
                              .2018
                                  )(“S
                                     ect
                                       ion1782s
                                              ta
                                               testh
                                                   atac
                                                      our
                                                        t‘m
                                                          ay

o
rde
  r’su
     chd
       isc
         ove
           ry;soe
                veni
                   fac
                     our
                       tha
                         sju
                           ri
                            sdi
                              ctionund
                                     erth
                                        est
                                          atu
                                            tetog
                                                ran
                                                  tap
                                                    et
                                                     it
                                                      ion
                                                        ,th
                                                          e

d
eci
  siontog
        ran
          titi
             sdi
               scr
                 et
                  ion
                    ary
                      .”)
                        .

    T
    heSup
        rem
          eCou
             rth
               as“
                 sugg
                    est
                      [ed
                        ]gu
                          ide
                            sfo
                              rth
                                eex
                                  erc
                                    iseo
                                       fdi
                                         str
                                           ic
                                            t-c
                                              our
                                                tdi
                                                  scr
                                                    et
                                                     ion
                                                       ”by

id
 ent
   ify
     ings
        eve
          ral“
             fac
               tor
                 sth
                   atb
                     earc
                        ons
                          ide
                            rat
                              ioninr
                                   ulingona§1782
                                               (a)r
                                                  equ
                                                    est
                                                      .”I
                                                        nte
                                                          l,542

U
.S.a
   t263-
       65&n
          .15
            . Th
               esenon-
                     exh
                       aus
                         tiv
                           efa
                             cto
                               rsin
                                  clud
                                     e:(
                                       1)w
                                         heth
                                            er“
                                              thep
                                                 ersonf
                                                      romw
                                                         hom

d
isc
  ove
    ryi
      ssoug
          hti
            sap
              art
                icip
                   antinth
                         efo
                           reig
                              npr
                                oce
                                  eding
                                      ”andw
                                          heth
                                             er“
                                               the
                                                 ire
                                                   vid
                                                     enc
                                                       emayb
                                                           e

unob
   ta
    ina
      blea
         bse
           nt§1782
                 (a)a
                    id,
                      ”(2
                        )“th
                           ena
                             tur
                               eofth
                                   efo
                                     reig
                                        ntr
                                          ibun
                                             al
                                              ,th
                                                ech
                                                  ara
                                                    cte
                                                      rofth
                                                          e

p
roc
  eed
    ing
      sund
         erw
           aya
             bro
               ad,a
                  ndth
                     ere
                       cep
                         tiv
                           ityo
                              fth
                                efo
                                  reig
                                     n..
                                       .cou
                                          rt.
                                            ..toU
                                                .S.f
                                                   ede
                                                     ral
                                                       -cou
                                                          rt

jud
  ic
   ia
    las
      sis
        tan
          ce,
            ”(3
              )“w
                heth
                   erth
                      e1782
                          (a)r
                             equ
                               estc
                                  onc
                                    eal
                                      sana
                                         ttemp
                                             ttoc
                                                irc
                                                  umv
                                                    entf
                                                       ore
                                                         ign

p
roo
  f-g
    ath
      eringr
           est
             ric
               tion
                  soro
                     the
                       rpo
                         lic
                           ieso
                              faf
                                ore
                                  ignc
                                     oun
                                       tryo
                                          rth
                                            e Un
                                               ite
                                                 dSt
                                                   ate
                                                     s,”a
                                                        nd(
                                                          4)

w
heth
   erth
      ere
        que
          sti
            s“undu
                 lyin
                    tru
                      siv
                        eorbu
                            rde
                              nsom
                                 e.”I
                                    d.a
                                      t264
                                         -65
                                           .

    B
    eca
      useth
          eApp
             lic
               at
                ionf
                   ai
                    lsto m
                         eettw
                             oofth
                                 eth
                                   rees
                                      ta
                                       tuto
                                          ryr
                                            equ
                                              irem
                                                 ent
                                                   s,a
                                                     ndth
                                                        e

d
isc
  ret
    ion
      aryf
         acto
            rsw
              eig
                hhe
                  avi
                    lyag
                       ain
                         stS
                           teinm
                               etz,th
                                    eApp
                                       lic
                                         at
                                          ionshou
                                                ldb
                                                  ede
                                                    nie
                                                      d.

    I
    I.    S
          teinm
              etzF
                 ail
                   stoSa
                       ti
                        sfyth
                            eSt
                              atu
                                tor
                                  yRequ
                                      irem
                                         ent
                                           sfo
                                             r§1782D
                                                   isc
                                                     ove
                                                       ry

          A
          .     V
                aleNe
                    ith
                      erR
                        esid
                           esN
                             orI
                               sFoundinth
                                        eSou
                                           the
                                             rnD
                                               is
                                                tr
                                                 ic
                                                  tofN
                                                     ew
                Y
                ork

    A §1782p
           et
            it
             ionmu
                 stb
                   ere
                     jec
                       tedun
                           les
                             s“th
                                epe
                                  rsonf
                                      rom w
                                          homd
                                             iscov
                                                 eryi
                                                    ssoug
                                                        ht

r
esid
   eso
     risf
        oundinth
               edi
                 str
                   ic
                    tofth
                        edi
                          st
                           ric
                             tcou
                                rttow
                                    hic
                                      hth
                                        eapp
                                           lic
                                             at
                                              ioni
                                                 sma
                                                   de.
                                                     ”Kiob
                                                         el,

895F
   .3da
      t244
         .Th
           eSe
             condC
                 irc
                   uitr
                      ece
                        ntlyh
                            eldth
                                at§1782
                                      ’s“
                                        res
                                          ide
                                            sori
                                               sfound”l
                                                      ang
                                                        uag
                                                          eis

c
abin
   edby“
       thel
          imi
            tso
              fpe
                rson
                   alju
                      ri
                       sdi
                         ctionc
                              ons
                                is
                                 ten
                                   twi
                                     thdu
                                        epr
                                          oce
                                            ss.
                                              ”De
                                                lVa
                                                  lle
                                                    ,939F
                                                        .3d

a
t528
   .Toc
      ompo
         rtw
           ithdu
               epr
                 oce
                   ss,th
                       eremu
                           stb
                             eei
                               the
                                 rge
                                   ner
                                     al(
                                       al
                                        l-
                                         pur
                                           pos
                                             e)o
                                               rsp
                                                 eci
                                                   fic(
                                                      cas
                                                        e-

l
ink
  ed)ju
      ri
       sdi
         ctionov
               ere
                 achr
                    espond
                         ent
                           .Br
                             is
                              tol-
                                 Mye
                                   rsSqu
                                       ibbCo
                                           .v.Sup
                                                er.C
                                                   t.o
                                                     fCa
                                                       l.,137S
                                                             .

C
t.1773
     ,1780(
          2017
             ). Th
                 einqu
                     iryi
                        sde
                          fend
                             ant-
                                spe
                                  cif
                                    ic
                                     ,Ru
                                       shv
                                         .Sa
                                           vchuk
                                               ,444 U
                                                    .S.320
                                                         ,332



                                    9
     Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 15 of 33



(
1980
   ),a
     ndf
       ocu
         sesonth
               econ
                  tac
                    ts“
                      tha
                        tth
                          e‘d
                            efe
                              nda
                                nth
                                  ims
                                    elf
                                      ’cr
                                        eat
                                          esw
                                            ithth
                                                efo
                                                  rumS
                                                     tat
                                                       e.”

W
ald
  env
    .Fio
       re,571U
             .S.277
                  ,284(
                      2014
                         )(quo
                             tingB
                                 urg
                                   erK
                                     ingCo
                                         rp.v
                                            .Rud
                                               zew
                                                 icz
                                                   ,471U
                                                       .S.

462
  ,475(
      1985
         ))
          .St
            einm
               etzf
                  ai
                   lstos
                       at
                        isfyh
                            isbu
                               rde
                                 n.

                i
                .    V
                     aleIsNotSub
                               jec
                                 ttoG
                                    ene
                                      ralJ
                                         uri
                                           sdi
                                             ctioninth
                                                     eSou
                                                        the
                                                          rn
                     D
                     is
                      tri
                        ctofNewYork

    Ap
     artyi
         ssub
            jec
              tto g
                  ene
                    ralju
                        ri
                         sdi
                           ctioninaf
                                   orum“
                                       only w
                                            henth
                                                eco
                                                  rpo
                                                    rat
                                                      ion
                                                        ’s

a
ff
 il
  iat
    ion
      swi
        thth
           eSt
             ateinw
                  hic
                    hsu
                      iti
                        sbr
                          oug
                            hta
                              resoc
                                  ons
                                    tan
                                      tandp
                                          erv
                                            asiv
                                               eastor
                                                    end
                                                      er[
                                                        it
                                                         ]

e
sse
  nti
    allya
        thom
           einth
               efo
                 rumS
                    tat
                      e.”D
                         aim
                           lerAGv
                                .Ba
                                  uma
                                    n,571U
                                         .S.117
                                              ,122(
                                                  2014
                                                     ).F
                                                       or

ac
 orpo
    rat
      ede
        fend
           ant
             ,“th
                epl
                  aceo
                     fin
                       cor
                         por
                           at
                            iona
                               ndp
                                 rin
                                   cip
                                     alp
                                       lac
                                         eofbu
                                             sin
                                               essa
                                                  rep
                                                    ara
                                                      digm

b
ase
  sfo
    rge
      ner
        alju
           ri
            sdi
              ction
                  .”I
                    d.a
                      t137
                         .Th
                           eSe
                             cond C
                                  irc
                                    uith
                                       ash
                                         eldth
                                             atac
                                                orpo
                                                   rat
                                                     ioni
                                                        s

“
ess
  ent
    ial
      lya
        thom
           e”on
              lyini
                  tsp
                    lac
                      eofin
                          cor
                            por
                              ationa
                                   ndp
                                     rin
                                       cip
                                         alp
                                           lac
                                             eofbu
                                                 sin
                                                   ess“
                                                      exc
                                                        eptin

at
 ruly‘
     exc
       ept
         ion
           al’c
              ase
                .”B
                  row
                    nv.L
                       ockh
                          eedM
                             art
                               inCo
                                  rp.
                                    ,814F
                                        .3d619
                                             ,627(
                                                 2dC
                                                   ir
                                                    .2016
                                                        );

Son
  eraH
     old
       ingB
          .V.v
             .Cuku
                 rov
                   aHo
                     ldingA
                          .Ş,750F
                                .3d221
                                     ,226(
                                         2dC
                                           ir
                                            .2014
                                                )(ho
                                                   ldingth
                                                         at

“
eve
  nac
    omp
      any
        ’s‘
          eng
            age
              [me
                nt]inasub
                        sta
                          nti
                            al,c
                               ont
                                 inuou
                                     s,a
                                       ndsy
                                          stem
                                             ati
                                               ccou
                                                  rseo
                                                     fbu
                                                       sin
                                                         ess
                                                           ’

i
salon
    ein
      suf
        fic
          ien
            ttor
               end
                 eri
                   tathom
                        einaf
                            orum
                               ”)(
                                 quo
                                   tingD
                                       aim
                                         ler,571U
                                                .S.a
                                                   t138
                                                      ).

    I
    nth
      epr
        ese
          ntc
            ase
              ,iti
                 sund
                    ispu
                       tedth
                           atV
                             aleS
                                .A.i
                                   sin
                                     cor
                                       por
                                         ate
                                           dinB
                                              raz
                                                il
                                                 ,andth
                                                      atV
                                                        ale

Am
 eri
   cas
     ,In
       c.i
         sin
           cor
             por
               ate
                 dinD
                    elaw
                       are
                         .St
                           einm
                              etzdo
                                  esno
                                     tal
                                       leg
                                         e(no
                                            rcou
                                               ldh
                                                 e)th
                                                    ate
                                                      ith
                                                        er

V
aleS
   .A.o
      rVa
        leAm
           eri
             cash
                asi
                  tsh
                    eadqu
                        art
                          erso
                             rpr
                               inc
                                 ipa
                                   lpl
                                     aceo
                                        fbu
                                          sin
                                            essinN
                                                 ewY
                                                   ork
                                                     .No
                                                       r

doa
  nyo
    fSt
      einm
         etz
           ’so
             the
               rju
                 ri
                  sdi
                    ction
                        ala
                          lleg
                             at
                              ion
                                s(a
                                  ddr
                                    ess
                                      edb
                                        elow
                                           )com
                                              eanyw
                                                  her
                                                    eclo
                                                       seto

th
 e“e
   xce
     ption
         alc
           ase
             ”th
               atc
                 ouldo
                     the
                       rwi
                         sesuppo
                               rtg
                                 ene
                                   ral
                                     jur
                                       isd
                                         ic
                                          tion
                                             .Da
                                               iml
                                                 er,571U
                                                       .S.a
                                                          t139
                                                             .

                i
                i.   V
                     aleDoe
                          sNotHa
                               veSuf
                                   fic
                                     ientCon
                                           tac
                                             tswi
                                                ththeSou
                                                       the
                                                         rn
                     D
                     is
                      tr
                       ic
                        tofNewYo
                               rkfo
                                  rP urpos
                                         eso
                                           fthi
                                              sAppl
                                                  icat
                                                     ion

    S
    teinm
        etz
          ’sc
            la
             imo
               fasp
                  eci
                    ficju
                        ri
                         sdi
                           ction
                               all
                                 inkb
                                    etw
                                      eenth
                                          eApp
                                             lic
                                               at
                                                iona
                                                   ndV
                                                     aleS
                                                        .A.
                                                          ’s

o
rVa
  leAm
     eri
       cas
         ’in-
            forumc
                 ont
                   act
                     sisb
                        ase
                          les
                            s.Sp
                               eci
                                 ficju
                                     ri
                                      sdi
                                        ctionov
                                              eranon
                                                   res
                                                     ide
                                                       nt“
                                                         foc
                                                           use
                                                             s




                                   10
     Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 16 of 33



onth
   ere
     la
      tion
         shipamongth
                   ede
                     fend
                        ant
                          ,th
                            efo
                              rum
                                ,andth
                                     eli
                                       tiga
                                          tion.
                                              ”De
                                                lVa
                                                  lle,939F
                                                         .3da
                                                            t

528(
   quo
     tingW
         ald
           env
             .Fio
                re,571 U
                       .S.277
                            ,283-
                                84(
                                  2014
                                     )(emph
                                          asi
                                            sadd
                                               ed)
                                                 ). “Sp
                                                      eci
                                                        fic

ju
 ri
  sdi
    ctionp
         erm
           it
            sad
              jud
                ica
                  torya
                      utho
                         ri
                          tyon
                             lyov
                                eri
                                  ssu
                                    esth
                                       at‘
                                         ari
                                           seou
                                              tofo
                                                 rre
                                                   la
                                                    teto
                                                       thee
                                                          nti
                                                            ty’
                                                              s

c
ont
  act
    swi
      thth
         efo
           rum
             .’”I
                d.a
                  t529(
                      quo
                        tingG
                            ucc
                              iAm
                                .,I
                                  nc.v
                                     .Li,768F
                                            .3d122
                                                 ,134(
                                                     2dC
                                                       ir
                                                        .

2014
   )).I
      nth
        econ
           tex
             tof§1782
                    ,“th
                       ere
                         spond
                             ent
                               ’sh
                                 avingpu
                                       rpo
                                         sef
                                           ullya
                                               vai
                                                 led
                                                   its
                                                     elfo
                                                        fth
                                                          efo
                                                            rum

mu
 stb
   eth
     epr
       ima
         ryo
           rprox
               ima
                 ter
                   easonth
                         atth
                            eev
                              ide
                                ncesoug
                                      hti
                                        sav
                                          ai
                                           lab
                                             lea
                                               tal
                                                 l,
                                                  ”or
                                                    ,wh
                                                      ereth
                                                          e

r
espond
     enth
        assub
            sta
              nti
                alin
                   -fo
                     rumc
                        ont
                          act
                            sre
                              lev
                                anttoth
                                      edi
                                        spu
                                          te
                                           ,“th
                                              atth
                                                 eev
                                                   ide
                                                     ncesoug
                                                           ht

w
ouldno
     tbea
        vai
          lab
            lebu
               tfo
                 rth
                   ere
                     spond
                         ent
                           ’sf
                             orumc
                                 ont
                                   act
                                     s.”I
                                        d.a
                                          t530
                                             .

    S
    teinm
        etzdo
            esno
               tcom
                  eclo
                     seto m
                          eet
                            ingth
                                eSe
                                  condC
                                      irc
                                        uit
                                          ’ss
                                            tand
                                               ard.S
                                                   teinm
                                                       etzi
                                                          s

I
sra
  el
   iandF
       ren
         ch,a
            ndt
              heE
                ngl
                  ishP
                     roc
                       eed
                         ing
                           scon
                              cer
                                nth
                                  e VBGJo
                                        intV
                                           entu
                                              re,a
                                                 nag
                                                   ree
                                                     men
                                                       t

b
etw
  eenB
     raz
       il
        iana
           ndG
             uer
               nseyc
                   orpo
                      rat
                        ion
                          s, th
                              atw
                                asn
                                  ego
                                    tia
                                      tedp
                                         rim
                                           ari
                                             lyin E
                                                  ngl
                                                    anda
                                                       nd

c
onc
  ern
    edaG
       uin
         eanm
            iningc
                 onc
                   ess
                     ion
                       .Itd
                          idn
                            ottou
                                chuponth
                                       eUn
                                         ite
                                           dSt
                                             ate
                                               s,l
                                                 eta
                                                   lon
                                                     eNew

Y
ork. N
     oneo
        fth
          eel
            evenp
                art
                  iesinth
                        eEng
                           li
                            shP
                              roc
                                eed
                                  ing
                                    sisAm
                                        eri
                                          can.

    I
    nth
      efa
        ceo
          fth
            isr
              eal
                ity
                  ,St
                    einm
                       etza
                          rgu
                            esth
                               atc
                                 ert
                                   ainun
                                       rel
                                         ate
                                           dme
                                             et
                                              ing
                                                sbe
                                                  twe
                                                    enV
                                                      ale

a
ndR
  ioT
    intoinN
          ewY
            orkinl
                 ate2008a
                        nde
                          arly2009a
                                  ndV
                                    ale
                                      ’s SECd
                                            isc
                                              losu
                                                 resin2010f
                                                          orm

th
 eba
   sisf
      orsp
         eci
           ficju
               risd
                  ic
                   tion
                      .MOL a
                           t17
                             -19
                               .Bu
                                 tSt
                                   einm
                                      etz
                                        ’sow
                                           nal
                                             leg
                                               at
                                                ion
                                                  sabou
                                                      tth
                                                        ese

m
eet
  ing
    sandd
        isc
          losu
             resd
                emon
                   str
                     atehowth
                            rea
                              dba
                                reh
                                  isc
                                    la
                                     imo
                                       fsp
                                         eci
                                           ficju
                                               ri
                                                sdi
                                                  ctioni
                                                       s. W
                                                          ith

r
esp
  ecttoth
        eRioT
            into m
                 eet
                   ing
                     sin2008a
                            nde
                              arly2009(
                                      abou
                                         tat
                                           ran
                                             sac
                                               tionh
                                                   avingno
                                                         thingto

do w
   ithS
      teinm
          etzo
             rBSGR
                 ),S
                   teinm
                       etzm
                          ere
                            lya
                              lleg
                                 esth
                                    atth
                                       eyf
                                         orm
                                           edth
                                              ege
                                                nes
                                                  iso
                                                    fVa
                                                      le’
                                                        s

in
 ter
   estina
        nen
          ti
           relys
               epa
                 rat
                   etr
                     ans
                       act
                         ionw
                            ithBSGR
                                  ,andth
                                       atR
                                         ioT
                                           intoa
                                               lle
                                                 gedth
                                                     atth
                                                        ere
                                                          aft
                                                            er

V
alea
   nd BSGRc
          onsp
             ire
               dtog
                  eth
                    erag
                       ain
                         stR
                           io T
                              into
                                 . O
                                   the
                                     rth
                                       anth
                                          at
                                           ,St
                                             ein
                                               me
                                                tzm
                                                  ere
                                                    ly

sp
 ecu
   la
    testh
        atth
           esem
              eet
                ings“
                    ale
                      rte
                        dVa
                          letoasuppo
                                   sede
                                      ffo
                                        rtby M
                                             r.S
                                               teinm
                                                   etzto‘
                                                        ste
                                                          al’
                                                            ”Rio

T
into
   ’sm
     iningr
          igh
            ts
             ,MOL a
                  t18
                    ,ana
                       lleg
                          at
                           ionf
                              orw
                                hic
                                  hSt
                                    einm
                                       etzc
                                          ite
                                            snoe
                                               vid
                                                 enc
                                                   ede
                                                     spi
                                                       te




                                   11
       Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 17 of 33



a
lre
  adyh
     avingr
          ece
            ive
              dcomp
                  le
                   ted
                     isc
                       ove
                         ryc
                           onc
                             ern
                               ingth
                                   esem
                                      eet
                                        ing
                                          s(a
                                            sdi
                                              scu
                                                sse
                                                  dbe
                                                    low
                                                      ).D
                                                        el

V
al
 led
   eni
     eda§1782app
               lic
                 at
                  ioninn
                       ear
                         lyid
                            ent
                              ica
                                lci
                                  rcum
                                     sta
                                       nce
                                         s,po
                                            int
                                              ingou
                                                  tth
                                                    at“
                                                      [t
                                                       ]hi
                                                         sin-

f
orumc
    ondu
       ctr
         ela
           teson
               lytoBPE
                     ’sp
                       rer
                         eso
                           lut
                             ione
                                ffo
                                  rttos
                                      eekabuy
                                            er.B
                                               utth
                                                  ePe
                                                    ti
                                                     tion
                                                        ers
                                                          ’cl
                                                            aim

h
ere(
   andl
      ikew
         iseth
             ebu
               lko
                 fth
                   edi
                     scov
                        erysough
                               t)a
                                 ri
                                  sesf
                                     romas
                                         epa
                                           rat
                                             efin
                                                anc
                                                  ialt
                                                     ran
                                                       sac
                                                         tion
                                                            :

th
 efo
   rce
     dsa
       leo
         fBPE
            .”939F
                 .3da
                    t531.Comp
                            areE
                               x.11
                                  ,Le
                                    tte
                                      r Mo
                                         tiontoD
                                               ism
                                                 issa
                                                    t*3(S
                                                        ept
                                                          .

3
,2014
    ),R
      ioT
        intop
            lcv
              .Va
                leS
                  .A.
                    ,eta
                       l.,C
                          ivi
                            lAc
                              tionN
                                  o.14
                                     -cv
                                       -3042(RMB
                                               )(A
                                                 JP)(S
                                                     .D.N
                                                        .Y.
                                                          ),

ECFN
   o.84(N
        ewY
          orkm
             eet
               ing
                 sbe
                   twe
                     enV
                       aleandR
                             ioT
                               intoc
                                   onc
                                     ern
                                       edapo
                                           ten
                                             tia
                                               ltr
                                                 ans
                                                   act
                                                     ion
                                      2
b
etw
  eenth
      epa
        rt
         iesun
             rel
               ate
                 dtoth
                     eVa
                       le-
                         BSGRt
                             ran
                               sac
                                 tion
                                    ).

      A
      stoV
         ale
           ’sSECr
                epo
                  rt
                   s,S
                     teinm
                         etza
                            lle
                              gesno
                                  thing mo
                                         reth
                                            anth
                                               atV
                                                 alem
                                                    adeo
                                                       rdin
                                                          ary
                                                            ,

pub
  lic“
     dis
       clo
         sur
           esa
             bou
               tth
                 eJVAg
                     reem
                        entw
                           ithBSGR
                                 .”MOL a
                                       t18
                                         . No
                                            ton
                                              lydo
                                                 esS
                                                   teinm
                                                       etz

no
 tdr
   awa
     nyc
       onn
         ect
           ionb
              etw
                eenV
                   ale
                     ’sSECr
                          epo
                            rt
                             sandth
                                  eEng
                                     li
                                      shP
                                        roc
                                          eed
                                            ing
                                              s,h
                                                edo
                                                  esno
                                                     t

s
eeka
   nydi
      scov
         eryr
            ela
              tedtoV
                   ale
                     ’sSECd
                          isc
                            losu
                               reso
                                  ral
                                    leg
                                      eanyw
                                          rong
                                             doingbyV
                                                    aler
                                                       ela
                                                         tedto

i
tsSECd
     isc
       losu
          res
            .Cou
               rt
                sinth
                    isC
                      irc
                        uith
                           aved
                              ecid
                                 edlyr
                                     eje
                                       cte
                                         das
                                           imi
                                             lare
                                                ffo
                                                  rttoa
                                                      lleg
                                                         e

p
erson
    alju
       ri
        sdi
          ctiona
               ri
                singou
                     tofSECf
                           il
                            ing
                              s.S
                                eeP
                                  etr
                                    obr
                                      as,393F
                                            .Supp
                                                .3da
                                                   t383
                                                      (“[E
                                                         ]ve
                                                           nif

th
 [e]Cou
      rth
        asp
          erson
              alju
                 ri
                  sdi
                    ctionov
                          erP
                            etr
                              obr
                                asv
                                  is-
                                    à-v
                                      isth
                                         eU.S
                                            .cl
                                              assa
                                                 ct
                                                  ion(
                                                     al
                                                      leg
                                                        ingf
                                                           raud

inc
  onn
    ect
      ion w
          iths
             ecu
               ri
                tie
                  sso
                    ldonth
                         e NYSE
                              ),th
                                 isCou
                                     rtdo
                                        esno
                                           tne
                                             ces
                                               sar
                                                 ilyh
                                                    avep
                                                       erson
                                                           al

ju
 ri
  sdi
    ctionov
          erP
            etr
              obr
                asv
                  is
                   -à-
                     vi
                      sth
                        e§1782 mo
                                tion(w
                                     hic
                                       har
                                         ise
                                           sou
                                             tofth
                                                 eCAMa
                                                     rbi
                                                       tra
                                                         tion
                                                            ,

a
lle
  gingf
      raudinc
            onn
              ect
                ionw
                   iths
                      ecu
                        ri
                         tie
                           sso
                             ldinB
                                 raz
                                   il
                                    ).”
                                      ).

      I
      nsuppo
           rto
             fhi
               sar
                 gum
                   entth
                       atV
                         aleS
                            .A.i
                               s“f
                                 ound
                                    ”inN
                                       ewY
                                         ork
                                           ,St
                                             einm
                                                etzr
                                                   el
                                                    iesa
                                                       lmo
                                                         st

e
xclu
   siv
     elyonI
          nreK
             le
              ima
                rN.V
                   .,220F
                        .Supp
                            .3d517
                                 ,521(S
                                      .D.N
                                         .Y.2016
                                               ).B
                                                 utth
                                                    edi
                                                      str
                                                        ict



2
      Evenw e
            reV a
                le’
                  sm eet
                       ingsw ithR
                                ioT i
                                    ntosuf
                                         fic
                                           ienttoconfe
                                                     rs pec
                                                          if
                                                           icjuri
                                                                s d
                                                                  ict
                                                                    ioninN ewYorkw i
                                                                                   threspect
t
otheV a
      le-BSGRtr
              ansac
                  tion morethanay e
                                  arla
                                     terdesp
                                           itethelat
                                                   terhavingnocon nec
                                                                    tiontotheUnit
                                                                                edStates,the
S
econdCircui
          tinDelV a
                  lle foundt ha
                              ttheappl
                                     ican
                                        tm ustd es
                                                 crib
                                                    et hejur
                                                           isd
                                                             ictiona
                                                                   llinkb e
                                                                          tw e
                                                                             eneachdo cument
r
eques
    tandt hef
            orumw i
                  thsp ec
                        if
                         i c
                           ity
                             . 939F.3dat530,n.12
                                               .S te
                                                   inm e
                                                       tzn eve
                                                             rm ak e
                                                                   sanye ff
                                                                          orttodoso(an dmay
n
otdosoforthef
            irs
              ttimeonreply
                         ).I t
                             isclea
                                  ronthei
                                        rfacetha
                                               tfewo ftheproposeddocum en
                                                                        treques
                                                                              tsanddeposi
                                                                                        tion
t
opic
   shaveanyth
            ingtodow i
                     ththeV  a
                             le-R
                                ioTintomeet
                                          ings.


                                            12
     Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 18 of 33



c
our
  t’
   scu
     rso
       rya
         naly
            siso
               fpe
                 rson
                    alju
                       ris
                         dic
                           tionth
                                ere
                                  (inas
                                      ing
                                        lep
                                          arag
                                             raph
                                                tha
                                                  tci
                                                    tesnoa
                                                         utho
                                                            ri
                                                             ty)

c
anno
   tst
     andund
          erth
             eSe
               cond C
                    irc
                      uit
                        ’ssub
                            sequ
                               entd
                                  eci
                                    sioninD
                                          elV
                                            all
                                              e.K
                                                le
                                                 ima
                                                   rba
                                                     sedi
                                                        ts

ju
 ri
  sdi
    ction
        ald
          eci
            siononV
                  ale
                    ’si
                      ssu
                        anc
                          eofU
                             .S.s
                                ecu
                                  ri
                                   tie
                                     s,V
                                       ale
                                         ’ssub
                                             sid
                                               iary
                                                  ’sr
                                                    egi
                                                      str
                                                        ationtodo

bu
 sin
   essin N
         ewY
           ork
             ,and V
                  ale
                    ’sun
                       ide
                         nti
                           fie
                             d“sy
                                stem
                                   ati
                                     candr
                                         egu
                                           larbu
                                               sin
                                                 ess
                                                   ”inth
                                                       est
                                                         ateo
                                                            f

N
ewY
  ork. U
       nde
         rla
           terS
              econdC
                   irc
                     uitp
                        rec
                          ede
                            nt,no
                                ton
                                  eofth
                                      eth
                                        reef
                                           acto
                                              rsc
                                                ite
                                                  dbyK
                                                     le
                                                      ima
                                                        r

c
ansuppo
      rtaf
         ind
           ingo
              fei
                the
                  rge
                    ner
                      alju
                         ri
                          sdi
                            ctiono
                                 rsp
                                   eci
                                     fic
                                       jur
                                         isd
                                           ic
                                            tionw
                                                ithr
                                                   esp
                                                     ect
                                                       toa
                                                         nya
                                                           ct
                                                            ion

no
 texp
    res
      slya
         ri
          singou
               toftho
                    sec
                      ont
                        act
                          s.K
                            leim
                               ar thu
                                    siso
                                       fnoa
                                          ssi
                                            stan
                                               cetoS
                                                   teinm
                                                       etzh
                                                          ere
                                                            .

I
nde
  ed,th
      edi
        str
          ic
           tcou
              rtinD
                  elV
                    all
                      eexp
                         lic
                           it
                            lyc
                              ri
                               tic
                                 ize
                                   dth
                                     ean
                                       aly
                                         ti
                                          calf
                                             ailu
                                                reso
                                                   fth
                                                     eKl
                                                       eim
                                                         ar

c
our
  t.S
    eeI
      nreD
         elV
           al
            le,342F
                  .Supp
                      .3d448
                           ,456
                              -58(S
                                  .D.N
                                     .Y.2018
                                           ),a
                                             ff
                                              ’dsubnom
                                                     .Inr
                                                        eDe
                                                          l

V
al
 leRu
    iz,939F
          .3d520(
                2dC
                  ir
                   .2019
                       )(s
                         ta
                          tingth
                               atth
                                  eKl
                                    eim
                                      arc
                                        our
                                          tfa
                                            ile
                                              dto“
                                                 dis
                                                   ting
                                                      uishth
                                                           e

my
 ria
   dSe
     condC
         irc
           uitandd
                 is
                  tr
                   ic
                    tcou
                       rtop
                          inion
                              sth
                                atr
                                  eac
                                    hedoppo
                                          si
                                           tec
                                             onc
                                               lus
                                                 ion
                                                   swi
                                                     ths
                                                       imi
                                                         lar

l
eve
  lso
    fbu
      sin
        essa
           ct
            ivi
              ty”a
                 ndf
                   ind
                     inga
                        lleg
                           at
                            ion
                              sre
                                la
                                 tingtod
                                       efe
                                         nda
                                           nt’
                                             sma
                                               int
                                                 ena
                                                   nceo
                                                      faN
                                                        ew

Y
orkb
   ran
     ch,l
        is
         tingonth
                eNYSE
                    ,anda
                        ppo
                          intm
                             ento
                                fap
                                  roc
                                    essag
                                        enti
                                           rre
                                             lev
                                               antf
                                                  orpu
                                                     rpo
                                                       seso
                                                          f

§1782p
     erson
         alju
            ri
             sdi
               ction
                   ).

     L
     ast
       ly,S
          teinm
              etzm
                 ake
                   snosp
                       eci
                         fica
                            lleg
                               at
                                ion
                                  sabou
                                      tVa
                                        leAm
                                           eri
                                             cas
                                               ’fo
                                                 rumc
                                                    ont
                                                      act
                                                        soth
                                                           er

th
 anth
    esp
      ecu
        la
         tiv
           est
             atem
                entth
                    at“V
                       alem
                          aya
                            lso h
                                avein
                                    clud
                                       edV
                                         ale Am
                                              eri
                                                casinsu
                                                      ch

d
el
 ibe
   rat
     ion
       s[r
         ela
           tedto V
                 aleS
                    .A.
                      ’s SECf
                            il
                             ing
                               s]
                                ,asV
                                   ale Am
                                        eri
                                          casi
                                             sVa
                                               le
                                                'sa
                                                  utho
                                                     riz
                                                       ed

r
epr
  ese
    nta
      tiv
        einth
            eUn
              ite
                dSt
                  ate
                    s.”MOL a
                           t18(
                              emph
                                 asi
                                   sadd
                                      ed)
                                        .Th
                                          esec
                                             onc
                                               luso
                                                  rya
                                                    lleg
                                                       at
                                                        ion
                                                          s

a
rep
  la
   inlyin
        suf
          fic
            ien
              ttof
                 ormth
                     eba
                       sisf
                          orsp
                             eci
                               ficju
                                   ri
                                    sdi
                                      ction
                                          .

                i
                ii
                 .   Cons
                        ide
                          rationso
                                 fFairPlay
                                         ,Sub
                                            stan
                                               tia
                                                 lJu
                                                   st
                                                    ice
                                                      ,and
                     Int
                       erna
                          tionalComi
                                   tySuppor
                                          tDismi
                                               ssa
                                                 l

     E
     veni
        fth
          efo
            rumc
               ont
                 act
                   sSt
                     einm
                        etzid
                            ent
                              if
                               iesc
                                  oulde
                                      sta
                                        bli
                                          shp
                                            erson
                                                alju
                                                   risd
                                                      ic
                                                       tion(
                                                           and

a
sdi
  scu
    sse
      dabov
          e,th
             eydono
                  t)
                   ,hemu
                       sta
                         lsoe
                            stab
                               li
                                shth
                                   at“
                                     thea
                                        sse
                                          rt
                                           iono
                                              fpe
                                                rson
                                                   alju
                                                      ri
                                                       sdi
                                                         ction

w
ouldc
    ompo
       rtw
         ithf
            airp
               laya
                  ndsub
                      sta
                        nti
                          alju
                             st
                              ice
                                .”D
                                  elV
                                    al
                                     le,939F
                                           .3da
                                              t529
                                                 .Re
                                                   lev
                                                     antf
                                                        acto
                                                           rs



                                   13
      Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 19 of 33



in
 clud
    e:“
      (1)th
          ebu
            rde
              nth
                atth
                   eex
                     erc
                       iseo
                          fju
                            ri
                             sdi
                               ction w
                                     il
                                      limpo
                                          seonth
                                               ede
                                                 fend
                                                    ant
                                                      ;(2
                                                        )th
                                                          e

in
 ter
   est
     softh
         efo
           rums
              ta
               teina
                   djud
                      ica
                        tingth
                             eca
                               se;[
                                  and
                                    ](3
                                      )th
                                        epl
                                          ain
                                            ti
                                             ff
                                              ’sin
                                                 ter
                                                   estinob
                                                         ta
                                                          ining

c
onv
  eni
    enta
       nde
         ffe
           ctiv
              ere
                lie
                  f,”L
                     icc
                       iexr
                          el
                           .Li
                             cciv
                                .Leb
                                   ane
                                     seC
                                       ana
                                         dia
                                           nBa
                                             nk,SAL,732F
                                                       .3d

161
  ,170(
      2dC
        ir
         .2013
             )(quo
                 tingM
                     etr
                       o.L
                         ifeI
                            ns.Co.v
                                  .Rob
                                     ert
                                       son
                                         -Ce
                                           coC
                                             orp
                                               .,84F
                                                   .3d 560
                                                         ,568

(
2d C
   ir
    .1996
        ))
         ,and wh
               eth
                 ere
                   xer
                     cis
                       ingju
                           ri
                            sdi
                              ction w
                                    ouldth
                                         rea
                                           ten“
                                              int
                                                ern
                                                  at
                                                   ion
                                                     alr
                                                       appo
                                                          rt
                                                           ,”

D
aim
  ler,571U
         .S.a
            t142
               .

      S
      teinm
          etz
            ,anI
               sra
                 elia
                    ndF
                      ren
                        chc
                          it
                           ize
                             n,s
                               eek
                                 sdi
                                   scov
                                      eryf
                                         romV
                                            ale
                                              ,aB
                                                raz
                                                  il
                                                   ianc
                                                      omp
                                                        any
                                                          ,

a
bou
  taG
    uin
      ean
        join
           tve
             ntu
               reg
                 ove
                   rne
                     dbyE
                        ngl
                          ish
                            lawa
                               ndn
                                 ego
                                   tia
                                     ted
                                       inth
                                          eUKf
                                             oru
                                               seinE
                                                   ngl
                                                     ish

P
roc
  eed
    ing
      s. A
         llth
            reef
               acto
                  rsthu
                      sfa
                        vorV
                           ale
                             . T
                               heSup
                                   rem
                                     e Cou
                                         rth
                                           asr
                                             ecog
                                                niz
                                                  ed“
                                                    uniqu
                                                        e

bu
 rde
   nsp
     lac
       eduponon
              ewhomu
                   std
                     efe
                       ndon
                          ese
                            lfinaf
                                 ore
                                   ignl
                                      ega
                                        lsy
                                          stem
                                             ,”a
                                               ndth
                                                  atth
                                                     ecou
                                                        rt
                                                         ’s

in
 ter
   estina
        djud
           ica
             ting m
                  att
                    ersi
                       s“s
                         lig
                           ht”w
                              her
                                eal
                                  lpa
                                    rt
                                     iesa
                                        reb
                                          ase
                                            dou
                                              ts
                                               ideth
                                                   efo
                                                     rum
                                                       .As
                                                         ahi

M
eta
  lIndu
      s. Co
          ., L
             td.v
                .Sup
                   er.C
                      t.o
                        fCa
                          l.
                           ,480 U
                                .S.102
                                     ,114(
                                         1987
                                            ). A
                                               nd,b
                                                  eca
                                                    usebo
                                                        th

S
teinm
    etza
       nd V
          alea
             rep
               art
                 iestoth
                       eEng
                          li
                           shP
                             roc
                               eed
                                 ing
                                   s,S
                                     teinm
                                         etz
                                           ’sin
                                              ter
                                                est
                                                  sinh
                                                     avingth
                                                           is

Cou
  rtsup
      erv
        isesub
             sta
               nti
                 ald
                   isc
                     ove
                       ryinth
                            isd
                              is
                               tr
                                ic
                                 tar
                                   emin
                                      ima
                                        l.

                  i
                  v.    Va
                         le’
                           sInd
                              epe
                                nde n
                                    t§1782App
                                            lic
                                              ationH
                                                   asNoB
                                                       ear
                                                         ingon
                        th
                         eCourt
                              ’sJu
                                 risd
                                    ict
                                      iona
                                         lAna
                                            lys
                                              is

      F
      ina
        lly
          ,St
            einm
               etza
                  sse
                    rt
                     s –w
                        ith noc
                              ita
                                tiontoa
                                      utho
                                         ri
                                          ty–th
                                              atV
                                                aleshou
                                                      ldb
                                                        ede
                                                          eme
                                                            d

“
found
    ”inN
       ewY
         orkf
            orju
               ri
                sdi
                  ction
                      alpu
                         rpo
                           sesb
                              eca
                                use
                                  itf
                                    ile
                                      dan
                                        ind
                                          epe
                                            nde
                                              nt§1782a
                                                     ppl
                                                       ica
                                                         tion

p
rop
  erlys
      eek
        ingd
           isc
             ove
               ryf
                 roms
                    eve
                      ralnon
                           -pa
                             rt
                              iestoth
                                    eEng
                                       li
                                        sh P
                                           roc
                                             eed
                                               ing
                                                 swhoind
                                                       ispu
                                                          tab
                                                            ly
           3
r
esid
   einN
      ewY
        ork
          .  T
             hisa
                rgum
                   entf
                      lie
                        sinth
                            efa
                              ceo
                                fwe
                                  ll-
                                    set
                                      tle
                                        dlawth
                                             atp
                                               erson
                                                   alju
                                                      ri
                                                       sdi
                                                         ctio
                                                            n

mu
 stb
   ede
     term
        ine
          donac
              ase-
                 by-
                   cas
                     eandc
                         la
                          im-
                            by-
                              cla
                                imb
                                  asi
                                    s.S
                                      eeI
                                        nt’
                                          lEqu
                                             ityI
                                                nvs
                                                  .,I
                                                    nc.v
                                                       .

O
ppo
  rtun
     ity E
         qui
           ty P
              artn
                 ers
                   ,Ltd
                      ., 475 F
                             . Supp
                                  . 2d 456
                                         , 460(S
                                               .D.N
                                                  .Y. 2007
                                                         )(“
                                                           per
                                                             son
                                                               al



3
 SeeInreA pp
           lic
             ati
               onofVal
                     eS.A.
                         ,V a
                            le Ho
                                ldingsB.V.
                                         ,a n
                                            dV al
                                                eIn
                                                  tern
                                                     at
                                                      ion
                                                        alS.A.f
                                                              oran O
                                                                   rde
                                                                     rPu
                                                                       rsu
                                                                         antto28
U
.S.C.§1782toConduc
                 tDi
                   scove
                       ryfo
                          rU s
                             einF o
                                  reignProc
                                          eedin
                                              gs,No.20-
                                                      mc-
                                                        199-JGK-
                                                               OTWECF,ECFNos.1-
                                                                              6.


                                      14
     Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 20 of 33



ju
 ri
  sdi
    ctionmu
          stb
            ede
              term
                 ine
                   donac
                       laim
                          -by
                            -cl
                              aimb
                                 asi
                                   s”)
                                     ;NewY
                                         orkv
                                            . Moun
                                                 ta
                                                  inT
                                                    oba
                                                      ccoCo
                                                          .,

55F
  .Supp
      .3d301
           ,311(E
                .D.N
                   .Y.2014
                         )(“
                           per
                             son
                               alju
                                  ri
                                   sdi
                                     ction
                                         ...mu
                                             stb
                                               ean
                                                 aly
                                                   zed
                                                     ind
                                                       ividu
                                                           al
                                                            ly

f
ore
  achc
     aus
       eofa
          ction
              .”)
                .Va
                  le’
                    sre
                      que
                        ste
                          ddi
                            scov
                               eryo
                                  fce
                                    rta
                                      insu
                                         spe
                                           ctedbu
                                                sin
                                                  essp
                                                     artn
                                                        erso
                                                           f

S
teinm
    etzi
       sac
         las
           sicu
              seo
                f§1782
                     :fr
                       omnon
                           -pa
                             rty N
                                 ew Y
                                    orkr
                                       esid
                                          ent
                                            sfo
                                              rdo
                                                cum
                                                  ent
                                                    sno
                                                      t

o
the
  rwi
    sea
      vai
        lab
          leoni
              ssu
                es und
                     eni
                       ablyp
                           ert
                             ine
                               nttoth
                                    eEng
                                       li
                                        shP
                                          roc
                                            eed
                                              ing
                                                s.T
                                                  hisc
                                                     asei
                                                        sth
                                                          e

oppo
   si
    te
     .

          B
          .     T
                heR e
                    que
                      ste
                        dD i
                           scov
                              eryI
                                 sNo
                                   t“F
                                     orU
                                       se”inth
                                             eUnd
                                                erly
                                                   ing
                F
                ore
                  ignPr
                      oceed
                          ing

    S
    teinm
        etza
           lsof
              ai
               lstos
                   at
                    isfyth
                         ese
                           conds
                               ta
                                tuto
                                   ryr
                                     equ
                                       irem
                                          entth
                                              atth
                                                 edi
                                                   scov
                                                      eryh
                                                         ese
                                                           eks

i
s“f
  oru
    se”
      inth
         eEng
            li
             shPr
                oce
                  eding
                      .Se
                        eCe
                          rta
                            inF
                              und
                                s,A
                                  ccoun
                                      ts&
                                        /orI
                                           nv.V
                                              ehi
                                                cle
                                                  sv.KPMG
                                                        ,

L
.L.P
   .,798F
        .3d113
             ,120(
                 2dC
                   ir
                    .2015
                        )(f
                          ind
                            ingapp
                                 lic
                                   ant
                                     mus
                                       tes
                                         tab
                                           li
                                            shth
                                               atth
                                                  eev
                                                    ide
                                                      ncesoug
                                                            ht

“w
 il
  lbeemp
       loy
         edw
           ithsom
                eadv
                   ant
                     ageo
                        rse
                          rvesom
                               eus
                                 ein
                                   the[
                                      for
                                        eig
                                          n]p
                                            roc
                                              eed
                                                ing”
                                                   ).A
                                                     sJudg
                                                         e

K
oel
  tlr
    ece
      ntlyh
          eld
            ,di
              scov
                 eryi
                    sno
                      t“f
                        oru
                          se”w
                             her
                               eth
                                 e§1782A
                                       ppl
                                         ica
                                           nth
                                             aspub
                                                 lic
                                                   lys
                                                     ta
                                                      teda
                                                         n

imp
  rop
    er mo
        tiv
          etou
             seth
                eev
                  ide
                    ncef
                       orpu
                          rpo
                            seso
                               the
                                 rth
                                   ana“
                                      for
                                        eig
                                          npro
                                             cee
                                               ding
                                                  ”wi
                                                    thinth
                                                         e

m
ean
  ingo
     f§1782
          .Se
            eInr
               ePo
                 sta
                   li
                    s,N
                      o.18-
                          mc-
                            497(
                               JGK
                                 ),2018 WL6725406
                                                ,at*4(S
                                                      .D.N
                                                         .Y.

D
ec.20
    ,2018
        )(f
          ind
            inga
               ppl
                 ica
                   nt’
                     sas
                       ser
                         tionth
                              atr
                                equ
                                  est
                                    edd
                                      isc
                                        ove
                                          ryw
                                            asf
                                              oru
                                                seinund
                                                      erly
                                                         ing

f
ore
  ignp
     roc
       eed
         ingw
            as“no
                tcr
                  edib
                     le”g
                        ive
                          n“a
                            ppl
                              ica
                                nt’
                                  spub
                                     lics
                                        ta
                                         tem
                                           ent
                                             sth
                                               atth
                                                  [e]a
                                                     ppl
                                                       ica
                                                         tion

[w
 as]a
    nat
      temp
         ttog
            ainp
               re-
                 li
                  tig
                    at
                     iond
                        isc
                          ove
                            ryfo
                               rap
                                 rosp
                                    ect
                                      ivel
                                         awsu
                                            itinth
                                                 eUn
                                                   ite
                                                     dSt
                                                       ate
                                                         s”)
                                                           .

    T
    hisi
       spr
         eci
           selyth
                eca
                  seh
                    ere
                      ;St
                        einm
                           etzh
                              aspub
                                  lic
                                    lyd
                                      ecl
                                        are
                                          dhi
                                            sin
                                              ten
                                                ttou
                                                   sed
                                                     isc
                                                       ove
                                                         ry

ob
 ta
  ine
    dth
      roug
         h§1782toc
                 hal
                   leng
                      eVa
                        le’
                          sAw
                            arda
                               gain
                                  sth
                                    isn
                                      ame
                                        sak
                                          ecomp
                                              any
                                                ,BSGR
                                                    .In

a
nap
  tlyt
     it
      ledF
         ina
           nci
             alT
               ime
                 sar
                   tic
                     ler
                       epo
                         rt
                          ingonS
                               teinm
                                   etz
                                     ’sf
                                       il
                                        ingo
                                           fth
                                             eApp
                                                lic
                                                  at
                                                   ion–B
                                                       eny

S
teinm
    etzS
       eek
         stoR
            eve
              rse$2bnA
                     rbi
                       tra
                         tionAw
                              ardtoV
                                   ale–S
                                       teinm
                                           etzr
                                              eve
                                                ale
                                                  dhi
                                                    sin
                                                      ten
                                                        tionto

u
seth
   eev
     ide
       ncetot
            ryto“
                reop
                   enth
                      eca
                        se[
                          i.e
                            .,V
                              ale
                                ’sLC
                                   IAa
                                     rbi
                                       tra
                                         tionaw
                                              ardag
                                                  ain
                                                    stBSGR
                                                         ],”




                                   15
        Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 21 of 33



                                              4
e
xpl
  ain
    ingth
        ath
          ehi
            redB
               lac
                 kCub
                    etog
                       ath
                         erin
                            form
                               ationf
                                    orth
                                       ispu
                                          rpo
                                            se. I
                                                nde
                                                  ed,S
                                                     teinm
                                                         etz

a
dmi
  tstoth
       isa
         iminth
              eApp
                 lic
                   at
                    ioni
                       tse
                         lf
                          ,as
                            ser
                              tingth
                                   at“
                                     then
                                        ewe
                                          vid
                                            enc
                                              e..
                                                .isl
                                                   ike
                                                     lytof
                                                         orma

b
asi
  sfo
    rBSGRtoov
            ertu
               rnth
                  ear
                    bit
                      ralaw
                          ard.
                             ”MOL a
                                  t9.

        Wh
         ile
           iti
             sno
               tcl
                 earp
                    rec
                      ise
                        lyhowS
                             teinm
                                 etzc
                                    ouldg
                                        oabou
                                            t“r
                                              eop
                                                ening
                                                    ”th
                                                      eAw
                                                        ardag
                                                            ain
                                                              st

h
isc
  omp
    anyg
       ive
         nth
           ati
             tha
               snowb
                   eenr
                      ecog
                         niz
                           eda
                             saf
                               ina
                                 ljudgm
                                      entinE
                                           ngl
                                             anda
                                                ndth
                                                   eUn
                                                     ite
                                                       d
                                    5
S
tat
  es,
    theu
       seo
         f§1782
              isp
                la
                 inly
                    imp
                      rop
                        erf
                          orth
                             atpu
                                rpo
                                  se. B
                                      ecau
                                         se“
                                           [s]
                                             eek
                                               ingd
                                                  isc
                                                    ove
                                                      ryund
                                                          er

§1782f
     ora
       nimp
          rop
            erpu
               rpo
                 se,n
                    ame
                      lyf
                        orp
                          re-
                            li
                             tig
                               at
                                iond
                                   isc
                                     ove
                                       ryo
                                         the
                                           rwi
                                             seno
                                                tpe
                                                  rmi
                                                    tte
                                                      d

und
  erth
     eFe
       der
         al Ru
             leso
                fCiv
                   ilP
                     roc
                       edu
                         re,i
                            sba
                              dfa
                                ith
                                  ,”i
                                    t“c
                                      oun
                                        sel
                                          [s]a
                                             gain
                                                stg
                                                  ran
                                                    tingth
                                                         e

d
isc
  ove
    ryr
      equ
        est
          .”I
            nrePo
                sta
                  li
                   s,2018 WL6725406
                                  ,at*5
                                      .

        I
        nde
          ed,d
             eni
               alo
                 fth
                   eApp
                      lic
                        at
                         ioni
                            swa
                              rra
                                nte
                                  dhe
                                    ree
                                      veni
                                         fth
                                           eCou
                                              rtf
                                                ind
                                                  sth
                                                    atS
                                                      teinm
                                                          etz
                                                            ’s

imp
  rop
    erpu
       rpo
         seinb
             ring
                ingth
                    e§1782p
                          et
                           it
                            ioni
                               scoup
                                   ledw
                                      itha
                                         nos
                                           ten
                                             sib
                                               lyl
                                                 egi
                                                   tim
                                                     ateon
                                                         e.

Ay
 yashv
     .Cr
       oweH
          orw
            athLLP
                 ,No
                   .17-
                      mc-
                        482
                          (AJN
                             ),2018 WL2976017
                                            ,at*3(S
                                                  .D.N
                                                     .Y.Jun
                                                          e

13
 ,2018
     )(d
       eny
         ing§1782a
                 ppl
                   ica
                     tionw
                         her
                           e“[
                             thea
                                ppl
                                  ica
                                    nt][w
                                        a]su
                                           singth
                                                e§1782p
                                                      et
                                                       it
                                                        iona
                                                           sa

f
ish
  inge
     xpe
       dit
         iontod
              ete
                rmin
                   eifi
                      tshou
                          ldpu
                             rsu
                               eli
                                 tig
                                   at
                                    ionag
                                        ain
                                          st[
                                            thed
                                               isc
                                                 ove
                                                   ryt
                                                     arg
                                                       et]
                                                         ”

no
 twi
   ths
     tand
        ingth
            atth
               edi
                 scov
                    eryc
                       ouldb
                           eund
                              ers
                                tooda
                                    sfo
                                      rus
                                        einaf
                                            ore
                                              ignp
                                                 roc
                                                   eed
                                                     ing
                                                       );s
                                                         ee

a
lsoI
   nrePo
       sta
         li
          s,2018 WL6725406
                         ,at*4(
                              not
                                ingth
                                    atc
                                      our
                                        tsm
                                          ayd
                                            eny§1782d
                                                    isc
                                                      ove
                                                        rye
                                                          ven

w
her
  e“i
    t[i
      s]po
         ssib
            lef
              orth
                 edi
                   scov
                      ery m
                          ate
                            ria
                              ltob
                                 econ
                                    str
                                      ueda
                                         sfo
                                           rus
                                             einaf
                                                 ore
                                                   ign


4
         SeeEx.12,N  ei
                      lHum  e,B enyS teinmetzSeekstoR everse$2bnA  rbitr
                                                                       a t
                                                                         ionAw  ardt oV ale,Fi n
                                                                                               ancialT imes
(M ay24 ,20 20).
5
        Ins o
            farasS teinm e
                         tzse ekstoi n
                                     iti
                                       ateaddi
                                             tionalproceedingsint hen am eo fBSGRb  eforet heLC IA,ap riva
                                                                                                         t e
arbit
    ralorg an
            i z
              ation,§17  82dis coveryisplain
                                           lyun avai
                                                   lableasp riva
                                                               tea rbitr
                                                                       alo rganizat
                                                                                  ionssu  cha stheLC IAa r e
not“fore
       i gno rin
               tern a
                    tionalt
                          ribu nals”within
                                         them eaningof§17  82.Nat ’
                                                                  lBro ad.Co .v.B earStearn s&C  o
                                                                                                 .( “NBC ” )
                                                                                                           ,
165F .3d184 ,18  6(2 dC ir
                         .1 999 )(h o
                                    ldingthat“ana rbi
                                                    tra
                                                      lbodye  stabli
                                                                   s hedbyp  riva
                                                                                t ep a
                                                                                     rt
                                                                                      i es”isn  o
                                                                                                ta“ f ore
                                                                                                        ign
tribuna
      l”f orpu rposeso f1782) ;Inr ePe
                                     trobras,39 3F.S upp
                                                       .a t385(  denying§1782d   iscoveryan dex pla
                                                                                                  iningth at
“NBCr  em ainsg oodl awan dth atthestatuto
                                         ryterm‘ fo
                                                  reignori nte
                                                             rnationaltr
                                                                       i bunal’do e
                                                                                  sn oti ncludeana rbi
                                                                                                     t ra
                                                                                                        tion
cham bercre a
            tedbyp  r
                    iv at
                        ep a
                           rtie s
                                ”).Tot h
                                       eextentSteinmetzs eekstoch al
                                                                   len geth eAw ardthrou ghaco lla
                                                                                                 teralattack
oft h
    eU .S.ju dgm ent,Steinmetzm  ayn otuse§1782t  os i
                                                     destept heF ederalR uleso fCivilPro cedur e
                                                                                               . Th e
                                                                                                    r eisn o
sucha ct
       ionp  ending,an dtheF ed e
                                ralR u
                                     l e
                                       sdon  o
                                             tcon t
                                                  em pla
                                                       tep re-l
                                                              it
                                                               ig a
                                                                  tiond iscovery.S ee
                                                                                    ,e.g.,F riger
                                                                                                iov.Un  i
                                                                                                        ted
Sta
  t e
    s,No  .10C iv.9086(SAS  ),20 11 WL3477  135,at*1(S.D.N .Y.Au  g
                                                                  .5,2011  )(“TheAm  ericanl egalsys
                                                                                                   temdo  es
notp e
     rm i
        tp re-act
                i ond i
                      scovery.”).



                                                   16
         Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 22 of 33



p
roc
  eed
    ing
      ”);I
         nreH
            arbou
                rVi
                  cto
                    riaI
                       nv.H
                          old
                            ing
                              sLtd
                                 .Se
                                   ction1782P
                                            eti
                                              tion
                                                 s,N
                                                   o.15
                                                      -MC-
                                                         127
                                                           ,

2015 WL4040420
             ,at*6-
                  8(S
                    .D.N
                       .Y.Jun
                            e29
                              ,2015
                                  )(d
                                    eny
                                      ing§1782p
                                              eti
                                                tionond
                                                      isc
                                                        ret
                                                          ion
                                                            ary

g
round
    sev
      enthoug
            hdi
              scov
                 eryw
                    as“
                      the
                        ore
                          tic
                            al
                             lyu
                               sab
                                 lein[
                                     for
                                       eig
                                         npr
                                           oce
                                             eding
                                                 ]”)
                                                   .

         I
         II. D
             isc
               ret
                 iona
                    ryF
                      act
                        orsW
                           eighinF
                                 avo
                                   rofD
                                      eny
                                        ingS
                                           teinm
                                               etz’
                                                  sApp
                                                     lic
                                                       ation

         E
         veni
            fSt
              einm
                 etzs
                    at
                     isf
                       ieda
                          llth
                             rees
                                ta
                                 tuto
                                    ryr
                                      equ
                                        irem
                                           ent
                                             s,th
                                                eApp
                                                   lic
                                                     at
                                                      ionshou
                                                            lds
                                                              ti
                                                               ll

b
ede
  nie
    dbe
      cau
        seth
           edi
             scr
               et
                ion
                  aryf
                     acto
                        rsw
                          eig
                            hhe
                              avi
                                lyag
                                   ain
                                     sth
                                       im.

                  A
                  .        S
                           teinme
                                tzSee
                                    ksD
                                      ocum
                                         ent
                                           sfr
                                             omaP
                                                artytoth
                                                       eEng
                                                          li
                                                           sh
                           P
                           ro c
                              eed
                                ing
                                  s

         V
         ale
           isap
              arty
                 toth
                    eEng
                       li
                        shPr
                           oce
                             eding
                                 sandsub
                                       jec
                                         tto
                                           the
                                             jur
                                               isd
                                                 ic
                                                  tion
                                                     alr
                                                       eac
                                                         hof
                                                           theH
                                                              igh
                                                      6
Cou
  rt
   ,anda
       cco
         rding
             lyth
                efi
                  rstI
                     nte
                       lfa
                         cto
                           rst
                             rong
                                lysuppo
                                      rt
                                       sde
                                         nyingth
                                               ePe
                                                 ti
                                                  tion
                                                     .  S
                                                        ect
                                                          ion178
                                                               2

p
rov
  ide
    saidtor
          espond
               ent
                 swh
                   ered
                      isc
                        ove
                          ryw
                            ouldb
                                eun
                                  ava
                                    ila
                                      bleinth
                                            efo
                                              reig
                                                 ntr
                                                   ibun
                                                      al
                                                       .In
                                                         te
                                                          l,

542 U
    .S.a
       t264
          . Wh
             ere
               ,ash
                  ere
                    ,th
                      eev
                        ide
                          ncei
                             ssoug
                                 htf
                                   romap
                                       artytoth
                                              eund
                                                 erly
                                                    ingf
                                                       ore
                                                         ign

p
roc
  eed
    ing
      ,th
        erei
           snon
              eedtog
                   ran
                     t§1782r
                           eli
                             efb
                               eca
                                 use“
                                    [a]f
                                       ore
                                         ignt
                                            ribun
                                                alh
                                                  asju
                                                     ri
                                                      sdi
                                                        ction

ov
 ertho
     sea
       ppe
         aringb
              efo
                rei
                  t,a
                    ndc
                      ani
                        tse
                          lfo
                            rde
                              r[p
                                art
                                  icip
                                     ant
                                       sinth
                                           efo
                                             reig
                                                npr
                                                  oce
                                                    eding
                                                        ]to

p
rodu
   cee
     vid
       enc
         e.”542U
               .S.a  .7 I
                  t264  nde
                          ed,V
                             ale
                               ’sp
                                 artys
                                     ta
                                      tusr
                                         end
                                           ersth
                                               eRe
                                                 que
                                                   stsr
                                                      edund
                                                          ant

a
ndunn
    ece
      ssa
        ry.S
           ee,e
              .g
               .,A
                 dva
                   nce
                     dMi
                       croD
                          evi
                            ces,I
                                nc.v
                                   .In
                                     te
                                      lCo
                                        rp.
                                          ,No
                                            .C01-
                                                7033
                                                   ,2004


6
         Ste
           inm etz’ si nclusiono  fV a
                                     leAm   e
                                            ric as(V  a
                                                      le’sw  h olly- ow neds u bs
                                                                                idiary)a sar espon dentism er ep ret
                                                                                                                   ext.
Ste
  i nm etzdoesn ota rticulateV  a
                                l eAm  ericas’ro  leinth eu  nd erlyingd isputeo rw  ha
                                                                                      tdo cum entsSt einmetzb  e
                                                                                                               lievesit
indep endent
           lypo  s
                 s esses ,bu tb aldlya sser
                                          tsw ith outcitat
                                                         i ono   rex planationth atV  ale Am er
                                                                                              ic a
                                                                                                 s“ isex pe ctedt ohave
inform ationrela
               ti ngt oth  es am et opi
                                      c sasV  ale.”MOL a    t3 . Un  derS econ dC ircuitpreceden t
                                                                                                 ,r  epackag ing§178  2
dis
  cov eryr equestst oV  aleS .A .’sw  holly-ow neds  ubs
                                                       i d
                                                         i aryt  h a
                                                                   t“ fora l
                                                                           li nten
                                                                                 t san dpu rpos es”a red i
                                                                                                         re c
                                                                                                            t eda tV a
                                                                                                                     le
S
.A .i sim proper.S eeS  chm itz,37  6F.3 dat85( a ff
                                                   irm i
                                                       ngd  en ialo f§1  782app licationw here“t e
                                                                                                 chn ical
                                                                                                        ly ”r espondent
inth ed i
        stri
           ctcou r
                 tw   asC rav ath,cou nselforDT  ,bu t“f oral li ntentsan dpu rpose s”pet
                                                                                        itionersw er eseekingd iscovery
fromDT   ,p e
            ti
             tion er’soppon   entinth ef  o
                                          r e
                                            ignl iti g
                                                     ation);Inr   eE lvisP resleyEn  te
                                                                                      rs.LLC, No  .15 -MC-  386(DLC  ),
2016 WL843   380 ,at*  3(S .D .N.Y .M  ar
                                        .1 ,20  16)(d en y
                                                         ingr   equ es
                                                                     tt ot aked is
                                                                                 cov eryfromap   aren tcom  panyw  hose
subsidiary w a
             sap   artyt  ot hef oreignp roceed in g
                                                   ,n  o
                                                       tin gth  att hefirstfact o
                                                                                rw eighsag ains
                                                                                              tapp  licant
                                                                                                         sw   hofo rall
intentsan dpu rpos ess e ekdiscov eryf romth  eiroppon  enti  nt h eforeig npro ceedin g
                                                                                       ,an dstatingt hatth ep  a
                                                                                                               renth ad
accesst othedo cum  entsan  di nform a
                                     tionh  e
                                            ldb  yitss ubsidi ary).
7
         Seealso,e .g.,Ay  yash,2018 WL29760        17,a t* 2(  “Ind  ec
                                                                       idi ngw  he
                                                                                 t hertog rantad is cov e
                                                                                                        ryo rd er
                                                                                                                ,cou rt
                                                                                                                      s
conside r...w he
               t hert hep  a
                           rtyf romw  homd  iscov  eryiss ou ght isap  a
                                                                       rticipantin thef o
                                                                                        reignp roceed ing,inw  h
                                                                                                               i chcase
therei slit
          tlen eedf o r§17   82(a)a id.”)
                                        ;D enizb ank,A .S.v . ATAF     re
                                                                        i ghtL ine
                                                                                 ,L  td.
                                                                                       , No.7 - cv-5060( NGG)   (SMG) ,
2008 WL114   383 16,a t*  3(E.D .N .Y.M  ar
                                          .26 ,200   8
                                                     )(d en yin g§1782app    l
                                                                             i cat
                                                                                 ionw  herer e
                                                                                             spon den tw asth ep la
                                                                                                                  int
                                                                                                                    iff
inf oreignproc e
               ed in gan  dp e
                             titione rw asthed  efen dan
                                                       t,fi ndin  gthen eedf or§178   2(a
                                                                                        )ai dw as“n  o
                                                                                                     ta sapp arent”asif
[respon dent
           ]w er
               ean   on p a
                          rticipant)(qu  ot
                                          i ngIn tel,542U  .S .a t264 ).


                                                         17
       Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 23 of 33



WL2282320
        ,at*2(N
              .D.C
                 al
                  .Oc
                    t.4
                      ,2004
                          )(d
                            eny
                              ing §1782a
                                       ppl
                                         ica
                                           tiononr
                                                 ema
                                                   ndf
                                                     romth
                                                         e

Sup
  rem
    eCour
        t,sp
           eci
             fic
               allyno
                    tingI
                        nte
                          l’
                           s“p
                             art
                               icip
                                  ant
                                    -st
                                      atu
                                        s”inth
                                             efo
                                               reignp
                                                    roc
                                                      eed
                                                        ing
                                                          ).

       T
       oavo
          idth
             e obv
                 iou
                   scon
                      sequ
                         enc
                           eofth
                               efa
                                 ctth
                                    atV
                                      alei
                                         sa p
                                            artytoth
                                                   eEng
                                                      li
                                                       sh

P
roc
  eed
    ing
      s,S
        teinm
            etzm
               anu
                 fac
                   tur
                     estw
                        ofa
                          lse(
                             andl
                                ega
                                  llyi
                                     rre
                                       lev
                                         ant
                                           )cl
                                             aim
                                               sof“
                                                  urg
                                                    ency
                                                       ”to

e
xpl
  ain w
      hyh
        e“l
          ike
            ly w
               ouldno
                    tbea
                       bletoob
                             taininth
                                    e UKP
                                        roc
                                          eed
                                            inga
                                               llth
                                                  edi
                                                    scov
                                                       eryh
                                                          e

s
eek
  s.”MOL a
         t24
           .

       F
       irs
         t,S
           teinm
               etzp
                  rof
                    ess
                      esa“
                         con
                           cer
                             n[]
                               ”th
                                 at“
                                   cri
                                     tic
                                       ale
                                         vid
                                           enc
                                             eth
                                               atsuppo
                                                     rtsh
                                                        isd
                                                          efe
                                                            nse
                                                              s

w
ouldb
    ede
      st
       roy
         edbyth
              etim
                 eth
                   eLondonc
                          our
                            tmig
                               hto
                                 rde
                                   rth
                                     eird
                                        isc
                                          losu
                                             reinth
                                                  e UK

p
roc
  eed
    ing
      s.”I
         d.T
           his“
              con
                cer
                  n”i
                    spr
                      epo
                        ste
                          rou
                            soni
                               tsf
                                 aceg
                                    ive
                                      nth
                                        atth
                                           eRe
                                             que
                                               stsd
                                                  ateb
                                                     ackto

2006a
    ndS
      teinm
          etzh
             asa
               rt
                icu
                  la
                   tednor
                        easontob
                               eli
                                 eveth
                                     atdo
                                        cum
                                          ent
                                            sth
                                              ath
                                                aveb
                                                   eenp
                                                      res
                                                        erv
                                                          ed

f
orupto14y
        ear
          sun
            ti
             lnowm
                 aysudd
                      enlyb
                          ede
                            st
                             roy
                               edonth
                                    eev
                                      eofth
                                          ecomm
                                              enc
                                                eme
                                                  nto
                                                    f

E
ngl
  ishd
     isc
       ove
         ryi
           fno
             tor
               der
                 edtob
                     epr
                       odu
                         cedby
                             thi
                               sCou
                                  rt
                                   .Inf
                                      act
                                        ,asS
                                           teinm
                                               etzi
                                                  saw
                                                    are
                                                      ,Va
                                                        le

c
onf
  irm
    edin
       theE
          ngl
            ishP
               roc
                 eed
                   ing
                     sth
                       ati
                         twa
                           spr
                             ese
                               rvingdo
                                     cum
                                       ent
                                         s.E
                                           x.13,L
                                                et
                                                 ter
                                                   fromC
                                                       lea
                                                         ry
                             8
G
ott
  lie
    bSt
      een&H
          ami
            lton,d
                 ate
                   dJa
                     n.15
                        ,2020
                            .

       S
       econd,
            Ste
              inm
                etzc
                   la
                    ims
                      tha
                        thec
                           anno
                              twa
                                ite
                                  ventw
                                      omon
                                         thsf
                                            ord
                                              isc
                                                ove
                                                  ryin
                                                     theE
                                                        ngl
                                                          ish

P
roc
  eed
    ing
      sbe
        cau
          seo
            fth
              eal
                leg
                  ed“
                    sub
                      sta
                        nti
                          alh
                            arm
                              ”ca
                                use
                                  dbyth
                                      eWFO.T
                                           hisi
                                              sab
                                                sur
                                                  d;t
                                                    he

WFOw
   ase
     nte
       red
         ine
           arlyD
               ecemb
                   er2019
                        ,andS
                            teinm
                                etz
                                  ’sd
                                    ead
                                      lin
                                        etoc
                                           hal
                                             leng
                                                eth
                                                  e WFOp
                                                       ass
                                                         ed

inF
  ebr
    uary2020
           .Fo
             rsix mon
                    ths
                      ,St
                        einm
                           etzn
                              ei
                               the
                                 radv
                                    ise
                                      dth
                                        eHig
                                           h Cou
                                               rto
                                                 fanyn
                                                     eedf
                                                        or

d
isc
  ove
    rytoc
        hal
          leng
             eth
               e WFO(
                    orsoug
                         hta
                           nex
                             ten
                               siono
                                   fhi
                                     sde
                                       adl
                                         ine
                                           )no
                                             rapp
                                                lie
                                                  dtoth
                                                      isCou
                                                          rt
         9
und
  er§1782. Mo
            reov
               er,S
                  teinm
                      etzdo
                          esno
                             tof
                               fera
                                  nye
                                    vid
                                      enc
                                        e(no
                                           tev
                                             enad
                                                ecl
                                                  ara
                                                    tionf
                                                        rom


8
       St
        einm et
              z’sin
                  sinuationtha
                             tV alemightdest
                                           roydo cum ent
                                                       spresumablyreferstoV al
                                                                             e’sd isc
                                                                                    losu
                                                                                       rei ntheRio
Tin
  toL i
      tigat
          ionthatce
                  rta
                    i ndo cumen
                              tsfromf ormerValeem pl
                                                   oy eeshadbeend e
                                                                  letedy ea
                                                                          rsagoi n t
                                                                                   heordin a
                                                                                           rycour
                                                                                                se
ofbus
    inessw hentheyle
                   ftV ale’semploybeforetheV a
                                             le-
                                               BSGRd   i
                                                       sputeeve
                                                              ra rosean dalit
                                                                            iga
                                                                              ti onh o
                                                                                     ldputinp l
                                                                                              ace.
Ex.14,R
      i oTintoplcv.V a
                     l eS.A.,No .14-
                                   cv-3042(RMB  )(A JP),Apr.8,2015H r’gT r
                                                                         .4:9-7
                                                                              : 15.S t
                                                                                     einm etzha
                                                                                              sn o
bas
  istosuggesttha
               tV al
                   eh asd es
                           troy
                              edo rwou lddes
                                           troydo cum ent
                                                        safte
                                                            ritsli
                                                                 tigat
                                                                     i onhold
                                                                            .
9
       Noneo fthecasesrelieduponbyS teinmetzsupporthi scla
                                                         imt ha
                                                              tpu rpor
                                                                     t ed“urgency ”isrel
                                                                                       ev antt
                                                                                             ot h
                                                                                                e
cour
   t’
    san alys
           iso fthefi
                    r s
                      tIn telfa
                              ctor
                                 . R ather
                                         ,thosec ase
                                                   sm  ere
                                                         lyd em ons
                                                                  tra
                                                                    t ethat§178  2d i
                                                                                    scovery mayb e


                                               18
          Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 24 of 33



h
ims
  elf
    )th
      atth
         e WFOi
              sha
                vinga
                    nyimp
                        actonh
                             im,l
                                eta
                                  lon
                                    e“sub
                                        sta
                                          nti
                                            alh
                                              arm
                                                ”th
                                                  atn
                                                    eed
                                                      stob
                                                         e

a
ddr
  ess
    edu
      rge
        ntly
           .Inf
              acth
                 eca
                   nno
                     tha
                       vesu
                          ffe
                            reda
                               nyh
                                 arma
                                    tal
                                      l. A
                                         lthoug
                                              hSt
                                                einm
                                                   etzi
                                                      s

r
egu
  lar
    lyr
      ank
        edamongth
                eri
                  che
                    stp
                      eop
                        leinth
                             ewo
                               rld
                                 ,ha
                                   sac
                                     ces
                                       stoluxu
                                             ryy
                                               ach
                                                 tsa
                                                   ndap
                                                      riv
                                                        ate
                                                                               10
j
et
 ,liv
    esina                                   a
                                            ndi
                                              sde
                                                scr
                                                  ibe
                                                    dasab
                                                        il
                                                         lion
                                                            air
                                                              e(in
                                                                 clud
                                                                    ingbyh
                                                                         ims
                                                                           elf
                                                                             ),  hi
                                                                                  s

a
sse
  tdi
    sclo
       sur
         einth
             eEn
               gli
                 shP
                   roc
                     eed
                       ing
                         s




app ro priatef  romap    ar
                          ticipanti nth  ef oreignp   ro ceeding sw hereth ef oreig ncou  r
                                                                                          tl ack edt heab i
                                                                                                          lityt oo rdert he
requ e s
       t edd i scov e
                    ry.F   orex am ple
                                     ,i  nInr eS   ervicioP anAm   eric
                                                                      an od eP rotec cion,t hec ourtfoun d§17  82d is
                                                                                                                    cov e
                                                                                                                        ry
fromap     ar
            t yt  oth eu  n
                          d e
                            rlyingf  oreignp  ro c eedin gw  a
                                                             sw   ar
                                                                   ranted w h e
                                                                              ret h ef oreig ntribunalw  asp recludedf rom
ord er
     i ngt h ed iscov eryitselfdu et oa“ t ech n
                                               i ca lp eculiar
                                                             ityo fV enezuel ancivilp ro cedu r
                                                                                              e.”354F   .S upp.2d26  9,27 2
(S.D .N .Y .200   4)
                   .S im ilarly
                              ,inM  at
                                     tero fL  ufth ans aT  e
                                                           chni ckAG,   wheret  hep  et
                                                                                      it
                                                                                       i on e
                                                                                            rs pecif
                                                                                                   icallyalleg ed,interal
                                                                                                                        i a
                                                                                                                          ,
thatun   derS  ection810BGBo     f theG  erm anC   ivi
                                                     lC   ode
                                                            ,t her e
                                                                   levantdi scov e
                                                                                 ryp  rovisionsw  ere“sim plyn  o
                                                                                                                tapp l
                                                                                                                     icable
todo   cum  ent sl ocat
                      edou  t s
                              ideG   e
                                     rm  any ”an  dt  hatt her
                                                             ew  as“n om  ech anismf   o
                                                                                       r[P  eti
                                                                                              tioner]i nF ran cet odiscover
docum   entsan   doth e
                      rr  e
                          co rdslo catedi nt heUn   itedS  ta
                                                            tes,”B ri
                                                                    eff o
                                                                        rP  e
                                                                            titionera tEx .1¶31    ,Ex .3a t¶11  ,No.C 17-
1453-  JCC  ,2019 WL33183       9(W  .D.W   as h
                                               .J   an
                                                     .25  ,2 019 )
                                                                 ,ECF No  .54  -1,ECF No   .54-  3,th ecou rtex plainedthat
“alth ough[  r espon dent]i sap a rt
                                   icipan tinth  ep  en dingp ro ceedings
                                                                        ,t hel acko  feffe ct
                                                                                            ived iscove ry me chanism s”in
Germ  any ,F r an ce
                   ,an  dt heU .K .“w  eig h[ed]i  nf av or”ofg  rant
                                                                    ingp  eti
                                                                            tion er’sapp li ca
                                                                                             tion. No .2 :17- cv-1453-JCC ,
2019 WL331       839,at*  2(W  .D.W  a sh.J an.25  ,201  9 )
                                                           .H e re
                                                                 ,S te
                                                                     inm etzh  a
                                                                               si den t
                                                                                      ifiedn  osu chb arri
                                                                                                         eront  h eEng l
                                                                                                                       ish
cou rt
     ’ sab ilityt oo rde rdiscov eryini tsd iscret ion.
          Lik ew ise,inInr    eA  pplicationo  f Ch  evron C  orp.
                                                                 ,r el
                                                                     iedo  nbyS   teinm etz,t hep eti
                                                                                                    tion e
                                                                                                         rs ou ghtt oob t
                                                                                                                        ain
discov eryf  o ru seinaf   or e
                              ignp  roce edin gi nw   hichth ep lainti
                                                                     ffsw ere“  pus hingt h eE cuadoriancou  rttoc loset he
evi dentiaryph   aseo fth a
                          tlitigation”an  d“ thu sp  r
                                                     ev en t
                                                           ing[p eti
                                                                   tioner
                                                                        ]f romp  lacin gb eforeth a
                                                                                                  tcou rtthel ikelyrelevant
evi den ce”con   tainedint  hem  ater
                                    ialss  ough ti  nitsr equest. 709F .S u pp.2 d28  3,3 09(S .D .N.Y.2010  ),a scorrected
(M  ay10  ,2  010 )
                  ,af f
                      ’ ds ubn om .Ch evronC   orp .v .B  er
                                                           ling er
                                                                 ,62 9F.3 d2 97(2dC   ir.20 11). Bu tev ens e
                                                                                                            ttinga sidethe
factth  atinCh   evron,t  he§1782r   espon  dentw   asno tapa   rt
                                                                 yt otheund  erlyingf orei gnlitigation,thisc asei senti
                                                                                                                       rely
dis
  ti ngu ish abl e
                 .H e r
                      e,d iscov e
                                ryh  asy ett oev  enb  egi nin theEn gl
                                                                      ishP ro ceedi ngs.Th  eC as eM anag em entC onference
iss ch edu ledf  orO  c
                      t ober22 ,2  020,a tw  hicht im et  heEn  g
                                                                lishcou r
                                                                        tw  i
                                                                            llo rderd iscl osure.S teinm etzw illb eenti
                                                                                                                       rely
freet  os erv eV  alew itha sbro add iscov eryr  equ estsa sp ermittedbyth eEng  lishcou  r
                                                                                          t satt ha
                                                                                                  ttim e.
10
          Ex .15,D   annyF   or
                              tson,B enyS  tei nm  etzG  etsR oug hOv erGu i neaD e al,Th   eSu ndayT im es(Ju ne20 ,202 0)
                                                                                                                          .
11
          Ex .A,L    et
                      t erfromA  s ser
                                     s onen  closin  gA ss e
                                                           tD is c
                                                                 losureofth eF irstR  espon dent(D ec.30 ,2019 ),p.3 .


                                                          19
       Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 25 of 33



                                S
                                teinm
                                    etzi
                                       sal
                                         sor
                                           equ
                                             ire
                                               dtot
                                                  ellV
                                                     alew
                                                        her
                                                          eth
                                                            e mon
                                                                eyi
                                                                  sto
                                                      12
c
omef
   romb
      efo
        reh
          eisp
             erm
               it
                tedtosp
                      enda
                         ny mon
                              eyonh
                                  isl
                                    ega
                                      lfe
                                        eso
                                          rliv
                                             inge
                                                xpe
                                                  nse
                                                    s.




      Und
        erth
           esec
              irc
                ums
                  tan
                    ces
                      ,th
                        ere
                          isnon
                              eed,
                                 “urg
                                    ent
                                      ”oro
                                         the
                                           rwi
                                             se,
                                               for
                                                 thi
                                                   sCou
                                                      rttor
                                                          epl
                                                            ace

th
 eEng
    li
     shc
       our
         tinov
             ers
               eeingth
                     ema
                       ssiv
                          epa
                            rty
                              -di
                                scov
                                   eryS
                                      teinm
                                          etzs
                                             eek
                                               s.

             B
             .      I
                    nte
                      l’sS
                         econdD
                              isc
                                ret
                                  ion
                                    aryF
                                       acto
                                          rFa
                                            vor
                                              sVa
                                                leByth
                                                     eSam
                                                        e
                    L
                    ogic

      I
      nte
        l’ss
           econdd
                isc
                  ret
                    ion
                      aryf
                         acto
                            rta
                              kesin
                                  toa
                                    ccoun
                                        t“th
                                           ech
                                             ara
                                               cte
                                                 rofth
                                                     epr
                                                       oce
                                                         eding
                                                             s

und
  erw
    aya
      bro
        ad.
          ”In
            te
             l,542U
                  .S.a
                     t264
                        .Th
                          isf
                            acto
                               rfa
                                 vor
                                   sde
                                     nia
                                       lbe
                                         cau
                                           seS
                                             teinm
                                                 etzh
                                                    ase
                                                      very

oppo
   rtun
      ity
        tos
          eekd
             isc
               ove
                 ryf
                   romV
                      aled
                         ire
                           ctly
                              inth
                                 eEng
                                    li
                                     shP
                                       roc
                                         eed
                                           ing
                                             s.S
                                               ee,e
                                                  .g
                                                   .,D
                                                     eni
                                                       zba
                                                         nk,

2008 WL11438316
              ,at*3(
                   find
                      ings
                         econdf
                              acto
                                 rtof
                                    avo
                                      rde
                                        nia
                                          l“g
                                            ive
                                              nth
                                                atth
                                                   eTu
                                                     rki
                                                       shc
                                                         our
                                                           ts

w
oulda
    ppe
      artoo
          ffe
            rPe
              ti
               tion
                  ere
                    veryoppo
                           rtun
                              itytoob
                                    ta
                                     ind
                                       isc
                                         ove
                                           ry”
                                             ).

             C
             .      T
                    heR  equ
                           est
                             sA reDesign
                                       edtoC
                                           irc
                                             umv
                                               entF
                                                  ore
                                                    ignP
                                                       roo
                                                         f-
                    G
                    ath
                      eringRest
                              ric
                                tion
                                   s

      T
      heA
        ppl
          ica
            tionshou
                   lda
                     lsob
                        ede
                          nie
                            dbe
                              cau
                                sei
                                  t“c
                                    onc
                                      eal
                                        s”–thoug
                                               hno
                                                 tve
                                                   ryw
                                                     el
                                                      l–“
                                                        an

a
ttemp
    ttoc
       irc
         umv
           entf
              ore
                ignp
                   roo
                     f-g
                       ath
                         eringr
                              est
                                ric
                                  tion
                                     soro
                                        the
                                          rpo
                                            lic
                                              ieso
                                                 faf
                                                   ore
                                                     ignc
                                                        oun
                                                          tryo
                                                             r

th
 eUn
   ite
     dSt
       ate
         s.
          ”In
            te
             l,542U
                  .S.a
                     t244
                        -45
                          .Th
                            erec
                               anb
                                 enodoub
                                       tth
                                         at
                                          ,toth
                                              eex
                                                ten
                                                  tSt
                                                    einm
                                                       etz

h
asa
  nyg
    enu
      inein
          ter
            estinth
                  epr
                    odu
                      ct
                       ionh
                          eisr
                             equ
                               est
                                 ing
                                   ,hei
                                      sse
                                        ekingtou
                                               sea mo
                                                    ref
                                                      avo
                                                        rab
                                                          le

f
orumtoc
      irc
        umv
          entth
              eru
                leso
                   fth
                     eEng
                        li
                         shc
                           our
                             t.O
                               the
                                 rth
                                   anh
                                     ist
                                       ran
                                         spa
                                           ren
                                             tef
                                               for
                                                 ttou
                                                    seth
                                                       is

Cou
  rttopub
        lic
          izeth
              roughth
                    eme
                      diah
                         is“
                           new
                             ”“b
                               loc
                                 kbu
                                   ste
                                     r”a
                                       lleg
                                          at
                                           ion
                                             sag
                                               ain
                                                 stV
                                                   aleth
                                                       atw
                                                         ere
                                                           ,
                                       13
inf
  act
    ,con
       sid
         ere
           dandr
               esound
                    ing
                      lyr
                        eje
                          cte
                            dbyth
                                eTr
                                  ibun
                                     al
                                      ,  th
                                          eon
                                            lye
                                              xpl
                                                ana
                                                  tionf
                                                      orth
                                                         e


12
       Ex
        .8,V a
             leS
               .A. &Orsv.Steinmet
                                z &O rs,No.CL-2019-000723,Freez
                                                              ingO rde
                                                                     r(D e
                                                                         c.3,2019
                                                                                ),13(1)
                                                                                      .
13
       Se
        e,e.g.
             ,Ex
               .16,C a
                     rol
                       ineSim s
                              on,B i
                                   ll
                                    iona
                                       ireCla
                                            imsV  a
                                                  leKn ewGu ine
                                                              aM iningD e
                                                                        alW asCorru
                                                                                  pt,L aw
360(Ju
     n.1,2020)(S
               teinme
                    tz“saystha
                             tthisnewevidenc
                                           eis‘l
                                               ik e
                                                  lytoformab as
                                                              is’onw hi
                                                                      chBSGR  es
                                                                               ourcescou
                                                                                       ld
tryt
   oov er
        turnthea
               rbi
                 tra
                   law a
                       rd.BSGR  esou
                                   rceslos
                                         tach a
                                              llengei
                                                    th adlodgedagains
                                                                    ttheaw a
                                                                           rdinEn g
                                                                                  landlas
                                                                                        t


                                          20
        Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 26 of 33



A
ppl
  ica
    tioni
        sth
          atS
            teinm
                etzhop
                     es toob
                           ta
                            inaf
                               avo
                                 rab
                                   ler
                                     ulingf
                                          romth
                                              eU.S
                                                 .cou
                                                    rtb
                                                      efo
                                                        reth
                                                           e

Re
 que
   stsc
      anb
        ede
          nie
            dinth
                eEng
                   li
                    shP
                      roc
                        eed
                          ing
                            s.U
                              nde
                                rth
                                  esec
                                     irc
                                       ums
                                         tan
                                           ces
                                             ,thet
                                                 imingo
                                                      f

S
teinm
    etz
      ’sa
        ppl
          ica
            tioni
                s“h
                  igh
                    lysu
                       spe
                         ct”and p
                                rov
                                  ide
                                    sfu
                                      rth
                                        erg
                                          round
                                              sfo
                                                rde
                                                  nyingth
                                                        e

P
eti
  tion
     .Se
       eInr
          eHa
            rbou
               rVi
                 cto
                   ria
                     ,2015 WL4040420
                                   ,at*7
                                       -8(
                                         deny
                                            ing§1782p
                                                    et
                                                     it
                                                      ionb
                                                         ase
                                                           d

on
 thec
    irc
      umv
        ent
          ionf
             acto
                rwh
                  ere§1782p
                          eti
                            tionw
                                asf
                                  ile
                                    daf
                                      terc
                                         our
                                           tind
                                              ica
                                                tedd
                                                   isc
                                                     ove
                                                       ryr
                                                         equ
                                                           est

w
ouldno
     tbeg
        ran
          ted
            ). “A
                lthoug
                     hcou
                        rt
                         sne
                           edno
                              tde
                                term
                                   inei
                                      fana
                                         ppl
                                           ica
                                             nth
                                               ase
                                                 xha
                                                   ust
                                                     edi
                                                       ts

d
isc
  ove
    rya
      ttemp
          tsa
            bro
              ad,ap
                  erc
                    ept
                      ionth
                          ata
                            napp
                               lic
                                 anth
                                    ass
                                      ide
                                        -st
                                          epp
                                            edl
                                              ess
                                                -th
                                                  an-
                                                    favo
                                                       rab
                                                         le

d
isc
  ove
    ryr
      ule
        sbyr
           eso
             rt
              ingimm
                   edi
                     ate
                       lyto§1782c
                                anb
                                  eaf
                                    acto
                                       rinacou
                                             rt
                                              ’sa
                                                naly
                                                   sis
                                                     .”I
                                                       nre

C
athod
    eRay T
         ube(CRT
               )An
                 ti
                  tru
                    stL
                      it
                       iga
                         tion
                            ,No
                              .C-
                                07-
                                  5944
                                     -SC
                                       ,2013 WL183944
                                                    ,at*3(N
                                                          .D.

C
al
 .Ja
   n.17
      ,2013
          );s
            eea
              lsoI
                 nreM
                    areSh
                        ipp
                          ingI
                             nc.
                               ,No
                                 .13 M
                                     ISC
                                       .238
                                          ,2013 WL5761104
                                                        ,at

*5(S
   .D.N
      .Y.O
         ct
          .23
            ,2013
                ),a
                  ff
                   'dsubnom
                          .Ma
                            reSh
                               ipp
                                 ingI
                                    nc.v
                                       .Squ
                                          ireS
                                             and
                                               ers(US
                                                    )LLP
                                                       ,574

F
.App
   ’x6(
      2dC
        ir
         .2014
             )(d
               eny
                 ing§1782r
                         equ
                           estw
                              her
                                epe
                                  ti
                                   tion
                                      erc
                                        ouldh
                                            ave
                                              ,bu
                                                tfa
                                                  ile
                                                    dtom
                                                       ake
                                          14
a
nye
  ffo
    rttog
        etth
           esam
              ein
                form
                   ationinth
                           efo
                             reignp
                                  roc
                                    eed
                                      ing
                                        ).

                D
                .       S
                        teinm
                            etz
                              ’sP
                                eti
                                  tionI
                                      sUndu
                                          lyI
                                            ntr
                                              usiv
                                                 eandB
                                                     urd
                                                       ensom
                                                           e

        T
        heP
          eti
            tionshou
                   lda
                     lsob
                        ede
                          nie
                            dbe
                              cau
                                seth
                                   ere
                                     que
                                       ste
                                         ddi
                                           scov
                                              ery
                                                is“
                                                  undu
                                                     lyin
                                                        tru
                                                          siv
                                                            eor

bu
 rde
   nsom
      e.”I
         nte
           l,542U
                .S.a
                   t265
                      .

        F
        irs
          t,th
             erei
                spe
                  rha
                    psnos
                        trong
                            ere
                              vid
                                enc
                                  eth
                                    atth
                                       eApp
                                          lic
                                            at
                                             ioni
                                                sapu
                                                   bli
                                                     citys
                                                         tun
                                                           tby

S
teinm
    etzth
        anth
           efa
             ctth
                atV
                  aleh
                     asa
                       lre
                         adyp
                            rodu
                               cedtoh
                                    imv
                                      ir
                                       tua
                                         llya
                                            llo
                                              fth
                                                edo
                                                  cum
                                                    ent
                                                      she

s
eek
  s.T
    heR
      equ
        est
          svi
            rtu
              al
               lydup
                   lic
                     ate
                       the
                         dis
                           cov
                             eryr
                                equ
                                  est
                                    sma
                                      dein
                                         theLC
                                             IAa
                                               rbi
                                                 tra
                                                   tiona
                                                       nd/o
                                                          r


year”)
     ;Ex .17,Z  andiSh abalalaandH  e
                                    lenR e
                                         i d,St e
                                                inm etz
                                                      ’sBSGRS    e
                                                                 ekst oR eopen$1 .25B  i
                                                                                       lli
                                                                                         onGu  ineaR  u
                                                                                                      li ng,
Reuter
     s(M  ay22 ,2020 )( “B enySte
                                inm etz’
                                       sBSGR    esource
                                                      sL td(BSGR  )isseekingtor eopenana rbit
                                                                                            rationc a
                                                                                                    s et hat
orderedittop ay$1 .25billiontoBra z
                                  ili
                                    an mind er[s
                                               ic]V  a
                                                     leSA...[   byfi
                                                                   lingdo cum ents]withaU  .S
                                                                                            .cou rtw  h
                                                                                                      i chit
saidsh owsthatV  al
                  ew asaw areofpo ten
                                    tia
                                      lb r
                                         ib ery...[V  a
                                                      le]d eni
                                                             edBSGR   ’
                                                                      sa ccusa
                                                                             tion ”)
                                                                                   .
14
        Further
              ,i ftheEng lishcourtd eni
                                      esth atrequest–w hichV  a
                                                              les ubm i
                                                                      tsthati
                                                                            tw  il
                                                                                 lb asedoni tsow  nlaw so f
adm i
    ssibil
         ityan dpo l
                   icy–an   dthi
                               sC  our
                                     tw eret ograntan  e
                                                       arlyi d
                                                             entica
                                                                  lon e,itw ould“p i
                                                                                   t[]thisC ourtag ainstt he
[En g
    lishcou r
            t],r a
                 therth anf o
                            ster
                               ingcoop era
                                         tionb etw eenthem,an dw ouldv iol
                                                                         ateestablishedp r
                                                                                         in c
                                                                                            ipleso fcom  i
                                                                                                         ty,
un d
   erw  h
        ich Un i
               t edStatescou rt
                              so rd
                                  i na
                                     ri
                                      lyr efusetor eviewa ctsoff o
                                                                 reigng overnm entsan dd ef
                                                                                          ert opro ceedi ngs
takingp la
         c ei
            nf  ore
                  igncou  n
                          tries
                              .”Inr eMic
                                       roso f
                                            t,42 8F .S upp.2d1 88,19 5-96(S.D.N.Y .20 06)(c
                                                                                          itat
                                                                                             ion som it
                                                                                                      t ed).


                                                   21
        Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 27 of 33



th
 eRioT
     intoLi
          tig
            at
             ionsup
                  erv
                    ise
                      dbyth
                          en-
                            Mag
                              is
                               tra
                                 teJudg
                                      ePe
                                        ck.I
                                           nde
                                             ed,in m
                                                   any
                                                     ins
                                                       tan
                                                         cesth
                                                             e

R
equ
  est
    sar
      ecop
         iedn
            ear
              lyv
                erb
                  atimf
                      romr
                         equ
                           est
                             sinth
                                 esep
                                    rio
                                      rpr
                                        oce
                                          eding
                                              s,w
                                                hic
                                                  hin
                                                    clud
                                                       eth
                                                         e

on
 lytw
    osub
       jec
         tse
           venm
              ent
                ion
                  edbyS
                      teinm
                          etzinh
                               isA
                                 ppl
                                   ica
                                     tion
                                        :

           • St
              einm e
                   t zR eq.N o.17  , ECF N   o
                                             . 5- 2( “Al
                                                       l do cum ent
                                                                  sa  ndc ommun icat
                                                                                   ion s
             concern
                   ing V al
                          e ’sdu ed iligencer el a
                                                 tedto VBG  .”)
                                                              . Comp   a
                                                                       reE x.18,LC  IA
             Redfer
                  nR   eq
                        .Nos.18-  20(requestingdo cum en
                                                       ts“[i]nrelat
                                                                  iontoth edu edil
                                                                                 igen ce
             carr
                iedou tbyoronb  eh a
                                   lfo fV a
                                          le ina dvanceofand inc on
                                                                  t emplat
                                                                         iono fthe[VBG
             jointventur
                       eagr eem ents]
                                    ”a nd“ [the]‘extens
                                                      ivedu ediligencep r
                                                                        ocess’und e
                                                                                  rta
                                                                                    k en
             by V a
                  le”),andE  x
                             .19  ,R io Tinto’sF irs
                                                   tR equestf o
                                                              rP  roduct
                                                                       ion,R eq.N o.21
             (reques
                   ting “[a
                          ]llD   ocum entsa  nd Commun  ica
                                                          tionsc  on cern
                                                                        ingin ter
                                                                                n a
                                                                                  la  nd
             extern
                  alc ommun ications”c oncer n
                                             ing“ theD ocum entsr e
                                                                  vi ewedinth ecourseo f
             conside
                   ring,e v
                          alu a
                              ting ,n egot
                                         iating,a ndp erfo
                                                         rm ingdu  ed il
                                                                       igenceonajo   int
             ventur
                  e,p ar
                       tnership,inv estme n
                                          ta  g
                                              r eem e
                                                    nt,oro thera rrangem en
                                                                          tw ith BSGR  ,
             St
              einm e
                   t z
                     ,o rbo th,r egarding Sim a ndou”)and R eq.N  o
                                                                  .23(  reques
                                                                             ting“ [a
                                                                                    ]ll
             Docum entsa ndCommun   i ca
                                       tionsc  oncern
                                                    inganydu   ed iligencec onductedby
             Cl
              iffordCh anceLLPinconn    ect
                                          ionw  iththeV a
                                                        le-BSGRT   ra n
                                                                      sact
                                                                         ion”)
                                                                             .

           • St
              einm e
                   tzReq.Nos.23- 24
                                  ,ECFN  o.5-2at7( “Al
                                                     ldo cument
                                                              sa ndcommun  ica
                                                                             tions
             conce
                 r n
                   ingV a
                        le’sdocum entdest
                                        ructionpolicyorpolic
                                                           ies”and“ [a
                                                                     ] l
                                                                       ldo cum ents
             andc ommunica
                         tionscon ce
                                   rningth ed e
                                              str
                                                uctiono fdocumentsof[ cer
                                                                        t a
                                                                          in]V  a
                                                                                le
             execu
                 tives
                     ”).Comp a
                             reEx .18, LCIAR  e
                                              dfernR eq
                                                      .N o
                                                         .3( “Al
                                                               ldo cum en
                                                                        tsr e
                                                                            la
                                                                             ting
             tothea l
                    legedd e
                           stru
                              ctiono fdoc um en
                                              tsfromk  eyc u
                                                           stod
                                                              ians,including V al
                                                                                e's
             former CEO,former CFOa  ndotherV alepe r
                                                    sonnelw hoforgedth ep a
                                                                          rtne
                                                                             r sh
                                                                                ip
             wi
              thBSGR .”)a ndEx.1 9,R ioTinto’sFirs
                                                 tR equ
                                                      estforProduct
                                                                  ion,R eq.N o
                                                                             .43
                                                                   15
             (requ
                 est
                   ingdocum en
                             ts“ rega
                                    r d
                                      ingthed es
                                               truc
                                                  tiono fdocument
                                                                s ”
                                                                  ).

       I
       nre
         spon
            seto
               thedo
                   cum
                     entr
                        equ
                          est
                            sin
                              theR
                                 ioT
                                   into L
                                        it
                                         iga
                                           tion
                                              andLC
                                                  IAa
                                                    rbi
                                                      tra
                                                        tion
                                                           ,Va
                                                             le

p
rodu
   cedmo
       reth
          an250
              ,000p
                  age
                    sofdo
                        cum
                          ent
                            s–in
                               clud
                                  ingdo
                                      cum
                                        ent
                                          ssp
                                            eci
                                              fic
                                                al
                                                 lyr
                                                   ela
                                                     tedto
                                                         the

V
ale-
   RioT
      into m
           eet
             ing
               sth
                 ati
                   sth
                     eon
                       lyi
                         ssu
                           ehigh
                               lig
                                 hte
                                   dinth
                                       een
                                         ti
                                          reA
                                            ppl
                                              ica
                                                tionth
                                                     ata
                                                       lleg
                                                          edly

tou
  che
    duponN
         ew Y
            ork16 –a
                   nda
                     llo
                       ftho
                          sedo
                             cum
                               ent
                                 sha
                                   veb
                                     eentu
                                         rne
                                           dov
                                             ertoS
                                                 teinm
                                                     et.17
                                                       z


15
        The“LC  IAR edfern”requestsa r
                                     er equest
                                             sf ordo cumen tdi
                                                             s c
                                                               los u
                                                                   rem adebyBSGRi   nth eLC IAa rbit
                                                                                                   rat
                                                                                                     ion.
SeeEx.18.“ RioT in
                 to’sFirstRequestsf o
                                    rP roduct
                                            ion”an  d“ R
                                                       ioT into’
                                                               sS econdR equ
                                                                           estsforP roduct
                                                                                         i on”a repla
                                                                                                    int
                                                                                                      iff
RioTintop l
          c’srequ es
                   tstoV  a
                          leforprodu ctionofdo  cumentsinth eR ioTintoL i
                                                                        tiga
                                                                           tion.SeeExs  .20,21 .
16
        SeeD e
             lV  a
                 lle,939F  .3dat53 0(“[T]herespon dent’shavingpu rpose
                                                                     ful
                                                                       lyav a
                                                                            iledit
                                                                                 s el
                                                                                    fo fth eforum m us
                                                                                                     tb e
theprimaryo rp roximatereasonthatth eevidences oughtisav a
                                                         ilableatall
                                                                   .”)
                                                                     .
17
        Ste
          inm etzr e
                   ceivedacopyo   fa l
                                     lo fV ale’sp roducti
                                                        on sint heR ioTintoLi t
                                                                              igat
                                                                                 i on
                                                                                    ,am   ount
                                                                                             i ngton e
                                                                                                     arly
200,000p ages
            . No ton lydidV aleprodu cem or
                                          et han additional50,00 0pagesofdocum entsint heLC  IAa rbi
                                                                                                   tra
                                                                                                     tion
again
    stSt ei
          nm etz’snam esakecom pany ,BSGR  ,butbyag  reem entofth epar
                                                                     ties
                                                                        ,BSGRw   asp ermit
                                                                                         t edtor et
                                                                                                  ainan d
useal
    loft hedo cum ent
                    st hatValepro ducedi ntheRioT intoLiti ga
                                                            tionintheLC IAarbitra
                                                                                tion.S eeEx .2 2,Februa
                                                                                                      ry
16,2016Em  ai
            lf romJ .T e
                       r c
                         enotoM  ishcond eR eya.


                                                  22
        Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 28 of 33



Be
 for
   eth
     eApp
        lic
          at
           ion w
               asf
                 ile
                   d,V
                     alee
                        xpr
                          ess
                            lyc
                              ons
                                ent
                                  edt
                                    oSt
                                      einm
                                         etzu
                                            singa
                                                lldo
                                                   cum
                                                     ent
                                                       s

p
rodu
   cedinth
         eLC
           IAa
             rbi
               tra
                 tioninth
                        eEng
                           li
                            shP
                              roc
                                eed
                                  ing
                                    s.S
                                      eeE
                                        x.21,L
                                             et
                                              terf
                                                 romC
                                                    lea
                                                      ry

G
ott
  lie
    bSt
      een &H
           ami
             lton,d
                  ate
                    dMa
                      r.24
                         ,2020
                             .Hi
                               sdup
                                  lic
                                    at
                                     iveR
                                        equ
                                          est
                                            sar
                                              ethu
                                                 sexpo
                                                     seda
                                                        s

no
 thingmo
       reth
          ana
            nat
              temp
                 ttog
                    arn
                      erp
                        res
                          sat
                            ten
                              tiona
                                  ndh
                                    ara
                                      ssV
                                        ale
                                          .Me
                                            esv
                                              .Bu
                                                ite
                                                  r,793F
                                                       .3d

291
  ,302n
      .18(
         2dC
           ir
            .2015
                )(op
                   iningth
                         atth
                            efa
                              ctth
                                 ata§1782p
                                         eti
                                           tion
                                              er“
                                                alr
                                                  eadypo
                                                       sse
                                                         sse
                                                           sth
                                                             e

m
ate
  ria
    lssoug
         ht ... suppo
                    rt
                     [s
                      ]ad
                        ete
                          rmin
                             at
                              ionth
                                  atth
                                     eapp
                                        lic
                                          at
                                           ion h
                                               as‘
                                                 thepu
                                                     rpo
                                                       seo
                                                         f

h
ara
  ssm
    ent
      ’or‘
         see
           ksc
             umu
               la
                tiv
                  e..
                    .ma
                      ter
                        ia
                         ls
                          .’”
                            ).A
                              tam
                                inimum
                                     ,ev
                                       enw
                                         ereS
                                            teinm
                                                etz
                                                  toid
                                                     ent
                                                       ify

a
nyn
  ewr
    equ
      est
        sbu
          rie
            dinh
               issubpo
                     enabu
                         tno
                           tdi
                             scu
                               sse
                                 dinh
                                    isA
                                      ppl
                                        ica
                                          tion
                                             ,heh
                                                asno
                                                   tbe
                                                     en

c
and
  idw
    ithth
        isCou
            rtinf
                ai
                 lingtod
                       isc
                         los
                           eth
                             atanydo
                                   cum
                                     ent
                                       shes
                                          eek
                                            sth
                                              roug
                                                 hth
                                                   isCou
                                                       rth
                                                         ave

a
lre
  adyb
     eenm
        adea
           vai
             lab
               letoh
                   iminE
                       ngl
                         and
                           .

       S
       econd,r
             ega
               rdl
                 esso
                    f wh
                       eth
                         erth
                            eya
                              redup
                                  lic
                                    at
                                     ive
                                       ,th
                                         eRe
                                           que
                                             stsa
                                                reg
                                                  ros
                                                    slyov
                                                        erb
                                                          roa
                                                            d.

S
teinm
    etz
      ’sf
        ir
         str
           equ
             ests
                eek
                  s“[
                    a]l
                      ldo
                        cum
                          ent
                            sandc
                                ommun
                                    ica
                                      tion
                                         scon
                                            cer
                                              ningV
                                                  ale
                                                    ’sa
                                                      ct
                                                       ivi
                                                         tie
                                                           s

in G
   uin
     eaf
       romJun
            e1,2005un
                    ti
                     lDe
                       cemb
                          er31
                             ,2014
                                 .”E
                                   x.2a
                                      t7.E
                                         sse
                                           nti
                                             ally
                                                ,th
                                                  isr
                                                    equ
                                                      esti
                                                         s
                                           18
a
skingf
     ore
       verys
           ing
             ledo
                cum
                  ent–ov
                       erth
                          ecou
                             rseo
                                fne
                                  arlyad
                                       eca
                                         de   –r
                                               ela
                                                 tingtoa
                                                       llo
                                                         fVa
                                                           le’
                                                             s

bu
 sin
   essinG
        uin
          ea.T
             hisi
                saf
                  arc
                    ryf
                      romar
                          equ
                            estf
                               or“
                                 asp
                                   eci
                                     fic
                                       ,di
                                         scr
                                           etes
                                              eto
                                                fdo
                                                  cum
                                                    ent
                                                      sth
                                                        at

a
ree
  asi
    lyid
       ent
         if
          iab
            leandno
                  tundu
                      lybu
                         rde
                           nsom
                              e,”a
                                 sisa
                                    ppr
                                      opr
                                        ia
                                         teund
                                             er§1782
                                                   . I
                                                     nre

B
erl
  amon
     t,N
       o.14
          -MC-
             00190JSR
                    ,2014 WL3893953
                                  ,at*2(S
                                        .D.N
                                           .Y.A
                                              ug.4
                                                 ,2014
                                                     ),a
                                                       ff
                                                        ’dsub

nom
  .Inr
     eApp
        lic
          at
           ionfo
               ranO
                  rde
                    rPu
                      rsu
                        antto28U
                               .S.C
                                  .1782toCondu
                                             ctD
                                               isc
                                                 ove
                                                   ryf
                                                     orU
                                                       sein

F
ore
  ignP
     roc
       eed
         ing
           s,773F
                .3d456(
                      2dC
                        ir
                         .2014
                             ).19 C
                                  our
                                    tsin
                                       thi
                                         sdi
                                           st
                                            ric
                                              tha
                                                ver
                                                  epe
                                                    ate
                                                      dlyr
                                                         eje
                                                           cte
                                                             d



18
        Inc
          r ed
             ibly
                ,thi
                   sistheonlyr equesttha
                                       ta sksf ordo cum ent
                                                          sw ith
                                                               inad a
                                                                    terangeoflesst hanf ou
                                                                                         rteenyears
eventhought heVBGJoi n
                     tVen t
                          uresu rvivedle
                                       ssth anf iv
                                                 ey ears.
19
         T
         heov e
              rbroadReques
                         ts“bear [
                                 ]litt
                                     lere
                                        sem  b
                                             l ancet othosec a
                                                             s e
                                                               sinw h
                                                                    ichsuch[
                                                                           §1782 ]a  ppl
                                                                                       ica
                                                                                         tionsw er
                                                                                                 e
rout
   inelyapp roved
                —c ase
                     srequest
                            ingas  ingledo cum ento rrep o
                                                         rt
                                                          ,o rev ent
                                                                   hosedocum entsr e
                                                                                   latingtoas ingl
                                                                                                 e
trans
    actiono reven
                t.”SeeInreAppl
                             ic at
                                 iono fOOOP  rom  nefs
                                                     troy,M i
                                                            sc.No. M19-99(RJS),20 09 WL333  5608
                                                                                               ,at
*9(S.D .N.Y.O ct
               .15,2009);c
                         f.Inr eA  ppl
                                     ica
                                       tiono fG  emeinsh c
                                                         afts
                                                            praxisDr
                                                                   .M ed.Schott
                                                                              do r
                                                                                 f, No .CIVM19- 88
BSJ,2006 WL3844  464
                   ,at*3,*8(S.D.N .Y.D e
                                       c.29 ,2006 )(grant
                                                        in g§1782appli
                                                                     cat
                                                                       ionseekingdo cum en
                                                                                         tsr e
                                                                                             lat
                                                                                               ing
tothecre a
         tionofonesing
                     lerepor
                           tprep a
                                 redbycon sultingfirm).


                                               23
        Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 29 of 33



s
imi
  lar
    lysw
       eep
         ingr
            equ
              est
                s.Comp
                     areR
                        equ
                          estN
                             o.10
                                ,Ex
                                  .2a
                                    t7(
                                      see
                                        king“
                                            [a]
                                              lldo
                                                 cum
                                                   ent
                                                     sand

c
ommun
    ica
      tion
         scon
            cer
              ningJo
                   seC
                     arlo
                        sMa
                          rt
                           ins
                             ,Al
                               ex Mon
                                    te
                                     iro
                                       ,and
                                          /orD
                                             eni
                                               sTh
                                                 irou
                                                    in”
                                                      ),w
                                                        ith

I
nreG
   orso
      anL
        td.
          ,No
            .18
              -MC-
                 431(RA
                      ),2020 WL409729
                                    ,at*9(S
                                          .D.N
                                             .Y.J
                                                an.24
                                                    ,2020
                                                        )

(
find
   ingr
      equ
        estf
           or“
             [a]
               lldo
                  cum
                    ent
                      scon
                         cer
                           ning[
                               ind
                                 ividu
                                     alr
                                       espond
                                            entinf
                                                 ore
                                                   ignp
                                                      roc
                                                        eed
                                                          ing
                                                            ],

in
 clud
    ingw
       ithou
           tlim
              ita
                tiona
                    nyc
                      ommun
                          ica
                            tion
                               swi
                                 th[
                                   respond
                                         ent
                                           ]”tob
                                               eov
                                                 erlyb
                                                     roa
                                                       d);
                                                         comp
                                                            are

R
equ
  estN
     o.16(
         see
           king“
               [a]
                 lldo
                    cum
                      ent
                        sandc
                            ommun
                                ica
                                  tion
                                     scon
                                        cer
                                          ningapo
                                                ten
                                                  tia
                                                    lde
                                                      al

b
etw
  eenV
     alea
        ndBSGRinS
                ima
                  ndou
                     ”),w
                        ithI
                           nreXPOL
                                 ogi
                                   st
                                    ics
                                      ,In
                                        c.,N
                                           o.15
                                              -MC-
                                                 205(LGS
                                                       )

(SN
  ),2017 WL2226593
                 ,at*11(S
                        .D.N
                           .Y.M
                              ay22
                                 ,2017
                                     ),a
                                       ff
                                        ’d,N
                                           o.15 M
                                                ISC
                                                  .205(LGS
                                                         ),2017

WL 6343689(S
           .D.N
              .Y.D
                 ec. 11
                      , 2017
                           )(r
                             eje
                               cting p
                                     et
                                      it
                                       ion
                                         er’
                                           s“omn
                                               ibu
                                                 sre
                                                   que
                                                     st”f
                                                        or“
                                                          al
                                                           l

do
 cum
   ent
     sandc
         ommun
             ica
               tion
                  s”)
                    .Th
                      esea
                         rep
                           rec
                             ise
                               lyth
                                  ety
                                    peso
                                       fre
                                         que
                                           ststh
                                               atc
                                                 our
                                                   tsinth
                                                        is

C
irc
  uith
     avef
        ound
           tob
             eov
               erb
                 roa
                   dand
                      tha
                        timpo
                            se“
                              toog
                                 rea
                                   tabu
                                      rde
                                        n”ona§1782r
                                                  espond
                                                       en.20
                                                         t

T
heR
  equ
    est
      sar
        esim
           ila
             rlyov
                 erb
                   roa
                     d,f
                       ish
                         inge
                            xpe
                              dit
                                ion
                                  sins
                                     eek
                                       ing“
                                          all
                                            ”do
                                              cum
                                                ent
                                                  sre
                                                    la
                                                     tingto

a
ll-
  con
    sum
      ingsub
           jec
             tssu
                cha
                  s“S
                    ima
                      ndou
                         ,”R
                           equ
                             estN
                                o.9
                                  ,“V
                                    ale
                                      ’sa
                                        ct
                                         ivi
                                           tie
                                             sinG
                                                uin
                                                  ea,
                                                    ”Re
                                                      que
                                                        st

N
o.1
  ,and“BSGRa
           nd/o
              rBe
                nyS
                  teinm
                      etz
                        ,”R
                          equ
                            estN
                               o.2
                                 .

       “
       [I
        ]fth
           edi
             str
               ic
                tcou
                   rtd
                     ete
                       rmin
                          esth
                             atap
                                arty
                                   ’sd
                                     isc
                                       ove
                                         rya
                                           ppl
                                             ica
                                               tionund
                                                     ers
                                                       ect
                                                         ion1782i
                                                                s

m
adeinb
     adf
       ai
        th,f
           orth
              epu
                rpo
                  seo
                    fha
                      ras
                        sme
                          nt,o
                             run
                               rea
                                 son
                                   ablys
                                       eek
                                         scumu
                                             la
                                              tiv
                                                eori
                                                   rre
                                                     lev
                                                       ant

m
ate
  ria
    ls
     ,th
       ecou
          rti
            sfr
              eetod
                  enyth
                      eapp
                         lic
                           at
                            ion int
                                  otoju
                                      sta
                                        sitc
                                           ani
                                             fdi
                                               scov
                                                  eryw
                                                     assoug
                                                          htin

b
adf
  ai
   thindom
         est
           icl
             it
              iga
                tion.
                    ”Se
                      eEu
                        rom
                          epaS
                             .A.v
                                .R.E
                                   sme
                                     ria
                                       n,I
                                         nc.
                                           ,51F
                                              .3d1095
                                                    ,1101n
                                                         .6



20
         S
         eeAy yashv .Crow eHo rw athLLP,17-  mc-482(A  JN),2018 WL18  71087
                                                                          ,a t* 3(S.D.N.Y.A pr
                                                                                             .17 ,2018)
(denyin g§1782ap  p
                  lica
                     tionfinding“ som eofth ereques
                                                  tsa relik
                                                          elytobeu ndulyburdensom e,suchast h
                                                                                            er eques
                                                                                                   tfor
recordso fal
           le le
               ctroniccomm  un
                             i cationsfo
                                       rt hel as
                                               t15y  earsbetweenthem  an
                                                                       agem ento fC rowe HorwathLLPo  r
Crow eHo rwathInte
                 rn a
                    tiona
                        lan dC row eHo rw a
                                          t hProfess
                                                   i onalA ud
                                                            ito
                                                              rs.”
                                                                 ).Th us
                                                                       ,thisC our
                                                                                ts houlduseit
                                                                                            sd isc
                                                                                                 ret
                                                                                                   ion
tod enyt h
         ep e
            tit
              iona san“ a
                        r che
                            typ alfish
                                     ingex pedi
                                              tion”th a
                                                      t“w ouldnotbek eep
                                                                       ingint heu l
                                                                                  timatepurposeof1782.”
Inre MTBALT   ICSOULP    roduk
                             t entan k
                                     sch
                                       iff-Ahr
                                             tsgese
                                                  llsch a
                                                        ftm gH &C o.KG,No  .15 M  ISC.319L TS,20 15 WL
5824 505,at*3(S.D.N.Y.O  c
                         t.6,20 15 )
                                   ;InreA si aM a
                                                r.Pa c.Ltd
                                                         .,253F .Supp.3d7 01,70 5(S.D.N.Y.201 5)(opin
                                                                                                    ing
thatev enifthestatuto
                    ryr equir
                            em  entshadb eens at
                                               isf
                                                 ied,t hecour
                                                            tw ouldn ever
                                                                        thele
                                                                            ssh  avedeniedthep et
                                                                                                iti
                                                                                                  onits
exerciseofdiscre
               tionb ecauseitw as“ anoverlyb roadfi
                                                  s h
                                                    in gexpedit
                                                              ion”thatdid“n o
                                                                            thin gtof u
                                                                                      rthe
                                                                                         rt h
                                                                                            etw inaim s
ofthestatute
           ”).


                                                 24
     Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 30 of 33



(
2dC
  ir
   .1995
       );s
         eea
           lsoE
              lvi
                sPr
                  esl
                    eyE
                      nte
                        rs
                         .LLC,2016 WL843380a
                                           t*6(
                                              cou
                                                rtm
                                                  ayd
                                                    enyr
                                                       ath
                                                         er

th
 anl
   imi
     tdi
       scov
          erysoug
                htth
                   roug
                      h§1782“w
                             her
                               ean
                                 arr
                                   owlyt
                                       ailo
                                          redd
                                             isc
                                               ove
                                                 ryo
                                                   rde
                                                     risno
                                                         t

po
 ssib
    le”
      ). Wh
          ereth
              erea
                 rec
                   onc
                     ern
                       sfo
                         rov
                           erb
                             rea
                               dth
                                 ,“su
                                    chc
                                      onc
                                        ern
                                          scanno
                                               talw
                                                  aysb
                                                     ecu
                                                       red

th
 roug
    hal
      imi
        tedd
           isc
             ove
               ryo
                 rde
                   r.”M
                      ees,793F
                             .3da
                                t302n
                                    .19
                                      .Th
                                        eCo
                                          urtshou
                                                lda
                                                  cco
                                                    rding
                                                        ly

d
enyth
    eApp
       lic
         at
          ionini
               tse
                 nti
                   rety
                      .

          E
          .     S
                teinmet
                      z’sAppl
                            ica
                              tionShou
                                     ldBeDen
                                           iedBe
                                               cau
                                                 seItL
                                                     acksA
                                                         ny
                E
                vident
                     iaryB
                         asi
                           sA ndIsBase
                                     donBl
                                         ackCub
                                              e’sUnl
                                                   awful
                A
                ct
                 ivity

    Wh
     ileV
        aleb
           el
            iev
              esth
                 atth
                    eYa
                      nus De
                           cla
                             rat
                               ioni
                                  sani
                                     rre
                                       lev
                                         antm
                                            edi
                                              asid
                                                 eshow
                                                     ,toth
                                                         e

e
xte
  ntth
     atS
       teinm
           etzc
              ont
                end
                  sth
                    ati
                      tisa
                         napp
                            rop
                              ria
                                tee
                                  lem
                                    ento
                                       fhi
                                         sApp
                                            lic
                                              at
                                               ion
                                                 ,th
                                                   eApp
                                                      lic
                                                        at
                                                         ion

shou
   ldb
     ede
       nie
         dbe
           cau
             seth
                atd
                  ecl
                    ara
                      tioni
                          swho
                             llyin
                                 comp
                                    ete
                                      nt.A
                                         sde
                                           tai
                                             ledf
                                                urth
                                                   erin V
                                                        ale
                                                          ’s

Cond
   it
    ion
      alC
        ros
          s-A
            ppl
              ica
                tion
                   ,th
                     eYa
                       nusD
                          ecl
                            ara
                              tiond
                                  esc
                                    rib
                                      ese
                                        ven
                                          tsc
                                            omp
                                              le
                                               te
                                                lyou
                                                   ts
                                                    ideo
                                                       fth
                                                         e

d
ecl
  ara
    nt’
      spe
        rson
           alknow
                ledg
                   e,c
                     ont
                       ain
                         snoe
                            xhib
                               it
                                s,no
                                   tev
                                     enth
                                        etr
                                          ans
                                            crip
                                               tsth
                                                  ath
                                                    epu
                                                      rpo
                                                        rte
                                                          dly

quo
  tesf
     rom
       ,andi
           sfi
             lle
               dwi
                 ths
                   ele
                     ct
                      ivequo
                           ta
                            tion
                               sth
                                 ata
                                   reh
                                     igh
                                       ly m
                                          is
                                           lea
                                             dingtoth
                                                    epo
                                                      into
                                                         f

ou
 tr
  igh
    tmi
      sre
        pre
          sen
            ta
             tion
                .Se
                  eCr
                    ossA
                       pp.a
                          t4-
                            5.

    I
    tison
        lyth
           roug
              hth
                ese
                  cond
                     -ha
                       nda
                         dvo
                           cacyo
                               fYa
                                 nus
                                   ,ra
                                     the
                                       rth
                                         anth
                                            eac
                                              tua
                                                lwi
                                                  tne
                                                    sse
                                                      sto

v
ir
 tua
   llye
      very
         thingh
              ecl
                aim
                  stod
                     esc
                       rib
                         e(w
                           hic
                             hweund
                                  ers
                                    tandtob
                                          eBl
                                            ack Cub
                                                  e’s modu
                                                         s

op
 era
   ndi
     ),th
        atS
          teinm
              etza
                 ttemp
                     tstop
                         asso
                            ffsu
                               chb
                                 la
                                  tan
                                    tmi
                                      sre
                                        pre
                                          sen
                                            ta
                                             tion
                                                stoth
                                                    isCou
                                                        rt
                                                         .Th
                                                           e

a
ctu
  alc
    onv
      ers
        at
         ion
           ste
             llaf
                ard
                  if
                   fer
                     ents
                        tory
                           tha
                             nYa
                               nusc
                                  la
                                   ims
                                     ;th
                                       eyr
                                         eve
                                           alth
                                              atd
                                                esp
                                                  iteth
                                                      eBl
                                                        ack

Cub
  eag
    ent
      s’d
        ece
          ptiv
             econdu
                  cta
                    ndr
                      epe
                        ate
                          def
                            for
                              tstopu
                                   two
                                     rdsa
                                        ndph
                                           ras
                                             esinth
                                                  emou
                                                     thso
                                                        fth
                                                          e

f
orm
  erV
    aleemp
         loy
           eesa
              ndc
                onsu
                   lta
                     nt(w
                        hil
                          eply
                             ingth
                                 em w
                                    itha
                                       lcoho
                                           l)
                                            ,tho
                                               seind
                                                   ividu
                                                       als

c
ons
  is
   ten
     tlya
        ndr
          epe
            ate
              dlyto
                  ldB
                    lac
                      kCub
                         eth
                           at(
                             i)V
                               aled
                                  ide
                                    xte
                                      nsiv
                                         edu
                                           edi
                                             lig
                                               enc
                                                 ele
                                                   dby
                                                     lea
                                                       ding

FCPAe
    xpe
      rt
       s,(
         ii
          )Va
            le’
              sdu
                edi
                  lig
                    enc
                      ecou
                         ldno
                            tcon
                               fi
                                rma
                                  nyo
                                    fth
                                      eva
                                        gue
                                          ,un
                                            sub
                                              sta
                                                nti
                                                  ate
                                                    d

r
umo
  rsV
    aleh
       adh
         ear
           dabou
               t BSGR
                    ’sp
                      roc
                        urem
                           ento
                              fth
                                emin
                                   ingc
                                      onc
                                        ess
                                          ion
                                            s,(
                                              ii
                                               i)V
                                                 aleon
                                                     ly




                                   25
     Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 31 of 33



t
ran
  sac
    tedw
       ithBSGRa
              fte
                rsa
                  ti
                   sfy
                     ingi
                        tse
                          lfth
                             atth
                                erew
                                   asnoe
                                       vid
                                         enc
                                           eofc
                                              orr
                                                upt
                                                  ion
                                                    ,(iv
                                                       )Va
                                                         le

r
el
 iedonBSGR
         ’sa
           ndS
             teinm
                 etz
                   ’se
                     xte
                       nsiv
                          ere
                            pre
                              sen
                                ta
                                 tion
                                    scon
                                       cer
                                         ningth
                                              epr
                                                ocu
                                                  rem
                                                    entp
                                                       roc
                                                         ess
                                                           ,

a
nd(
  v)V
    alew
       ouldno
            tha
              vedon
                  eth
                    ede
                      alw
                        ithou
                            tth
                              ere
                                pre
                                  sen
                                    ta
                                     tion
                                        sandr
                                            esu
                                              lt
                                               sofi
                                                  tsd
                                                    il
                                                     ige
                                                       nce
                                                         .

A
ndth
   ati
     spr
       eci
         selyw
             hatth
                 eTr
                   ibun
                      alf
                        ounda
                            fte
                              rre
                                ceiv
                                   ingnum
                                        erou
                                           swr
                                             it
                                              tensubm
                                                    iss
                                                      ion
                                                        sfr
                                                          om

th
 epa
   rt
    ies
      ,ex
        ten
          siv
            edo
              cum
                entd
                   isc
                     ove
                       rya
                         ndl
                           ivew
                              itn
                                esst
                                   est
                                     imonyf
                                          romp
                                             eop
                                               led
                                                 ire
                                                   ct
                                                    ly

invo
   lve
     din
       thedu
           edi
             lig
               enc
                 e.E
                   x.3
                     ,Aw
                       ard¶¶996
                              -1003
                                  .Ino
                                     ffe
                                       ringon
                                            lys
                                              econd
                                                  -ha
                                                    ndt
                                                      est
                                                        imony

th
 atp
   res
     ent
       sav
         eryd
            is
             tor
               tedp
                  ic
                   tur
                     e,B
                       lac
                         kCub
                            emayh
                                aves
                                   erv
                                     edS
                                       teinm
                                           etz
                                             ’spub
                                                 licr
                                                    ela
                                                      tion
                                                         s

pu
 rpo
   ses
     ,bu
       tito
          ffe
            rsno
               thinguponw
                        hic
                          hth
                            isCou
                                rtc
                                  anb
                                    asead
                                        eci
                                          sion
                                             .

    E
    venmo
        ret
          roub
             ling
                ,ifth
                    eApp
                       lic
                         at
                          ioni
                             sgr
                               ant
                                 ed,
                                   itw
                                     oulde
                                         ffe
                                           ct
                                            ive
                                              lys
                                                anc
                                                  tionth
                                                       eil
                                                         leg
                                                           al

a
ndun
   eth
     ica
       lcondu
            ctbyB
                lac
                  kCub
                     e’sag
                         ent
                           sina m
                                ann
                                  erth
                                     ati
                                       sth
                                         ean
                                           ti
                                            the
                                              siso
                                                 fth
                                                   epo
                                                     lic
                                                       ies

und
  erly
     ing§1782a
             ndRu
                le26d
                    isc
                      ove
                        ry.S
                           eeK
                             iob
                               el
                                ,895F
                                    .3da
                                       t245(
                                           sta
                                             ting
                                                tha
                                                  tth
                                                    eIn
                                                      te
                                                       lfa
                                                         cto
                                                           rs

a
re“
  non
    -ex
      clu
        siv
          e”a
            ndth
               atd
                 is
                  tr
                   ic
                    tcou
                       rt
                        s“sho
                            ulda
                               lsot
                                  akein
                                      toa
                                        ccoun
                                            tanyo
                                                the
                                                  rpe
                                                    rt
                                                     ine
                                                       nt

i
ssu
  esa
    ri
     singf
         romth
             efa
               ctso
                  fth
                    epa
                      rt
                       icu
                         lard
                            ispu
                               te”
                                 ).

    I
    tisind
         ispu
            tab
              leth
                 atB
                   lac
                     kCub
                        e’sop
                            era
                              tiv
                                esr
                                  eco
                                    rde
                                      dth
                                        efo
                                          rme
                                            rVa
                                              leemp
                                                  loy
                                                    eesa
                                                       nda

c
onsu
   lta
     ntth
        roug
           hde
             cep
               tiv
                 eandun
                      eth
                        ica
                          lme
                            ans
                              . B
                                lac
                                  k Cub
                                      ese
                                        tupf
                                           ic
                                            ti
                                             tiou
                                                swe
                                                  bsi
                                                    tesa
                                                       nd

c
rea
  tedf
     als
       eid
         ent
           it
            iestod
                 ece
                   iveth
                       efo
                         rme
                           rVa
                             leemp
                                 loy
                                   eesa
                                      ndc
                                        onsu
                                           lta
                                             nta
                                               nd,inon
                                                     eca
                                                       se,f
                                                          lew

af
 orm
   eremp
       loy
         eeto N
              ew Y
                 orkund
                      erth
                         epr
                           eten
                              seo
                                fac
                                  onsu
                                     lt
                                      inge
                                         ngag
                                            eme
                                              nttor
                                                  emov
                                                     ehi
                                                       m

f
romaju
     ri
      sdi
        ction w
              her
                eBl
                  ack Cub
                        epr
                          esu
                            mab
                              lyb
                                el
                                 iev
                                   edth
                                      elawpo
                                           seda
                                              n ob
                                                 sta
                                                   cletoth
                                                         eir

op
 era
   tion
      s.

    AU
     .S.c
        our
          tshou
              ldp
                aus
                  ebe
                    for
                      egr
                        ant
                          ing§1782d
                                  isc
                                    ove
                                      ryb
                                        ase
                                          donsu
                                              chun
                                                 scr
                                                   upu
                                                     lou
                                                       s

m
ethod
    s.H
      ere
        ,ci
          rcum
             spe
               ct
                ioni
                   sev
                     enmo
                        rem
                          eri
                            tedb
                               eca
                                 useB
                                    lac
                                      kCub
                                         e’sa
                                            ct
                                             ion
                                               swe
                                                 reno
                                                    tju
                                                      st

d
ece
  it
   ful
     ,bu
       tac
         tua
           llyv
              iol
                ate
                  dth
                    elawo
                        fatl
                           eas
                             tth
                               reeju
                                   ri
                                    sdi
                                      ction
                                          s,in
                                             clud
                                                ingE
                                                   ngl
                                                     and
                                                       ,wh
                                                         ereth
                                                             e

und
  erly
     inga
        ct
         ionf
            orw
              hic
                hSt
                  einm
                     etzpu
                         rpo
                           rt
                            ston
                               eedth
                                   edo
                                     cum
                                       ent
                                         sisb
                                            ase
                                              d:




                                   26
        Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 32 of 33



     • Violat
            ionofth eEng li
                          shF  raudA  c
                                      t. Pursu a
                                               nttoSect
                                                      ion2o ftheEng
                                                                  lishFr audA c
                                                                              t2006
       (the“FraudA ct”
                     ),itisa noffen c
                                    ef o
                                       rap ersontom akeaf a
                                                          lserep
                                                               rese
                                                                  ntat
                                                                     ionw  i
                                                                           thint
                                                                               e n
                                                                                 tto
       (i)g a
            inforh
                 im selfora nother,or(i
                                      i)ca u
                                           s elosstoanoth
                                                        erortoexposeanothertoariskof
       loss.E x
              .23,F ra
                     udA  c
                          t2006  ,c.35,§2(E   ng
                                               .)
                                                .H ere
                                                     ,B l
                                                        ackCub e’
                                                                smisrepresen
                                                                           tat
                                                                             ionsto
       Martin
            s, Montei
                    roa  nd T hirouin – in cludingf a
                                                    lse
                                                      lyc l
                                                          aimingto ber ecrui
                                                                           terswhen
       condu c
             ting mee
                    tingsw ithth ethreeindividuals–f o
                                                     rthepurposeofcoll
                                                                     ectingaf eew e
                                                                                  re
       inc lea
             rviol
                 ationofth eF raudA ctS e
                                        ction2 .I d
                                                  .

     • Vio
         lat
           iono fth eF renchB lo ck
                                  ingS tatute.T heF renchB  lock
                                                               ingSt atutea ndA  r
                                                                                 tic
                                                                                   les226-
       1and226  -
                2o ftheF renchP enalCod e ,
                                          Fre nchlawN o.68 -678o f26Ju ly1968(  the“French
       Blo
         ckingS tatute”)21c r
                            im inal
                                  iz eth erec ord
                                                ingo faphon   ec allwithou tap   a
                                                                                 rtic
                                                                                    ipant
                                                                                        ’s
       consen
            ta ndth eu s
                       eo fsu che v
                                  id enceinc ourt
                                                .T  hus,Bl ackCub e’suseo ffal sesta
                                                                                   tem en
                                                                                        ts
       toobtaininf ormat
                       ionf romT  hirouin–aF  renchc i
                                                     tizenlo cat
                                                               edinF r ancedu  r
                                                                               ingth ecal
                                                                                        ls
       inquestion
                ,Y  anusDecl
                           .¶ ¶33-  36–w erem  ad
                                                einv iola
                                                        tiono ftheF re
                                                                     n chB loc k
                                                                               ingS ta
                                                                                     tute
                                                                                        .
       SeeEx.26 ,Cou rd ec as
                            sation[C ass.][suprem ecourtf orjudic
                                                                ialm atters]crim .
                                                                                 ,D ec.12,
       2007
          ,B  ul
               l.crim.,N  o
                          .309(F  r
                                  .)( “
                                      I nreA  dvoca
                                                  teCh ristoph e
                                                               rX  ”
                                                                   )(f al
                                                                        s estatem ent
                                                                                    sm ade
       toobtaine videncef romaw  itnesslo ca
                                           te dinF r
                                                   a nceforu  s
                                                              ein U .S
                                                                     .p r oceedingsviolat
                                                                                        ed
       theFren chB lock
                      ingS tatute,andr esul
                                          t edinac r
                                                   im ina
                                                        lc  onvic
                                                                tiona nd€10 ,000f ine)
                                                                                     .T he
       Thi
         rouintran scr
                     ipt
                       sw  eref u
                                rtherp repareda ndsubm itte dtothisCou rtinv  iola
                                                                                 tionofthe
       Fren
          chP  enal Cod e, wh ichc rimin al
                                          izesth er ecord
                                                        ing o  fa phon  ec  a
                                                                            llw  i
                                                                                 thoutth e
       par
         tic
           ipa n
               t’sc onsentandth euseo fsu che v
                                              idenceinc ourt.E x
                                                               .25,S  ection1  :D el
                                                                                   ’at
                                                                                     teint
                                                                                         e
       àlaviep r
               ivé e[C.PÉN  .
                            ][I nvas
                                   iono  fPrivacy]A r
                                                    ticle
                                                        s226  -1a nd226 -2(Fr.).

     • Violat
            iono fBraz
                     il
                      ianL  aw
                             .B  la
                                  ckCub eag en
                                             tsm is
                                                  rep
                                                    resen
                                                        te dthemselve
                                                                    s to Mar
                                                                           tinsa nd
       Mon t
           eiro
              , Br az
                    ili
                      a ncit
                           izenslocatedin B r
                                            azi
                                              l,toinducethemto m  akes ta
                                                                        teme nt
                                                                              sth a
                                                                                  t
       Steinm e
              tzw ouldl ate
                          rd ec on
                                 textua
                                      lizea nd dis
                                                 tor
                                                   t,viol
                                                        ating B ra
                                                                 zil
                                                                   ianl aws ag ain
                                                                                 st
       assum ingaf a
                   lseidenti
                           tyund erA rt
                                      icl
                                        e307o  ftheB r
                                                     azi
                                                       lianC riminal Code
                                                                        .B r az
                                                                              ilian
       Crimin a
              lCode,art
                      .307( st
                             atingi
                                  ti sapunishab
                                              lecrimetomisre p
                                                             resen
                                                                 ton esel
                                                                        fora nother
       usingaf al
                seiden
                     titytoobtainana dvant
                                         ag e
                                            ,persona
                                                   lorofanoth e
                                                              r,tocau seharm).22

        T
        hus
          ,be
            cau
              seth
                 eApp
                    lic
                      ationpu
                            rpo
                              rt
                               stob
                                  epr
                                    emi
                                      sedons
                                           ecr
                                             etlyr
                                                 eco
                                                   rde
                                                     dev
                                                       ide
                                                         nceth
                                                             at

h
asb
  eenp
     roc
       ure
         dth
           roughi
                lle
                  galm
                     ean
                       sin
                         clud
                            ingbyf
                                 raud
                                    ,andth
                                         atm
                                           ayw
                                             el
                                              lber
                                                 eje
                                                   cte
                                                     dbyth
                                                         e

E
ngl
  ishc
     our
       t,g
         ran
           tingi
               twou
                  ldf
                    lyinth
                         efa
                           ceo
                             fth
                               ecom
                                  ity§1782i
                                          sin
                                            tend
                                               edtoe
                                                   ncou
                                                      rag
                                                        e.S
                                                          ee

I
nte
  l,542U
       .S.a
          t261(
              “com
                 itya
                    ndp
                      ari
                        tyc
                          onc
                            ern
                              smayb
                                  eimpo
                                      rta
                                        nta
                                          stou
                                             chs
                                               ton
                                                 esf
                                                   orad
                                                      is
                                                       tr
                                                        ic
                                                         t

c
our
  t
  'se
    xer
      cis
        eofd
           isc
             ret
               ioninp
                    art
                      icu
                        larc
                           ase
                             s”)
                               .Todoso w
                                       ouldb
                                           eta
                                             ntamoun
                                                   ttoe
                                                      ndo
                                                        rs
                                                         ing



21
       Ex.24,L o
               i No.68-678du2  6jui
                                  ll
                                   et1968r e
                                           lat
                                             iveàl acomm uni
                                                           cationdedocument
                                                                          setr en
                                                                                seignemen
                                                                                        ts
d’ord
    reéconomique
               ,comm ercia
                         l,indus
                               tri
                                 el
                                  ,financi
                                         eroutech
                                                niqueàd e
                                                        sp e
                                                           rson n
                                                                esphy
                                                                    sique
                                                                        sou moral
                                                                                esétran
                                                                                      gères
[L aw No
       .68 -
           678ofJuly26,1968r elat
                                ingtothecomm unica
                                                 tionofdocum en
                                                              t sandi
                                                                    nforma
                                                                         tionofane conomic
                                                                                         ,
comm erc
       ial
         ,indus
              tr
               ial
                 ,fin
                    ancia
                        lo rt
                            e chn
                                ica
                                  ln a
                                     turetof
                                           ore
                                             ignn a
                                                  tura
                                                     lp e
                                                        rsonsorlega
                                                                  lent
                                                                     it
                                                                      ies
                                                                        ],Légi
                                                                             franc
                                                                                 e.gouv
                                                                                      .fr
                                                                                        .
22
       Ex. 27
            ,D ec
                reto
                   -Le
                     iNo2 .848,de7d eD e
                                       z emb
                                           ro1940(B ra
                                                     z.)
                                                       .


                                           27
     Case 1:20-mc-00212-AJN Document 28 Filed 06/26/20 Page 33 of 33



B
lac
  k Cub
      e’si
         lle
           gala
              ction
                  s und
                      erf
                        ore
                          ignl
                             aw,w
                                hic
                                  hwou
                                     ld h
                                        ard
                                          ly p
                                             romo
                                                tec
                                                  omi
                                                    ty o
                                                       r

“
enc
  our
    age
      [e]...bye
              xamp
                 le”th
                     eso
                       rto
                         f mu
                            tua
                              las
                                sis
                                  tan
                                    ce§1782 w
                                            asin
                                               tend
                                                  edtoembody
                                                           .

K
iob
  el,895F
        .3da
           t244
              .Ifa
                 nyc
                   our
                     tistoc
                          ons
                            ide
                              rwh
                                eth
                                  erB
                                    lac
                                      k Cub
                                          e’sa
                                             ct
                                              ion
                                                ssuppo
                                                     rt

d
isc
  ove
    ryr
      equ
        est
          s,i
            tshou
                ldb
                  eth
                    eEng
                       li
                        shc
                          our
                            tto w
                                homth
                                    efr
                                      uit
                                        sofsu
                                            chd
                                              isc
                                                ove
                                                  ry w
                                                     il
                                                      l

u
lt
 ima
   te
    lyb
      epr
        ese
          nte
            d.

     A
     cco
       rding
           ly,e
              veni
                 fth
                   isCou
                       rto
                         the
                           rwi
                             seh
                               asth
                                  eau
                                    tho
                                      ri
                                       tytog
                                           ran
                                             tth
                                               eApp
                                                  lic
                                                    at
                                                     ion,th
                                                          e

Cou
  rtshou
       ldd
         ecl
           ineini
                tsd
                  isc
                    ret
                      iontodoso
                              .

                                CONCLUS
                                      ION

     F
     orth
        efo
          reg
            oingr
                eason
                    s,V
                      aler
                         esp
                           ect
                             ful
                               lyr
                                 equ
                                   est
                                     sth
                                       atth
                                          isCou
                                              rtd
                                                enyth
                                                    eApp
                                                       lic
                                                         at
                                                          ion

into
   to.

D
ate
  d:June26
         ,2020
N
ewY o
    rk,NewYork

                           CLEARYGOTTL
                                     IEBSTEEN&HAM
                                                ILTONLLP

                           /
                           s/J
                             ef
                              fre
                                yA.R
                                   ose
                                     ntha
                                        l_________________________

                           J
                           eff
                             rey A.Ro sentha
                                           l
                           L
                           isaM .Sc hwe
                                      itzer
                           L
                           isaV i
                                cens
                           O
                           neL iber
                                  tyP l
                                      aza
                           N
                           ewY  ork
                                  ,N ewY  o
                                          rk10006
                           T
                           elephone:(212)225-2000

                           A
                           tto
                             rne
                               ysfo
                                  rVa
                                    leS
                                      .Aa
                                        ndV
                                          aleAm
                                              eri
                                                casI
                                                   nc.




                                   28
